Exhibit 10.1

 

 

 

CONSTRUCTION MANAGEMENT AND

GENERAL CONTRACTOR’S AGREEMENT

between

HRHH HOTEL/CASINO, LLC &

HRHH DEVELOPMENT, LLC

Owner,

and

M.J. DEAN CONSTRUCTION, INC.

Contractor

(License #0032338)

Project:

Hard Rock Hotel & Casino Renovation and Expansion

Las Vegas, Nevada

As of February 22, 2008

Jones Day

222 East 41st Street

New York, New York 10017

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE 1.

 

Contract Documents

   3

ARTICLE 2.

 

General Provisions and Definitions

   5

ARTICLE 3.

 

Contractor’s Compensation

   9

ARTICLE 4.

 

Items Included in Costs

   12

ARTICLE 5.

 

Items Not Included in Costs (Non-Reimbursables)

   16

ARTICLE 6.

 

Schedule of Work and Early Occupancy

   17

ARTICLE 7.

 

Contractor’s Work and Warranty

   26

ARTICLE 8.

 

Subcontracting of the Work

   39

ARTICLE 9.

 

Discount, Rebates and Refunds

   42

ARTICLE 10.

 

Accounting Records

   42

ARTICLE 11.

 

Application for Payment

   42

ARTICLE 12.

 

Assignment

   47

ARTICLE 13.

 

Liens and Claims

   48

ARTICLE 14.

 

Events of Default and Termination or Suspension of Agreement

   49

ARTICLE 15.

 

Bonds

   53

ARTICLE 16.

 

Management of the Work by Contractor and Owner

   54

ARTICLE 17.

 

Consultants

   54

ARTICLE 18.

 

Applicable Laws

   54

ARTICLE 19.

 

Insurance

   55

ARTICLE 20.

 

Owner’s Elections

   56

ARTICLE 21.

 

Materials and Equipment

   57

ARTICLE 22.

 

Substitutions

   58

ARTICLE 23.

 

Changes in the Work

   60

ARTICLE 24.

 

Inspection and Testing

   63

ARTICLE 25.

 

Ownership and Use of Documents; Confidentiality

   65

ARTICLE 26.

 

Nondisclosure

   66

ARTICLE 27.

 

Right to Perform Work and to Award Separate Contracts; and Cooperation With
Separate Contractors

   66

ARTICLE 28.

 

Terrorist Acts

   68

ARTICLE 29.

 

Additional Provisions

   68

DEFINED TERMS INDEX

   77

SCHEDULES “1-A,” “1-B,” and “1-C” Project Site (Legal Description)   

EXHIBIT “A”

  Work Authorization   

EXHIBIT “B”

  Subcontract Approval Letter   

EXHIBIT “C-1”

  Form of Contractor Payment and Performance Bonds   

EXHIBIT “C-2”

  Form of Subcontractor Payment and Performance Bonds   

EXHIBIT “D”

  Phase I Environmental Site Assessment   

EXHIBIT “E”

  General Conditions Work Items   

EXHIBIT “F”

  Insurance Requirements   

EXHIBIT “F-1”

  Project Insurance Manual   

EXHIBIT “G-1”

  Conditional Waiver and Release Upon Progress Payment   

EXHIBIT “G-2”

  Unconditional Waiver and Release Upon Progress Payment   

EXHIBIT “G-3”

  Conditional Waiver and Release Upon Final Payment   

EXHIBIT “G-4”

  Unconditional Waiver and Release Upon Final Payment   

 

– i –



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

EXHIBIT “H”

  Major Subcontractor's Consent   

EXHIBIT “I”

  Subcontract Form   

EXHIBIT “J-1”

  General Contractor’s Consent   

EXHIBIT “J-2”

  General Contractor’s Certificate   

EXHIBIT “J-3”

  Form of Anticipated Cost Report   

EXHIBIT “J-4”

  AIA Form G702 Application For Payment   

EXHIBIT “J-5”

  Contractor’s Affidavit   

 

– ii –



--------------------------------------------------------------------------------

THIS AGREEMENT is made as of the      day of February, 2008, by and between HRHH
HOTEL/CASINO, LLC, and HRHH DEVELOPMENT, LLC, each a Delaware limited liability
company, and each having an office c/o Morgans Hotel Group, 4185 Paradise Road,
Las Vegas, Nevada 89169 (collectively “Owner”) and M.J. Dean Construction, Inc.,
a Nevada corporation, having an office at 5055 W. Patrick Lane, Suite 101, Las
Vegas, Nevada 89118 (“Contractor”).

W I T N E S S E T H:

WHEREAS, Owner is the owner in fee simple of two (2) parcels of land, one
comprised of approximately 16.7 acres and the other comprised of approximately
23 acres (collectively the “Project Site”) located on the intersection of
Paradise Road and Harmon Avenue, within the area in Las Vegas, Nevada commonly
referred to as the “Harmon Corridor”, which Project Site is described on
Schedules “1-A,” “1-B,” and “1-C” annexed hereto; and

WHEREAS, a portion of the Project Site is currently improved by the existing 11
story Hard Rock Hotel & Casino Tower and other amenities and improvements (the
“Existing Improvements”); and

WHEREAS, Owner intends to undertake a major renovation of, and expansion to and
around, the Existing Improvements generally described as (i) the Phase I-A Shell
Expansion, (ii) Tenant Improvement Packages, (iii) Drainage Channel
Improvements, (iv) South Parking Garage Improvements, (v) Central Plant
Improvements, (vi) Meeting Rooms, (vii) North Tower Expansion (viii) South
Tower/Podium, (ix) Casino Expansion, (x) Joint Remodel, (xi) New Pool West, and
(xii) certain other development comprised of the construction of related
parking, retail and other amenities and improvements (hereafter collectively
referred to as the “Work”); which Work is sometimes referred to as (the
“Project”); and

WHEREAS, Contractor has been advised that, under separate agreement, Owner has
retained the services of Klai Juba Architects, Ltd. (“Architect”) as Architect
of record and will retain, or cause Architect to retain the services of (i) one
or more mechanical engineering firms, (ii) one or more structural engineering
firms, (iii) one or more civil engineering firms, (iv) a vertical transportation
consulting firm, (v) an electrical engineering firm, and (vi) a fire suppression
engineering firm (which Architect and engineering firms are sometimes hereafter
referred to as the “Design Team”) to perform all requisite programming,
architectural and engineering design, oversight and other design-related
services, and to prepare (for approval by Owner) preliminary and final design
plans, specifications, working drawings and other construction documents for the
Project (the “Construction Documents”); and

WHEREAS, Contractor has been advised that, under separate agreements, Owner
intends to retain or cause Architect to retain the services of geotechnical,
environmental, conceptual design, interior design, acoustical, landscaping,
code, lighting, signage, graphics, interior, laundry, kitchen, life-safety,
low-voltage and audio, security, and wind tunnel consultants as well as such
other consultants as Owner may deem necessary and proper in the interest of the
Project (collectively, “Consultants”); and



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

WHEREAS, Contractor has been advised that, pursuant to this Agreement Owner
intends to retain Contractor to perform the “Pre-Construction Phase” services
for the Project, as well as the “Construction Phase” services for the Work
(which Pre-Construction Phase services and Construction Phase services are
hereafter individually and collectively referred to as the “Work”); and

WHEREAS, Contractor acknowledges that during the course of the Pre-Construction
Services (as defined in Section 7.1) and Construction Phase (as defined in
Section 7.2) required pursuant to this Agreement, Owner will separate the
overall Project into different, discrete sub-projects and tasks (each of which
is referred to herein as a “Project Phase”). A Project Phase may consist of an
entire independent portion of the Project (such as a parking garage) or may
consist of a portion of the Work required with respect to the Project or a
Project Phase (such as the installation of elevators). Owner and Contractor
agree that as and when the Construction Documents are at least 80% complete for
each Project Phase and the scope of Work, related Guaranteed Maximum Cost and
Completion Dates for each Project Phase are agreed to by Owner and Contractor
(subject to Owner’s right to elections in ARTICLE 20), Owner and Contractor
shall execute a written Work Authorization defining and setting a Guaranteed
Maximum Cost (as defined in Section 20.1, and Completion Date for the applicable
Project Phase. Each such Work Authorization (“Work Authorization”) that is
entered into from time to time by Owner and Contractor shall become a part of
this Agreement and shall be deemed to be incorporated herein in its entirety by
this reference. Each Work Authorization shall be substantially in the form of
Exhibit “A” attached hereto and shall identify the Project Phase, the scope of
Work to be provided by Contractor pursuant to such Work Authorization, the
Progress Schedule for commencement and for completion of the Work under the
relevant Work Authorization (including the Substantial Completion Date and the
Final Completion Date), the separate, individual Guaranteed Maximum Cost for the
Project Phase under the relevant Work Authorization, a Schedule of Values in a
form acceptable to Owner, daily liquidated damages amount and applicable cap,
Contractor’s continued representation regarding Concealed Conditions under
Section 2.6 hereof, owner controlled insurance policy (“OCIP”) reconciliation
requirement, Contractor’s list of assigned supervisory personnel, and any other
particular terms relevant to the Work to be performed by Contactor for the
Project Phase pursuant to such Work Authorization. Contractor acknowledges that
Owner may eliminate some Project Phases and proceed with only some of the
Project Phases at any given time (and may sequence their construction) and that
Owner reserves the right to eliminate or reduce the scope of any Project Phase
(so long as such Phase is not already the subject of an executed Work
Authorization) without eliminating others or terminating the entire Project;
provided, however, that in the event that Contractor believes any of the above
actions by Owner will necessitate additional time and/or expense to perform the
Work under any other Work Authorization(s), Contractor shall promptly report the
extent of the requested increase in cost or time to Owner and the request will
be handled pursuant to ARTICLE 23. Contractor will be responsible for the
construction for each Work Authorization with which Owner chooses to proceed, as
well as the overall coordination and integration of the construction of each
subject Project Phase with the other Project Phases and with the existing
structures and conditions at the Project Site.

WHEREAS, Contractor has been advised that (i) Owner has obtained and may
hereafter obtain funding for the Project through one or more institutional
lenders or through others (which institutional lenders and/or others providing
funding for the Project are hereafter collectively

 

– 2 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

referred to as “Lender”), and (ii) as a condition to the procurement of such
funding, Lender’s review and approval of this Agreement, as well as the design
and construction of the Project may be required; and

WHEREAS, Contractor understands that in the interest of the timely and economic
development of the Project, the design and construction of portions of the
Project may proceed, and be implemented on, a “fast track and/or design-assist”
basis (as such term is defined in Section 2.5 hereof); and

WHEREAS, Contractor desires to be retained by Owner to perform the Work, all as
set forth in this Agreement and the other Contract Documents (as such term is
defined in ARTICLE 1 hereof).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Contractor and Owner hereby agree as follows:

ARTICLE 1.

CONTRACT DOCUMENTS

 

  1.1. Contract Documents

The contract documents (collectively, the “Contract Documents”) shall consist of
the following:

(a) This Agreement, including the Exhibits annexed hereto;

(b) The Construction Documents as identified in the applicable Work
Authorization;

(c) The Environmental Report (as such term is defined in Section 2.7 hereof);

(d) The subcontract approval letter set forth in Exhibit “B” annexed hereto, or
such other form of approval letter as Owner may elect to use to evidence its
approval of the award of Subcontracts to Subcontractors (as such terms are
defined in ARTICLE 8 hereof) (the “Subcontract Approval Letter”);

(e) Change Orders and Directives (as such terms are defined in ARTICLE 23
hereof);

(f) The payment and performance bonds required to be provided by Contractor in
accordance with the provisions of ARTICLE 15 hereof in the form set forth in
Exhibit “C-1” annexed hereto;

(g) The payment and performance bonds if required by Owner to be provided by
Subcontractors in accordance with the provisions of Section 15.2 hereof in the
form set forth in Exhibit “C-2” annexed hereto;

(h) The Progress Schedule (as such term is defined in subsection (c) hereof) for
each Work Authorization to be prepared by Contractor in consultation with the
Design Team and

 

– 3 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

submitted to Owner for approval in accordance with the provisions of said
subsection (c) for the construction, “Substantial Completion” (as such term is
defined in Section 6.2(a) hereof) and “Final Completion” (as such term is
defined in 6.2(d) hereof) of the various components of the Work Authorization,
as the same may be updated, modified and/or extended subject to Owner’s prior
written approval in each instance in accordance with the provisions of this
Agreement; and

(i) [Purposely deleted.]

(j) Executed Work Authorization(s).

1.2. The Contract Documents form the contract between Owner and Contractor.
References in the Contract Documents to “the Contract” or “this Contract” shall
be deemed to include all of the Contract Documents. References to “this
Agreement” or “the Agreement” shall refer to this instrument, which is one of
the Contract Documents.

1.3. The intent of the Contract Documents is to include in the Work all labor,
materials and supplies, insurance, tools, equipment, permits, licenses, taxes,
approvals, transportation, testing, field surveying and other services and any
other items required in connection with the satisfactory performance, execution
and Final Completion of the Work in accordance with the Contract Documents.
Items, details or other similar matters not expressly included in the Contract
Documents but which are reasonably inferable therefrom as being necessary to
produce the intended results shall be deemed included as a part of the Work.

1.4. The Contract Documents are complementary, and what is called for by one
shall be as binding as if required by all. In the event of any conflict or
inconsistency within or between parts of the Contract Documents, Contractor
shall notify Owner of the conflict and obtain Owner’s direction as to its
resolution before proceeding with any affected Work. Contractor shall be
entitled to rely on the accuracy and completeness of the Contract Documents, as
well as the compliance of such documents with applicable laws, statutes,
ordinances, building codes, and rules and regulations.

1.5. Words and abbreviations which have well known technical or trade meanings
are used in the Contract Documents in accordance with such recognized meanings.

1.6. If any conflicts or ambiguities are found by, or are apparent to,
Contractor in or between the Construction Documents, the Construction Documents
and any other of the Contract Documents, or between the Construction Documents
and existing conditions at the Project Site, Contractor immediately shall bring
the same to the attention of Owner and the appropriate members of the Design
Team. It is agreed that such members of the Design Team, in consultation with
Owner and subject to Owner’s approval, shall be the interpreter(s) of the
Construction Documents and shall resolve any such conflicts and ambiguities. Any
Work relating to any such conflict or ambiguity which is performed either by
Contractor or by any Subcontractor prior to the timely resolution of the same,
as provided herein, shall be at Contractor’s sole risk, cost and expense.

1.7. Modifications to parts of the Construction Documents are for the purpose of
varying, modifying, rescinding or adding to the Construction Documents. All
modifications should be read together with the portions of the Construction
Documents to which they pertain.

 

– 4 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

1.8. The drawings and specifications comprising the Construction Documents are
complementary. Anything shown in any drawings and not mentioned in the
specifications, or mentioned in any of the specifications and not shown in the
drawings, shall have the same effect as if shown or mentioned in both. Likewise,
if the drawings call for a greater quantity or higher quality than the
specifications, or if the specifications call for a greater quantity or higher
quality than the drawings, then the greater quantity or higher quality,
resulting in the most favorable interpretation to Owner, shall prevail.

1.9. [Purposely Deleted]

1.10. The layout of mechanical and electrical systems, equipment, fixtures,
piping, ductwork, conduits, specialty items and accessories indicated on the
Construction Documents is diagrammatic. The actual scope of the Work shall be
carried out so as not to affect Architectural and structural integrity and
limitations of the Work and shall be performed in such sequence and manner so as
to avoid conflicts and provide clear access to all control points, including
valves, strainers, control devices and specialty items of every nature related
to such systems and equipment. If Contractor discovers or has knowledge of
(i) any conflicts in or between the Shop Drawings (as such term is defined in
Section (m) hereof), the coordination drawings or the Construction Documents, or
(ii) any conflicts between any of the foregoing documents and existing
conditions at the Project Site, Contractor immediately shall bring the same to
the attention of Owner and the appropriate members of the Design Team for
resolution in the manner provided in Section 1.6 hereof. Any Work relating to
any such conflict which is performed by Contractor or by any Subcontractor prior
to the resolution of the same, as provided in said Section 1.6, shall be at
Contractor’s sole risk, cost and expense.

ARTICLE 2.

GENERAL PROVISIONS AND DEFINITIONS

2.1. Construction Management Services. Contractor shall perform all professional
construction management services described in this Agreement. Each Project Phase
will be developed into a detailed design and construction program and further
refined as the preparation of the Construction Documents progresses so as to
include, and further define, (i) the scope, parameters and anticipated timing
for the Work, and (ii) Owner’s and Contractor’s understanding of the quality of
the materials and workmanship required and expected. Contractor represents that
(i) it has acquainted itself with the general scope of the Project and (ii) it
has inspected the Project Site, the Existing Improvements, the location of
adjacent improvements, structures and utilities and access to and from the
Project Site and it is familiar with their physical condition. Such inspections
are for the purpose of facilitating construction by Contractor and are not for
the purpose of discovering errors, omissions, or inconsistencies in the Contract
Documents; however, any errors, inconsistencies or omissions of a material
nature actually discovered by Contractor shall be reported promptly to Owner or
Design Team.

2.2. General Contracting Services

(a) In addition to the services referred to in Section 2.1 hereof, and except as
otherwise provided herein, Contractor also shall perform and/or furnish, or
cause to be

 

– 5 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

performed and/or furnished, as hereinafter provided, all general contracting
services, including, all labor, materials and supplies, also shall perform and
furnish all of the General Conditions Work Items identified as a part of General
Conditions Costs (as such terms are defined in subsection (a) hereof), and also
shall provide all services, business administration and supervision, necessary
for, or incidental to, the successful prosecution and Substantial Completion and
Final Completion of the Work for each Project Phase in accordance with the
applicable Work Authorization, in the most expeditious and economical manner,
consistent with (i) the standards and construction practices observed by general
contractors of comparable stature to Contractor on projects of similar scope to
the Project within the “Las Vegas” metropolitan area, and (ii) the interests of
Owner relating to quality, timely completion and economics. The Work shall be
performed and executed in the best and most workmanlike manner by qualified and
efficient workers, and in strict conformance with the Contract Documents.
Contractor shall be solely responsible for all construction means, methods,
techniques, sequences and procedures relating to the proper execution of the
Work, except when such means, methods, techniques, sequences and procedures are
expressly set forth in the Construction Documents. Owner agrees to exercise its
best efforts to enable Contractor to perform the Work in the best way and most
expeditious manner by among other things, furnishing and approving, in a timely
manner, information reasonably required by Contractor, releasing areas of the
Project and otherwise sequencing the Project Phases, as required by Contractor
so as not to delay the progress of the Work, and making payments to Contractor
in accordance with the requirements of the Contract Documents.

(b) Contractor shall at all times maintain labor harmony at the Project Site.
Should workers employed by Contractor or any Subcontractor not work in harmony
with other workers performing labor or services at the Project Site and should
they engage or participate in or cause any strike, work stoppage, delay,
suspension of the Work or any other interference with the smooth progress of the
Work or other work being performed at the Project Site by union or non-union
labor, or otherwise fail to perform or are prevented from performing labor or
services by reason of labor disharmony or otherwise prevent others from
performing labor or services by reason of labor disharmony, then, in any such
event, Owner shall have the right, in its sole and absolute discretion and
without prejudice to any other rights and remedies it may have elsewhere under
the Contract Documents, at law or in equity, to terminate this Agreement in
accordance with the provisions of Section 14.1 hereof. This subsection (b) shall
not be construed to obligate Contractor to supervise or take responsibility for
the labor practices of others with whom it has no contractual relationship.

2.3. Trust Relationship. Contractor (i) agrees to furnish its best skill and
judgment in connection with the Project, and (ii) agrees to cooperate reasonably
with Owner, the Design Team, Consultants and Lender in the interests of the
timely and economic completion of each Project Phase. Owner understands and
agrees that its assistance and cooperation is essential to Contractor’s
successful and timely completion of the Work. Owner and its agents shall be
available upon twenty-four (24) hours notice during business hours during
business days to review and discuss any issues or questions that may arise
during Contractor’s performance of the Work. Should Owner be unavailable, the
time fixed for completion shall be equitably extended for delays actually
documented and directly caused thereby, and which shall be agreed upon in a
Change Order.

 

– 6 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

2.4. Avoidance of Nuisance. To the extent practical in connection with a Project
of this size and scope, Contractor shall take such precautions as may be
reasonably necessary to minimize the impact of noise, dust, truck traffic,
nuisances and other consequences of construction activities.

2.5. Fast-Tracking/Design-Assist. It is understood and agreed that the
Construction Documents may be developed and furnished by the Design Team to
Contractor on a “fast-track” basis. The time requirements for the delivery of
the various portions of the Construction Documents on a “fast-track” basis
shall, if applicable, be reflected in the Progress Schedule for each Project
Phase referred to in subsection 7.1(c) hereof. In addition, Contractor and Owner
agree that certain Work will be performed on a “design-assist” basis to include
shop drawings or detailing as customarily performed by subcontractors.
Contractor hereby represents that it has all requisite expertise in the
“fast-track and/or design-assist” method of construction and related
“fast-tracking and/or design-assist” practices, understands that said
representation has served as a material inducement in Owner’s selection, and
retention of the services, of Contractor hereunder. Contractor expressly
recognizes that the “fast-track and/or design-assist” method of design and
construction may require Contractor to prepare, issue and analyze bid packages
for trade labor that is different from, or is in excess of the number of, bid
packages ordinarily required under standard construction practices and hereby
agrees to prepare, issue and analyze the same, if and as needed, in a timely
manner. It is understood and agreed that “fast-track” means that portions of the
Design Team’s preparation of portions of the Construction Documents will overlap
with the construction of the Work.

2.6. Concealed Conditions. If conditions are encountered at the Project Site
which are (i) subsurface or otherwise concealed physical conditions which differ
materially from facts or information of which Contractor has actual knowledge or
which are reasonably foreseen or inferable from such knowledge or (ii) unknown
physical conditions of an unusual nature, which differ materially from those
ordinarily found to exist and generally recognized as inherent in construction
activities of the character provided for in the Contract Documents (all causes
identified in clauses 2.6(i) and 2.6(ii), hereinafter the “Concealed
Conditions”), then, Contractor shall give Owner notice of such conditions prior
to materially disturbing the same (in no event later than twenty-one (21) days
after first observance of the conditions). Owner shall investigate the site
conditions promptly after receiving the notice. If the conditions do materially
differ and if they do actually cause an increase or decrease in Contractor’s
cost or the time required for performing any part of the Work, an equitable
adjustment shall be made and a written Change Order executed. If Owner and
Contractor cannot agree on adjustment within ten (10) days, the adjustment shall
be referred to further proceeding pursuant to this Agreement.

2.7. Hazardous Materials

(a) Contractor acknowledges that Owner has retained the services of IVI Due
Diligence Services, Inc., to act as its environmental Consultant who has
prepared a Phase I Environmental Site Assessment dated November 28, 2006 and
further described in the attached Exhibit “D” (the “Environmental Report”)
identifying any and all Hazardous Materials (hereafter defined) located on or
about the Project Site. Contractor also acknowledges it has received a copy of
said Environmental Report and agrees that, at Owner’s option and as part of the
Work, it shall be responsible, to the extent identified in the Environmental
Report, for removing or

 

– 7 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

otherwise remediating soil and oil pits, the cost of which shall be included in
the Costs and the Guaranteed Maximum Cost. If Owner exercises its option to have
Contractor be responsible for said remediation, Contractor and the Subcontractor
to whom performance of such portion of the Work is awarded shall work closely
with the environmental Consultant, who will observe the execution of such
portion of the Work and provide contact and compliance with regulatory
environmental entities all to the end so as to render the Project Site free of
Hazardous Materials. Contractor further acknowledges that the continued sound
environmental condition of the Project Site and its compliance with
Environmental Laws (hereinafter defined) is of paramount importance to Owner and
Lender and represents that at all times in its performance of the Work, it will
refrain from causing or permitting any Hazardous Materials to be generated,
produced, brought, used, stored, treated, discharged, released, spilled or
disposed of upon, in, under, or about the Project or the Project Site which is,
in any case, in violation of Environmental Laws or otherwise cause or permit the
violation of any Environmental Law in connection with the performance of the
Work at the Project Site, unless the Contract Documents require use of such
Hazardous Materials. Contractor shall comply with all Environmental Laws for the
dredge, turbidity protection, proper drainage and filtering, spoil disposal and
spoil mixing and placement, all as proscribed for the Project Site under the
applicable environmental mitigation plan. If Contractor or Subcontractor
encounters on the Project Site material believed to be toxic or Hazardous
Materials (as defined below), it will immediately stop Work in the affected area
and report the condition to Owner in writing. The Work in the affected area will
be resumed when the Hazardous Materials have been removed or rendered harmless.

(b) Contractor hereby agrees to immediately stop remedial work in the affected
area and to notify Owner of any adverse discrepancy between the Hazardous
Materials found at the Project Site and the Hazardous Materials identified in
the Environmental Report. Contractor hereby represents that if Owner exercises
its option to have Contractor perform any work relating to the removal of
Hazardous Material, then, in such event, all Subcontractors engaged by
Contractor to perform such Work will be qualified to carry out and perform such
Work by reason of the fact that such Subcontractors will possess and comply with
all licensing, registration, certification, reporting, notification, training,
testing, disposal and any other requirements governing the performance of such
Work, all as required by the Environmental Laws. If the Work is stopped pursuant
to this Section 2.7, Contractor shall be entitled to an equitable adjustment of
the Progress Schedule and to an adjustment for extra costs incurred as a result
of such stoppage, which will be agreed upon in a written Change Order.

(c) Subject to Contractor’s and its Subcontractor’s compliance with the
requirement that remedial Work be immediately stopped in an area affected by
Hazardous Materials differing from those identified in the Environmental Report,
to the fullest extent permitted by law, Owner shall indemnify and hold
Contractor and its Subcontractors harmless against claims, damages, losses and
expenses, including, but not limited to attorneys’ fees, arising out of or
resulting from the presence of Hazardous Materials differing in an adverse
manner from those identified in the Environmental Report and not introduced to
the Project Site by Contractor or its Subcontractors (unless Hazardous Materials
were required by the Contract Documents).

(d) For purposes of this Agreement, “Hazardous Materials” shall mean
(i) petroleum and its constituents; (ii) radon gas, asbestos in any form which
is or could become friable, urea formaldehyde, asbestos products, foam
insulation, transformers or other shipment which contain

 

– 8 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

dielectric fluid containing levels of polychlorinated biphenyls in excess of
federal, state or local safety guidelines, whichever are more stringent;
(iii) any substance, gas, material or chemical which is or may hereafter be
defined as or included in the definition of “hazardous substances”, “hazardous
materials”, “hazardous wastes”, “pollutants or contaminants”, “solid wastes” or
words of similar import under any Environmental Law; and (iv) any other
chemical, material, gas or substance, the exposure to or release of which is
regulated by any Governmental Authority (hereafter defined).

(e) For purposes of this Agreement, “Environmental Laws” shall mean all
applicable requirements relating to the protection of human health or the
Environment, including, without limitation, requirements relating to reporting,
licensing, permitting, investigation and remediation of any Release or Threat of
Release of Hazardous Materials, or relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials or pertaining to the protection of the health and safety of
employees or the public, as such requirements are contained in all applicable
federal, state and local environmental, public health, and safety laws,
regulations, orders, permits, licenses, approvals, ordinances and directives now
or hereafter in effect.

2.8. Utilities and Continued Operation of the Existing Improvements. Contractor
understands that maintenance of the integrity and continuous and uninterrupted
functionality and operation of the Existing Improvements, including, without
limitation, all utilities servicing the Project Site and adjacent property, is
of critical importance and agrees to perform the Work in a manner consistent
with said understanding and not unreasonably interfering with the same.
Nevertheless, it is understood and agreed that there will be times during the
Work when there will be interruptions to the utilities servicing the Project
Site and adjacent property. Contractor agrees to use its best efforts to
minimize such interruptions and the impacts caused thereby and to provide Owner
at least seven (7) days’ prior written notice of such interruptions.

ARTICLE 3.

CONTRACTOR’S COMPENSATION

3.1. Demolition Work. Owner and Contractor entered into an AIA Construction
Agreement for the demolition of the paradise Bay Club Apartments. Contractor
shall be compensated for the performance of that demolition work in accordance
with the terms of that separate agreement.

3.2. Pre-Construction Phase Compensation. Contractor has been compensated for
the performance of the Pre-Construction Services performed prior to the
execution of this Agreement and it is agreed that subsequent to execution of
this Agreement, Contractor will perform Pre-Construction Services (as approved
in advance by Owner). Owner shall, on a monthly basis, make payments for such
Pre-Construction Phase services.

3.2.1. Any compensation paid by Owner to Contractor for the Pre-Construction
Services provided by Contractor for each Project Phase of the Project shall be
absorbed in any Guarantee Maximum Cost established for any such Project Phase
and shall be included in the applicable Work Authorization.

 

– 9 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

3.3. Construction Phase Compensation. Owner shall pay Contractor in current
funds for Contractor’s performance of the Work required by this Agreement during
the Construction Phase of the Project, the Contract sum consisting of the Cost
of the Work as defined in ARTICLE 4, and Contractor’s Fixed Fee of 4% (“Fixed
Fee”) of the Cost of the Work, which Contract sum may be subject to a Guaranteed
Maximum Cost Work Authorization and to the Owner’s Elections as set forth in
ARTICLE 20 below.

3.3.1. Change Order Fee. Subject to the provisions of ARTICLE 23, Contractor’s
Fixed Fee on Change Orders is four percent (4%). Work Authorizations are not
Change Orders, therefore, this subsection is not applicable to Work
Authorizations.

3.3.2. Self-Performed Work. Owner and Contractor acknowledge and agree that
Contractors Fixed Fee excludes any overhead and profit that Contractor shall
receive for portions of the Work that Contractor self-performs which may include
concrete, drywall, studs, painting, doors and hardware, and any other trades
that Owner and Contractor mutually agree upon (the “Self-Performed Work”). In
addition to its Fixed Fee, Contractor shall be entitled to receive a
self-perform fee equal to 12.5% of the Costs of the Work for any Self-Performed
Work.

3.3.3. Owner Provided Materials and Equipment. In the event that Work includes
materials or equipment furnished by Owner, the Contractor’s Fixed Fee will for
such Work be subject to mutual agreement in the subject Guaranteed Maximum Cost
Work Authorization.

3.4. Construction Phase Compensation Retainage. Owner shall make progress
payments to Contractor for Work performed during the Construction Phase pursuant
to the provisions of ARTICLE 11 hereof, subject to a retainage of not more than
ten percent (10%) of the Cost of the Work. Subject to Lender’s approval, after
50% of the scope of the Work under a particular Work Authorization has been
satisfactorily completed, the level of retainage withholding may be reduced to
5% of the Cost of the Work. In addition, it is expressly understood and agreed
that retainage is not subject to carry over and, thus, retainage cannot be held
by Owner pending completion of other Project Phases. Any retainage held by Owner
for Work performed under a particular Work Authorization shall be paid in
accordance with this Agreement after the Work covered by that Work Authorization
has been satisfactorily completed, in accordance with the terms of this
Agreement.

3.5. Construction Phase Compensation/Work Contingency. The parties agree that if
Owner shall require Contractor to perform the Work for a Guaranteed Maximum Cost
(as defined in Section 20.1 hereof), then, in such event, the Work Authorization
shall include in its Guaranteed Maximum Cost statement submitted under ARTICLE
20 hereof a line item amount equal to ten percent (10%) of the aggregate of the
Costs and of said Guaranteed Maximum Cost as a contingency. The parties agree
that an amount equal to five percent (5%) of said contingency amount shall be
under the control of Contractor (the “Contractor Controlled Contingency”) and
that the balance of said contingency in an amount equal to five percent
(5%) shall be under the control of Owner and Lender (the “Owner Controlled
Contingency”) which shall not be unreasonably withheld. With respect to
Contractor Controlled Contingency, the parties agree that it may be used by
Contractor for any unanticipated Project related costs (other than those which
are compensable through the Change Order mechanism), and its use shall be

 

– 10 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

merely reported to, rather than be subject to the prior approval, of Owner. The
parties further agree that all unused Contractor Controlled Contingency and all
unused Owner Controlled Contingency for any Project Phase shall roll over to
future Project Phases. At the end of all the Project Phases and at the
submission of Contractor’s Final Requisition for payment, any unused Contractor
Controlled Contingency shall be split between Owner and Contractor such that
Contractor’s share shall be forty percent (40%) and Owner’s share shall be sixty
percent (60%). Such amount shall be payable to Contractor within sixty (60) days
after Final Completion of all Work on the entire Project.

3.6. Construction Phase Compensation/Early Termination Fee. Owner acknowledges
and agrees that Contractor will be foregoing work on other lucrative projects
based on the expectation that Owner will be proceeding with each of the Project
Phases with M.J. Dean acting as the general contractor. If Owner terminates this
Agreement for convenience, Contractor may, subject to the provision of
Section 14.2, be entitled to an Early Termination Fee (as defined in
Section 14.2(b)) in the amount of Five Million Dollars ($5,000,000.00). The
purpose of this Early Termination Fee is to be the exclusive basis to compensate
Contractor for all its expectation or future damages (including any and all
direct and consequential damages) resulting from early termination for
convenience. It is recognized that this Early Termination Fee is in addition to
Costs and Fixed Fee Owner is required to pay Contractor for Work performed under
the Contract Documents prior to such termination. Contractor shall not be
entitled to this Early Termination Fee if it is terminated for default under
ARTICLE 14.

3.7. Construction Phase Compensation/Work Share in Cost Savings.

(a) If, upon Final Completion of the Work portion of a Work Authorization under
circumstances where Owner shall have elected to proceed on the basis of a
Guaranteed Maximum Cost, the aggregate of the actual Subcontract Costs and
General Conditions Costs incurred by Contractor for the Work performed under the
Work Authorization, as determined to Owner’s satisfaction at the time and in the
manner set forth in subparagraph (b) below, shall be less than that set forth in
the Guaranteed Maximum Cost (exclusive of any unused Contractor Controlled
Contingency and Owner Controlled Contingency and Allowances), as the same may be
increased by Change Orders (the “Guaranteed Costs”), then, in such event,
Contractor shall be entitled to share in the difference (the “Savings”) between
said Guaranteed Costs and the aggregate of the actual Subcontract Costs and
General Conditions Costs incurred by Contractor, in an amount (“Contractor’s
Share”) equal to forty percent (40%) of such Savings, which Contractor’s Share
shall be payable by Owner to Contractor within sixty (60) days after Final
Completion of the work performed under the applicable Work Authorization.

(b) To permit the proper calculation of Savings, at the time Contractor submits
its final application or define requisition to Owner for the subject Work
Authorization, Contractor also shall submit to Owner (and, if requested by
Owner, to those members of the Design Team as may be designated by Owner) for
review and certification an accounting statement, in form acceptable to Owner,
detailing the calculation and itemization of Costs to determine the Savings
under Section 3.7 hereof. If Owner disputes the accuracy of the amounts
contained in such accounting statement, Owner shall, within fifteen (15) days
following its receipt, submit the same for auditing to a certified public
accountant designated by Owner, and the determination by such public accountant
of the correct amounts shall be final and binding on the parties. If, based

 

– 11 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

upon the accounting statement and any audit thereof by Owner, it shall be
determined that there shall be Savings, then, in such event, Contractor’s Share
of such Savings shall be paid by Owner to Contractor in accordance with the
provisions of Subsection 3.7 above.

3.8. Allowances. An allowance (“Allowance”) is an estimated amount established
in a Guaranteed Maximum Cost to cover the cost of a prescribed item not
specified in detail with provision that variations between such amount and the
finally determined cost of the prescribed item will be reflected in a Change
Order. Assumptions, Allowances and clarifications on which any Guaranteed
Maximum Cost is based shall be set forth in the applicable Work Authorization.
If costs are more or less than Allowances, the applicable Guaranteed Maximum
Cost and Fixed Fee shall be adjusted accordingly by Change Order. Owner shall
not unreasonably withhold consent to Change Orders for Allowances. The amount of
such Change Order shall reflect the difference between actual Costs incurred and
the Allowances. Additionally, in no event shall Allowances in any Guaranteed
Maximum Cost Work Authorization exceed fifteen percent (15%) of such Guaranteed
Maximum Cost.

(a) If an Allowance is approved by Owner, the following shall apply:

(i) Items covered by Allowances shall be supplied for such amounts and by such
persons or entities as Owner may direct, but Contractor shall not be required to
employ persons or entities to whom Contractor has reasonable objection.

(b) Unless otherwise provided in the applicable Work Authorization:

(i) Allowances shall cover the Cost to the Contractor of materials and equipment
delivered at the Site and all required taxes, less applicable trade discounts;
and

(ii) Contractor's costs for unloading and handling at the Site, labor,
installation costs, overhead, profit and other expenses contemplated for stated
Allowance amounts may be included in the Allowance.

3.9. Master Work Authorization. Owner and Contractor agree that it is
anticipated that the Construction Documents will be completed on or before
May 1, 2008 and that Owner may elect at any time to execute a Master Work
Authorization (“Master Work Authorization”) that shall incorporate and include
all previously executed Work Authorizations. Contractor shall only be entitled
to additional Fixed Fee or Cost adjustment if such Master Work Authorization
actually increases the scope of Work of the previously executed Work
Authorizations. Such Master Work Authorization, once executed by Owner and
Contractor, shall become part of this Agreement and shall be deemed incorporated
by this reference. Such Master Work Authorization shall conform to the other
Work Authorizations-related requirements of this Agreement.

ARTICLE 4.

ITEMS INCLUDED IN COSTS

4.1. General Conditions Costs shall consist of the items listed in
subsection (a) of this Section 4.1 and the Reimbursable Costs shall consist of
the items listed in subsection (b) of this

 

– 12 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

Section 4.1 (which General Conditions Costs and Reimbursable Costs are
collectively herein referred to as the “Costs”). Contractor agrees that all
Costs shall be at rates and/or quantities not higher than those which are
competitive and prevailing in the locality for work and services similar to the
Work.

(a) The “General Conditions Costs” shall consist of the actual costs incurred by
Contractor in performing and/or furnishing the “General Conditions Work Items”
enumerated on Exhibit “E” hereof to be performed by Contractor’s own labor
force, as well as the actual costs incurred by Contractor in connection with the
following items:

(i) Wages or salaries (including bonuses or partial bonuses which have been
approved in writing and in advance by Owner) of Contractor’s supervisory and
administrative personnel when and to the extent assigned with Owner’s approval
to the Project. The parties shall include an initial list of personnel assigned
to each Project Phase in the applicable Work Authorization and their agreed-upon
wages or salaries;

(ii) Wages and salaries of Contractor’s supervisory or administrative personnel
engaged, in factories, workshops or on the road, in expediting the production or
transportation of materials or equipment required for the Work, but only for
that portion of their time required for the Work;

(iii) Wages of Construction worker’s (including bonuses which have been approved
in advance in writing by Owner) directly employed by Contractor to perform the
construction of the Work at the Project Site, or, with Owner’s written approval,
at off-site workshops.

(iv) Actual payroll taxes and contributions and other assessments or taxes for
unemployment compensation, old age benefits, insurance, social security and
other standard employee benefits, insofar as the same are chargeable and payable
during the performance of the Work, are based upon the direct salaries paid and
are actually paid to or for the benefit of such construction workers and
supervisory and administrative personnel identified above in this ARTICLE 4, all
pro-rated for that portion of their time as is directly related to the
performance of the Work;

(v) Actual costs and expenses incurred in connection with document
reproductions, facsimile transmissions and long distance telephone calls,
telegrams, telephones installed at the Project Site, correspondence, postage and
parcel delivery, and reasonable petty cash expenses of the Site Office directly
related to the Work;

(vi) Costs, including transportation and storage, installation, maintenance,
dismantling and removal of materials, supplies, temporary facilities, machinery,
equipment, and hand tools not customarily owned by construction workers, that
are provided by Contractor at the Site and fully consumed in the performance of
the Work; and costs (less salvage value) of such items if not fully consumed,
whether sold to others or retained by Contractor. Costs for items previously
used by Contractor shall mean fair market value;

(vii) Rental charges for temporary facilities, machinery, equipment and hand
tools not customarily owned by construction workers that are provided by
Contractor at the Site of the Work, whether rented from Contractor or others,
including installation, minor repairs or replacements, dismantling, removal,
transportation and delivery costs thereof;

 

– 13 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(viii) Permit fees, reasonable filing and expediting charges, royalties (if such
royalties shall have been approved in writing by Owner), costs for the use of
patented materials or processes (if the use of the same has been approved in
writing by Owner) and license fees necessary for the performance of the Work;

(ix) Premiums for insurance with respect to such insurance as Contractor may be
required to obtain and maintain as set forth in Exhibits “F” and “F-1” annexed
hereto and made a part hereof, except that insurance costs for such coverages as
the Owner has provided under the OCIP further detailed in Exhibit “F-1” shall
not be included in Costs;

(x) Costs of freight, trucking and, subject to Owner’s prior written approval,
the warehousing of materials required for the Work;

(xi) Costs of establishing and maintaining a Project specific website;

(xii) Costs including transportation and storage of materials and equipment
incorporated or to be incorporated in the completed construction;

(xiii) Costs of materials described in the immediately preceding subparagraph in
excess of those actually installed to allow for reasonable waste and spoilage.
Unused excess materials, if any, shall become Owner’s property at the completion
of the Work or at Owner’s option, shall be sold by Contractor. Any amounts
realized from such sales shall be credited to Owner as a deduction from the
Costs; and

(xiv) Other Costs:

(1) Costs of removal of debris from the Site.

(2) Costs of materials as equipment suitably stored off the Project Site at a
mutually acceptable location, if approved in writing and in advance by Owner.

(3) That portion of bond premiums that can be directly attributed to this
Agreement.

(4) Sales, use or similar taxes imposed by a Governmental Authority that are
related to the Work.

(5) Fees and assessments for building permits, licenses and inspections for
which Contractor is required by this Agreement to pay.

(6) Fees of laboratories for test required by the Contract Documents, except
those related to defective or nonconforming Work.

(7) Data processing costs related to the Work.

 

– 14 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(8) Legal, mediation and arbitration costs, including attorneys’ fees, other
than those arising from disputes between Owner and Contractor, reasonably
incurred by that Contractor in the performance of the Work if approved by Owner
in advance and in writing which approval shall not be unreasonably withheld.

(9) That portion of the reasonable expenses of Contractor’s personnel incurred
while traveling in discharge of duties connected with the Work.

(10) Deposits lost for causes other than Contractor’s negligence or failure to
fulfill a specific responsibility to Owner as set forth in the Contract
Documents.

(11) Expenses incurred in accordance with Contractor’s standard personnel policy
for relocation and temporary living allowances of personnel required for the
Work, if approved by Owner.

(b) The “Reimbursable Costs” shall consist of the following; it being agreed,
however, that the term “Reimbursable Costs,” as used herein, shall not include
payments made to Subcontractors or other third parties retained by Contractor to
perform and/or furnish any items included as a part of General Conditions Costs
identified in Section 4.1(a) hereof or any costs that are otherwise duplicative
of any other payments made hereunder:

(i) Payments made by Contractor to Subcontractors for Work performed and
materials, supplies and equipment furnished pursuant to Subcontracts approved by
Owner in accordance with the provisions of this Agreement, including the costs
of any payment and performance bonds that any Subcontractor may be required to
carry under the provisions of Section 15.2 hereof and the cost of all materials
and equipment pre-purchased in accordance with the provisions of Section 21.3
hereof (“Subcontract Costs”);

(ii) Actual costs reasonably and necessarily incurred due to an emergency, not
compensated by insurance, affecting the safety of persons or property, it being
understood that reimbursement shall not be made for any costs which would have
been compensated by insurance had Contractor or its Subcontractors not failed to
comply with the requirements of any insurance carriers providing coverage for
the Project (including requirements pertaining to timely notice of claims or
otherwise);

(iii) Losses and expenses (including the deductible amounts provided in Owner’s
property insurance) due to theft or vandalism of materials, equipment and
supplies either delivered to the Project Site and awaiting incorporation or
incorporated into the Project or properly stored at off-Project Site storage
locations approved by Owner in accordance with the provisions of Section 21.3
hereof, in each case excluding tools, equipment, supplies and other similar
personal effects owned or rented by Contractor or its Subcontractors, provided,
the same is not otherwise compensated for by insurance and are not due to the
negligence of Contractor, any of its Subcontractors or anyone directly or
indirectly employed by either of them, or Contractor’s or its Subcontractors’
failure to comply with the terms of this Agreement and the Subcontracts,
respectively (including, without limitation, those obligations relating to
Project Site security) or any of their failure to comply with the requirements
of any insurance carriers providing coverage for the Project (including any
requirements pertaining to timely notice of claims or otherwise);

 

– 15 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(iv) Except as otherwise provided in ARTICLE 13 hereof, cost of premiums for any
bond furnished in connection with, and for the discharge of, any lien;

(v) Deposits lost due to causes beyond the reasonable control of Contractor, its
Subcontractors or any other person or entity performing Work on the Project in
contract with, on behalf of, or under the supervision of Contractor;

(vi) Cost of repairing or correcting damaged or non-conforming Work executed by
Contractor, Subcontractors or suppliers, provided that such damaged or
non-conforming Work was not caused by negligence or failure to fulfill a
specific responsibility of Contractor and only to the extent that the cost of
repair or correction is not recoverable by Contractor from insurance, sureties,
subcontractors or suppliers. It is further agreed that Owner shall,
nevertheless, submit such claims to the applicable insurance carrier; and

(vii) Other costs incurred in the performance of the Work if and to the extent
approved in advance and in writing by Owner.

4.2. Contractor shall use its best efforts to minimize the Costs incurred in the
performance of the Work, consistent with the intent and purposes of this
Agreement, sound business practice and the instructions of Owner.

ARTICLE 5.

ITEMS NOT INCLUDED IN COSTS

(Non-Reimbursables)

Owner shall not reimburse Contractor for any of the following costs, all of
which shall be borne by Contractor at its sole cost and expense:

(a) Salaries or other compensation of any executive or corporate officers or
other management level personnel of Contractor and, except as otherwise provided
in subsections (a)(i) and (ii) hereof, any other home or branch office employees
of Contractor.

(b) Except as otherwise provided in ARTICLE 4, expenses of operating
Contractor’s home and branch offices, including overhead and administrative
expenses or taxes.

(c) Any part of Contractor’s capital expenses, including interest on capital
employed in connection with the Work.

(d) (i) Deductible amounts of any insurance carried by Owner or Contractor and
costs not reimbursed by insurance, due (x) to the negligent acts or omissions of
Contractor, any of its Subcontractors, or anyone directly or indirectly employed
by either of them, or any of their failure to perform their respective
obligations under this Agreement and the Subcontracts in question, or (y) from
the violation by any of the foregoing of any applicable health and safety

 

– 16 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

Federal, State or local laws, ordinances or statutes; and (ii) any other costs
which would have been insured but for the failure of Contractor or its
Subcontractors to carry the insurance required to be carried hereunder or under
the Subcontracts, respectively, or the failure of Contractor or its
Subcontractors to comply with the requirements of any insurance carriers
providing insurance coverage for the Project (including requirements pertaining
to timely notice of claims or otherwise).

(e) Costs of uncovering, correcting or replacing defective Work which has arisen
by reason of Contractor’s or any of its Subcontractors’ acts or omissions or
which any Subcontractor is obligated to correct or replace pursuant to the terms
of its Subcontract.

(f) Intentionally deleted.

(g) Costs incurred by reason of Contractor’s or its Subcontractors’ failure to
comply with its or their respective obligations under this Agreement or the
Subcontracts, respectively, including costs in the form of penalties, fines or
other similar charges.

(h) Except as otherwise provided in subsection 4.1(a)(ix) hereof, premiums for
other insurance carried by Contractor.

(i) If Owner shall elect to have Contractor perform the Work or any portion
thereof for a Guaranteed Maximum Cost, Costs in excess of such Guaranteed
Maximum Cost, other than costs included in Change Orders approved by Owner and,
if during an Election Period (as defined in Exhibit “J-1”), Lender.

(j) Any amounts on account of personal property taxes, intangibles taxes, income
taxes and the like.

(k) Costs of any item expressly excluded from, or not expressly included within,
the items referred to in Section 4.1 hereof.

(l) Costs of any item or expense which this Agreement provides are to be paid or
borne by Contractor at its sole cost and expense.

(m) Costs of any materials or equipment furnished by Owner or others.

(n) Insurance premiums for such coverages as the Owner has provided under the
OCIP further detailed in Exhibit “F-1.”

ARTICLE 6.

SCHEDULE OF WORK AND EARLY OCCUPANCY

6.1. Contractor shall promptly and diligently perform, or cause to be performed,
the Work, without interruption, using its best efforts, so that the Work shall
be (a) substantially completed on or before the dates set forth in the
(i) Progress Schedule (defined below) approved by Owner and Contractor for each
Work Authorization for each Phase of the Work, (each a “Substantial Completion
Date”), and (b) finally completed on or before the date set forth in the

 

– 17 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

Progress Schedule for each Work Authorization for each Phase of Work (each a
“Final Completion Date”), in each case, subject to adjustments by Change Orders
only, as hereinafter provided, time being of the essence as to each such
Substantial Completion Date and the Final Completion Date.

(a) Work Authorization Schedule. Contractor shall as part of each Work
Authorization prepare and submit to Owner a detailed schedule for the
construction of the Work on the applicable Work Authorization if it is built in
accordance with the Construction Documents (“Progress Schedule”). Owner
understands and agrees that, in the event the Work Authorization was executed
before the Construction Documents were finalized for the Work covered by the
Work Authorization, Contractor’s costs may be increased and/or the time for
completion may be impacted. In such case, Contractor shall be entitled to an
adjustment that will be handled pursuant to ARTICLE 23.

(b) In the event the Work of a Work Authorization is not completed by the
Substantial Completion Date, including any adjustments of the contract time as
provided in the Contract Documents, Contractor shall be obligated to pay and
shall pay Owner certain liquidated damages for delay that will be specified and
agreed upon in the subject Work Authorization. The liquidated damages clause
that will be included in each Work Authorization may, at Owner’s sole
discretion, include provisions for early completion and will substantially
conform to the following terms (with the applicable rate and amount completed in
the applicable Work Authorization): commencing with the first day after the
Substantial Completion Date and continuing for each and every day thereafter
until Substantial Completion of the Work, Contractor shall pay to Owner
liquidated damages, at the rate of $             for calendar day up to a
maximum (or total) amount of $            . Owner and Contractor acknowledge
such damages to be a fair and reasonable estimate of the damage to be suffered
by Owner. In addition to Owner’s right to terminate under ARTICLE 14, the above
payments are and will be Owner’s sole and exclusive remedy at law and in equity
with respect to the Work not being achieved by the Substantial Completion Date
or Final Completion Date. The payment of such amount as liquidated damages is
not intended as a forfeiture or penalty, but is intended to compensate Owner for
such default.

Notwithstanding anything to the contrary in the Contract Documents, Contractor
and Owner waive claims against each other for consequential damages arising out
of or relating to this Agreement. This mutual waiver includes: (1) damages
incurred by Owner for rental expenses, for losses of use, income, profit,
financing, business and reputation, and for loss of management or employee
productivity or of the services of such persons; and (2) damages incurred by
Contractor, including but not limited to, principal office expenses, including
the compensation of personnel stationed there, for losses of financing, business
and reputation, and for loss of profit except anticipated profit arising
directly from the Work. This mutual waiver is applicable, without limitation, to
all consequential damages due to either party’s termination in accordance with
the Agreement. Nothing contained in this section shall be deemed to preclude an
award of liquidated damages, when applicable, and in accordance with the
requirements of the Contract Documents. Nor shall this section be deemed to
preclude the Early Termination Fee, when applicable, as provided in ARTICLE 3 of
this Agreement. The foregoing limitation on liability relating to damages shall
in no way limit Contractor’s obligation to complete the Work in a Work
Authorization for only the Guaranteed Maximum Cost, including, but not limited
to, Contractor’s responsibility for all costs in excess of any Guaranteed
Maximum Cost.

 

– 18 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

6.2. (a) The Work of a Work Authorization shall be deemed substantially
completed (“Substantial Completion”) on the date when (i) Owner determines in
its judgment reasonably exercised (and, as applicable, Lender approves), that
the portion of the Work under consideration has been substantially completed in
accordance with the Contract Documents; (ii) all requisite temporary
Certificate(s) of Occupancy (with no unreasonable conditions) and all other
applicable Project Approvals (hereinafter defined) permitting legal use and
occupancy of the portion of the Project under consideration shall have been
issued and delivered to Owner by all Governmental Authorities (hereinafter
defined); and only those minor Punch List items (as such term is defined in
subsection (z) hereof), if any, remain incomplete which do not interfere with
such use and occupancy. If, pursuant to the requirements of Applicable Laws (as
such term is defined in Section 18.1 hereof) of Governmental Authorities, legal
use and occupancy is permitted under a temporary (as distinguished from a final)
certificate(s) of occupancy, Contractor shall nevertheless be required to obtain
the final certificate(s).

(b) For purposes of this Agreement, the term “Governmental Authority” shall be
deemed to mean any court, agency, authority, board (including, without
limitation, any environmental protection, planning or zoning board), bureau,
commission, department, office or instrumentality of any nature whatsoever of
any governmental or quasi-governmental unit of the United States or the State of
Nevada, whether now or hereafter in existence, having jurisdiction over Owner,
the Project Site or any aspect of the development or operation of the Project.
For purposes of this Agreement, the term “Certificate of Occupancy” shall be
deemed to mean a certificate issued by the Clark County Department of
Development Services, as defined within the Clark County Code. For purposes of
this Agreement, the term “Project Approvals” shall be deemed to mean those
approvals and permits from Governmental Authorities which are required in order
to commence and complete construction, as well as use and occupy, of all the
components of the Project. With respect to the utilities portion of the Project,
Project Approvals shall also be deemed to mean any and all necessary permits,
licenses or other authorizations required for the lawful and proper installation
and maintenance within the Project Site of wires, pipes, conduits, tubes and
other equipment and appliances for use in supplying any such utility services or
substitutes to the Project Site.

(c) The Work of a Work Authorization shall be deemed finally completed (“Final
Completion”) on the date when, after achieving Substantial Completion, Owner
(and, as applicable, Lender), shall have received satisfactory evidence that:

(i) all Work included in the scope of such Work Authorization, including all
Punch List items, has been fully and satisfactorily completed in a good and
workmanlike manner, in conformance with the Contract Documents;

(ii) all Certificates of Occupancy and other Project Approvals relating to the
Work included in the subject Work Authorization that are capable of being
obtained prior to completion of other Project Phases shall have been issued and
delivered to Owner; and

 

– 19 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(iii) all required receipts, releases of liens, affidavits, waivers, guarantees,
warranties, bonds, “as-built” drawings, operating instructions and maintenance
manuals and any other documents required under the Contract Documents, this
Agreement and the Subcontracts shall have been issued and delivered to Owner,
together with any and all close-out documents as may be identified by Owner (for
such Work within the scope of the subject Work Authorization).

6.3. (a) Contractor agrees that, except as otherwise specifically provided below
regarding extensions of time in the case of Excusable Delays (as defined in
Section 6.3(b)), and reimbursement for certain Costs in the case of Excusable
Delays, if and to the extent that there are hindrances to, or delays in, the
performance of the Work whether foreseen or unforeseen, whether or not within
the parties’ contemplation and whether or not affecting the Progress Schedule),
Contractor and its Subcontractors shall not have a claim against Owner for time
extensions, for damages of any kind whatsoever or for extra compensation.

(b) For purposes of this Agreement “Excusable Delays” shall be deemed to include
only delays or hindrances caused by (i) the acts or omissions of Owner, the
Lender, the Design Team or Consultants in the performance of their respective
obligations for the Project, or their failure to give approvals and/or consents
within the time periods set forth in the Progress Schedule, (ii) strikes,
lockouts or other substantial labor disputes not caused by Contractor or its
Subcontractors, (iii) fire, (iv) acts of God, (v) acts of the public enemy,
(vi) unavailability of, or inability to obtain, labor or materials by reason of
acts of any governmental body which affect the supply or availability of labor
or materials, (vii) floods, (viii) rebellions, riots, insurrections or sabotage,
(ix) subject to the provisions of ARTICLE 27 hereof, the acts or omissions of
separate contractors, and (x) subject to the provisions of Section 14.3 hereof,
suspension, stoppage or interruption of the Work ordered by Owner under
Section 14.3 hereof; (xi) alterations and changes made by Owner, the Design
Team, their agents or any governmental authorities to the Contract Documents;
(xii) suspension, delay, disruption and/or acceleration of Contractor’s Work by
Owner, its agents, any governmental authority, or any others, not the fault of
Contractor; (xiii) unusually severe weather conditions not reasonably
anticipated (based upon averages for local conditions over the last fifty
(50) years as demonstrated in the records of the National Weather Service);
(xiv) unusual delay in deliveries; (xv) other causes beyond Contractor’s
reasonable control; (xvi) other causes which Owner determines may justify delay;
(xvi) unreasonable delays by governmental authorities in scheduling inspections,
conducting reviews or issuing approval (unless such delays should have been
anticipated and could have been avoided by Contractor); (xvii) unavoidable
material shortages; and (B) “Excusable Delays” shall be deemed to include only
the Delays expressly set forth under items (i) and (xvii) under this
Section 6.3(b).

(c) The parties agree that Excusable Delays shall be recognized and approved by
Owner only if the same adversely impacts the critical path for the Substantial
Completion of the Work contemplated under the Progress Schedule, and then only
if (i) the delay or hindrance under consideration did not occur principally and
predominantly by reason of any act or omission on the part of Contractor or its
Subcontractors, and (ii) there were no acts or omissions on the part of
Contractor or its Subcontractors that would have delayed the Work in the absence
of the Excusable Delay under consideration. If Contractor wishes to make a claim
for an extension of any Substantial Completion Date or any Final Completion Date
by reason of an Excusable Delay or for reimbursements for actual and incremental
General Conditions Costs by

 

– 20 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

reason of an Excusable Delay, Contractor shall give written notice to Owner of
such claim within twenty-one (21) days after the occurrence of any Excusable
Delay, which notice shall to the extent possible set forth, in detail, the
nature of each Excusable Delay, the date or dates upon which each cause of delay
began and ended, the estimated number of days of delay attributable to each such
cause, an estimate of the General Conditions and Reimbursable Costs to be
incurred and the action taken, or to be taken, by Contractor to minimize the
period of delay and the probable effect of such delay on the progress of the
Work. Such adjustment, if agreed upon by Owner shall be documented in a written
Change Order. Contractor’s failure to comply with the aforesaid notice
requirement shall entitle Owner to deny Contractor a requested extension of time
and/or requested additional compensation.

6.4. In furtherance of the provisions of Sections 6.1, 6.2 and 6.3 hereof,
Contractor shall include in all Subcontracts, whether for labor or materials or
both, provisions entitling Contractor to terminate or cancel such Subcontract in
the event of a breach thereof by the Subcontractor or any other occurrence or
omission thereunder, other than an Excusable Delay, which would result in a
delay in, or hindrance to, the timely progress of the Work or any portion
thereof, it being expressly understood, however, that Contractor shall not
exercise its aforesaid termination or cancellation rights without first
obtaining Owner’s prior approval therefore.

6.5. (a) Contractor shall: (i) closely monitor compliance with the contract time
set forth in the applicable Progress Schedule by it, its Subcontractors, and the
Design Team; and (ii) notify Owner in writing promptly if it determines that any
such missed date will lead to its inability to comply with the Progress
Schedule. If Contractor so notifies Owner, or if, in the opinion of Owner
reasonably exercised, Contractor or any of its Subcontractors fall behind in the
Progress Schedule and/or fail to meet the date scheduled therein for Substantial
Completion and/or Final Completion for any reason other than an Excusable Delay
for which Contractor is entitled to receive an extension of time pursuant to
Section 6.3 hereof, then, in such event, Contractor, at its sole cost and
expense, shall take whatever steps that may be necessary to improve its progress
and shall, if requested by Owner, within three (3) business days submit a
written plan to demonstrate the manner in which the lost time will be regained.

(b) In addition to, and not in limitation of, the aforesaid requirement, if
Contractor’s operational plans demonstrate that the lost time resulting from
delays that are not Excusable Delays cannot be regained without the institution
of overtime operations, then, in such event, Owner shall have the right to
require Contractor, at Contractor’s sole cost and expense, to increase the
number of men, the number of shifts, the days of work and/or, to the extent
permitted by law, to perform any and all remaining Work (including Work to
complete Punch List items) during hours other than regular business hours
(including Saturdays, Sundays and holidays).

(c) If and to the extent that there are hindrances to the performance of the
Work by reason of delays that are not Excusable Delays, then any and such
additional cost or expense arising therefrom shall be the sole responsibility of
Contractor and in such event, Owner may direct acceleration of the Work by means
of overtime, additional crews or additional shifts or re-sequencing of the Work
in order to regain any lost time and to maintain the Progress Schedule and
Contractor agrees to perform the same at its sole cost and expense. It is also
agreed that pending final resolution of any claim for time or adjustment of the
Contract Price, Contractor shall proceed diligently with the performance of the
Work.

 

– 21 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(d) Contractor will create and maintain a safety program that will, at a
minimum, follow the requirements of this Agreement and comply with NRS Chapter
618 and NAC Chapter 618.

6.6. (a) At all times during the performance of the Work, Contractor shall keep
driving lanes, extension roads and pedestrian access walkways located on or near
the Project Site free from storage of equipment, building materials and dirt. In
furtherance of the foregoing, Contractor shall maintain the Project Site in a
safe, clean and orderly fashion, shall remove all major debris on a regular, but
not less than weekly, basis (including debris that has accumulated on adjacent
lands, parcels or streets as a result of Contractor’s operations at the Project
Site, (it being understood that in no event shall the same be deemed a
permission to store debris on any such adjacent lands, parcels or streets in the
absence of a license or other agreement to do so) and shall store all equipment
in a neat manner when not in use. In addition, on or before the applicable
Substantial Completion Date of the portion of the Work under consideration,
Contractor shall clear, or cause to be cleared, the Project Site of any debris,
construction materials, rubbish, rubble, discarded equipment or spillage of
solid waste, shall remove all tools, construction equipment, machinery and
surplus materials, and shall maintain all such areas reasonably clean of such
items until Final Completion of the portion of the Work under consideration. If
the Project or the Project Site (including without limitation, any of the
Existing Improvements) is injured or damaged by Contractor, or any of its
Subcontractors, in the course of the performance of any of the Work or such
clearing or removal, Contractor, at its sole cost and expense and without
additional expense to Owner, promptly shall repair and restore, or cause the
responsible Subcontractor to repair and restore, the portion thereof so damaged
or injured to its condition immediately prior to such damage or injury in a
manner satisfactory to Owner and Architect and any other appropriate members of
the Design Team. If Contractor fails to undertake or cause the undertaking of
the aforesaid cleaning, removal and repairs, then, in such event, Owner may, at
Owner’s sole option, avail itself of any of the remedies provided in this
Agreement and, subject to giving 24 hours’ prior written notice to Contractor,
Owner also may perform, or cause to be performed, at Contractor’s sole cost and
expense, the aforesaid cleaning, removal and repairs and, in such event, all
expenses incurred by Owner in connection therewith, at Owner’s option, shall be
reimbursed to Owner either (a) by Owner not paying Contractor monies then due or
next becoming due from Owner to Contractor hereunder, or (b) by Contractor
paying such amounts to Owner on demand, after rendition of a bill or statement
therefor. Notwithstanding Owner's above-specified rights, Owner shall submit
such claims to the applicable insurance carrier.

(b) Contractor will be responsible for initiating, maintaining and supervising
all safety precautions and programs in connection with the Work, including
safety of all persons and property during performance of the Work. This
requirement will apply continuously throughout the course of the Work and will
not be limited by normal Working hours. Contractor will take all reasonable
precautions and safety measure, including those listed in the Construction
Documents (which are presumably deemed reasonable), for the safety of, and will
provide reasonable protection to prevent damage, injury or loss to:

(i) all employees providing the Work and all other persons who may be affected
thereby;

 

– 22 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(ii) Owner’s property and all the Work and materials and equipment to be
incorporated therein, whether in storage on or off the Project Site, under care,
custody or control of Contractor or Contractor’s Subcontractors or
sub-Subcontractors;

(iii) other property at the Project Site or adjacent thereto, including but not
limited to, trees, shrubs, lawns, stairways, passageways, halls, walks,
pavements, roadways, structures, systems, equipment and utilities not designed
for removal, relocation, renovation, restoration, reconstruction or replacement
in the course of construction; and

(iv) Owner, Owner’s concessionaires, Owner’s tenants and their property.

(c) Owner places, and requires Contractor to place the highest importance on
health and safety during performance of the Work. Contractor will, at all
locations where Work is to be performed, comply at its own expense with all
Applicable Laws pertaining to health and safety. Contractor will also ensure
that all of its employees and Subcontractors are made aware of all safety, fire
and health requirements and regulations applicable to the Work to be performed
pursuant to the Construction Documents. Contractor will erect and maintain, as
required by existing conditions and progress of the Work, all reasonable
safeguards for safety and protection, including posting danger signs and other
warnings against hazards, promulgating safety regulations and notifying parties
that may be affected by the Work.

(d) Contractor will erect and maintain, as required by existing conditions and
progress of the Work, all reasonable safeguards for safety and protection,
including posting danger signs and other warnings against hazards, promulgating
safety regulations and notifying Owner, Owner’s concessionaires and tenants and
users of adjacent properties. Contractor will at all times conduct the Work to
ensure the protection of persons and property, to minimize interference with the
daily operations of occupied portions of the Existing Improvements or adjacent
buildings and businesses, and to minimize inconvenience to the general public,
Owner, Owner’s guests, licensees and invitees to the Existing Improvements.

(e) When use or storage of explosives or other hazardous materials or equipment
or utilization of unusual methods is necessary for execution of the Work,
Contractor will exercise utmost care and carry on such activities under
supervision of properly qualified personnel.

(f) Contractor will designate a responsible member and a secondary person of its
organization at the Project Site whose duty will be the prevention of accidents
and the enforcement of safety codes and regulations. This person will not be
Contractor’s superintendent unless otherwise approved in writing by Owner.

(g) Contractor will promptly report in writing to Owner all accidents whatsoever
and any significant or unusual events arising out of, or in connection with the
performance of the Work, whether on, or adjacent to the Project Site. Such
report will give full detail of the accident or event, names and statements of
witnesses (if any), and Contractor’s evaluation of the results or effects of
such accident or event. If death, serious injuries, or serious property damage
is caused by such accident or event, Contractor will have the additional duty to
immediately report the accident or event to Owner via telephone or messenger.

 

– 23 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(h) Contractor will furnish its employees, Subcontractors and sub-Subcontractors
with distinctive, visible identification badges that will be worn by all
Contractors’ employees, Subcontractors and sub-Subcontractors when on Owner’s
property. Insofar as practicable, Contractor will require employees,
Subcontractors and sub-Subcontractors to use access points approved by Owner to
enter and exit the Project Site. Contractor will require all guests and visitors
to the Project Site to secure a permit from Contractor to enter the Project Site
and to log in and out of the Project Site and Contractor shall retain the permit
at the time of log out. Contractor will require all guests and visitors on the
Project Site to wear approved “hard hats”, steel toed boots, and any other
safety equipment which is necessary to ensure guest’s or visitor’s safety at the
Project Site. Contractor will monitor and document the ingress and egress of
visitors via a visitors log in and out of the Project Site.

(i) In any emergency affecting the safety of persons or property, Contractor
will act, in accordance with the Construction Documents, to prevent a threatened
damage, injury or loss and immediately notify Owner of such emergency. In the
case of any emergency, Contractor will make emergency first aid and related
services available, to the extent possible, for all persons on the Project Site.
Nothing contained herein will be construed as imposing any duty upon Owner to
provide emergency first aid treatment or related services to Contractor’s
employees.

(j) Contractor shall not load or permit any part of the Work or Project Site to
be loaded so as to endanger its safety.

(k) If required by Clark County, Contractor will hire, at its cost and expense,
off-duty, uniformed County police officers to control public vehicular traffic,
other than the construction traffic, during periods of deliveries, construction
vehicles entering and leaving the Project Site and during periods of material
off-loading.

(l) If Owner requests Contractor to provide safeguards not currently in use at
the Project Site but considered by Owner to be necessary, whether or not
required by statute, ordinance, regulation or rule, and if Contractor fails to
provide the requested safeguards within a reasonable time, Owner may provide the
safeguards at Contractor’s expense. Neither such a request for safeguards nor
the provision of such safeguards by Owner will relieve Contractor of its sole
responsibility to maintain safe and efficient Working conditions at all
locations where the Work is to be performed.

(m) When required by Applicable Law or for the safety of the Work or by the
Construction Documents, Contractor will shore up, brace, underpin and protect
foundations and other portions of the existing structures that are in any way
affected by the Work.

(n) Contractor will at all times confine and conduct its Work so as to ensure
the protection of persons and property and the least possible interference with
the utilities and the daily operation of the building and adjacent businesses
and the least possible inconvenience to the general public and tenants, guests,
licensees and invitees of the building.

 

– 24 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(o) When an injured Worker is released to return to Work with or without
restrictions (i.e. light duty or modified duty), Contractor may agree to accept
the Worker back to Work at this Project provided there is an opportunity or
position.

(p) Contractor will provide to Owner or its designee, fourteen (14) days prior
to the start of Work a the Project Site, a list of all Hazardous Materials and
material safety data sheets (MSDS) for Hazardous Materials that Contractor and
its Subcontractors will use in the performance of the Work at the Project Site.
Storage requirements and personal protective requirements will apply to such
products.

(q) Contractor supervisors and all Subcontractor supervisors will attend monthly
supervisor’s meetings at which safety requirements will be addressed.

6.7. Prior to Substantial Completion of the portion of the Work under
consideration and provided the same is consented to by any insurer required
under this Agreement and authorized by any Governmental Authority having
jurisdiction over the Work, Owner or Owner’s designees shall have the right to
gain access to, use or occupy all or any portion of the Project to install
equipment or otherwise perform work, or to make determinations as to the
desirability of acquiring or renting any space, provided, that such access, use
and occupancy shall not materially interfere with Contractor’s performance of
its obligations hereunder, and, provided, further, that Owner or Owner’s
designees, as the case may be, shall be liable for any personal injuries to, or
death of, any persons and for property damage, to the extent the same is caused
by the negligence of Owner or Owner’s designees, as the case may be, in
connection with their aforesaid use or occupancy of the Project. Such partial
occupancy or use may commence provided Owner and Contractor have accepted in
writing the responsibilities assigned to each of them for payments, retainage,
if any, security, maintenance, heat, utilities, damage to the Work and
insurance. Such use or occupancy by Owner or Owner’s designees shall not
(a) constitute acceptance by Owner of any element of the Work or the space,
systems, materials or equipment incorporated into the Project, except as
otherwise provided in Section (b)(ii) hereof, (b) be construed as a waiver of
any right or claim by Owner in connection with any such Work, or (c) affect the
obligations of Contractor or any Subcontractor for any such Work which is not in
accordance with this Agreement, the respective Subcontracts or the Contract
Documents (including, without limitation, Contractor’s and Subcontractors’
warranty obligation to correct defective Work or Work found to be not in strict
accordance with the Contract Documents, as set forth in Section 7.3(a) and
(b) hereof). Contractor shall continue performance of the Work in a manner which
shall not unreasonably interfere with the aforesaid access, use and occupancy by
Owner or Owner’s designees. Contractor agrees that unless Owner’s occupancy
would interfere with the orderly progress of the Work.

6.8. In the performance of its Work, Contractor shall have priority over Owner
and Owner’s designees. Notwithstanding the foregoing, Owner and Owner’s
designees which use and occupy portions of the Project prior to Substantial
Completion of any portion of the Work in compliance with the provisions of
Section 6.7 hereof, shall have reasonable access to the entrances, elevators,
loading facilities and such other services as Contractor shall be using or
providing to the Project, but only to the extent that such access does not
unreasonably interfere with the orderly progress of the Work. Such right of
access shall be subject to the rules of Contractor, which rules (a) shall be for
the sole purpose of coordinating such access, and for observing all safety and
precautionary measures, and (b) shall not unreasonably hinder or prohibit such
access.

 

– 25 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

ARTICLE 7.

CONTRACTOR’S WORK AND WARRANTY

7.1. Pre-Construction Phase/Pre-Development Work. To the extent that Owner
requests and Contractor performs any incidental design services, value
engineering, construction consulting with members of the Design Team and/or
Consultants, Owner acknowledges that such services are advisory and are not
professional design services. Owner will, with due diligence, refer such
questions, matters and inquiries to the Design Team and/or Consultants, and
Contractor shall have no liability to Owner or Design Team and/or Consultants
for such services requested by Owner and rendered hereunder.

Contractor shall not be required to provide professional services which
constitute the practice of architecture or engineering. Contractor shall not be
required to provide professional services in violation of applicable laws,
statutes, ordinances, building codes, and rules and regulations. Contractor
shall be entitled to rely on the accuracy and completeness of the Contract
Documents, as well as the compliance of such documents with applicable laws,
statutes, ordinances, building codes, and rules and regulations. Contractor
shall not be responsible for the adequacy of the performance or design criteria
required by the Contract Documents, nor shall Contractor be responsible for any
errors or omissions in the Contract Documents, and Contractor’s Work under the
Agreement should not be considered an assumption by Contractor of responsibility
for the Contract Documents.

Contractor agrees that during the pre-construction phase of the Work (the
“Pre-Construction Phase”) it shall perform the following Pre-Construction
Services (“Pre-Construction Services”):

(a) Consult with Owner and Architect (and, if requested by Owner, consult with
such members of the Design Team and/or Consultants, Owner may designate) to
ascertain Owner’s needs and goals and the requirements of the Work; and, in
consultation and cooperation with Owner and Architect (and, if requested by
Owner, in consultation and cooperation with such members of Owner’s management
and such members of the Design Team and Consultants as may be appropriate),
review the plans, drawings and other design documents, and any supplements,
revisions or amendments thereto, developed by the Design Team, comment to Owner
on the same and throughout the design process perform and submit in writing a
“Program Audit” (in the form acceptable to Owner) of any Construction Document
submissions, which written report shall address and highlight the impact of any
changes.

(b) Thoroughly review all preliminary plans and specifications for the Project
and all revisions and additions thereto, and, in consultation with the Design
Team prepare and submit to Owner preliminary budgets, to be in such form and
contain such detail as Owner may require; such preliminary budgets shall be
revised as often as Owner may reasonably require to reflect Owner’s needs and
goals and the requirements of the Work;

 

– 26 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(c) In consultation with Owner and the appropriate members of the Design Team
(and, if requested by Owner, in consultation with such Consultants as Owner may
designate) and as expeditiously as is required for the orderly and timely
completion of the Work (including any Work pursuant to a Work Authorization),
prepare and submit to Owner, for its review and approval, and to the appropriate
members of the Design Team (and, as applicable, Consultants designated by
Owner), for their review and comments, a fully detailed progress schedule for
the performance of Work (including any Work pursuant to each Work
Authorization), which project schedule, in addition to incorporating the matters
set forth in items (i) and (ii) below, shall (1) be fully coordinated and
integrated with the time requirements set forth in the progress schedules
prepared by the Design Team members and Owner, including the time requirements
relating to the Pre-Construction Phase, each Work Authorization as well as
future Work Authorizations and preparation of the Construction Documents,
(2) specifically identify the schedule for the performance of each component of
the Project and fully coordinate such Work, (3) incorporate any time
requirements established in this Agreement, (4) specifically identify and
incorporate the target or other milestone dates for the delivery of various
components of the subject Work Authorization, and (5) incorporate such
modifications as Owner may reasonably request. Each progress schedule shall set
forth in detail (i) a construction time schedule for the performance of the
subject Work Authorization identifying all major and critical components for the
expeditious and practicable performance of the entire Work of such Work
Authorization, including all major and critical design details; the time
requirements required to be adhered to by the Design Team in their preparation
of such Work Authorization (with allowance time for required approvals); the
dates for Contractor’s submissions to, and approvals from, Governmental
Authorities having jurisdiction over the Project; the dates for submission and
approval of all Shop Drawings and other submittals; the dates for the
commencement and completion of such Work Authorization (including all milestone
and interim dates) applicable to the Work; the dates for inspections; and the
dates for start-up, testing and completion of the different components of the
Work Authorization Work in question (including “Punch List” items) and all
matters relating to Subcontractors and Subcontract awards, and (ii) incorporate
the information described below. Upon Owner’s approval of the applicable
progress schedule prepared by Contractor, the same shall be deemed the “Progress
Schedule” for the Work (included in any Work Authorization) which shall not be
changed, amended, modified or extended without Owner’s prior written approval in
each instance;

(d) Prepare, for Owner’s review and approval, a construction phasing plan
setting forth the critical and milestone dates for each Work Authorization;

(e) (i) Since the Contract Documents are complementary, before starting each
portion of the Work, Contractor shall review the various drawings and other
Contract Documents relative to that portion of the Work, as well as the
information furnished by Owner and the Design Team, shall take field assessments
of any existing conditions related to that portion of the Work and shall observe
any conditions at the Project Site affecting it. These obligations are for the
purpose of facilitating construction by Contractor and are not for the purpose
of discovering errors, omissions, or inconsistencies in the Contract Documents,
however, any errors, inconsistencies or omissions discovered by Contractor shall
be reported promptly to Architect as a request for information in such form as
Architect may require.

 

– 27 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(ii) Any design errors or omissions noted by Contractor during this review shall
be reported promptly to Owner and Architect, but it is recognized that
Contractor’s review is made in Contractor’s capacity as a contractor and not as
a licensed design professional unless otherwise specifically provided in the
Contract Documents. Contractor is not required to ascertain that the Contract
Documents are in accordance with applicable laws, statutes, ordinances, building
codes and rules and regulations, but any non-conformity discovered by or made
known to Contractor shall be reported promptly to Owner and Architect.

(iii) If Contractor believes that additional cost or time is involved because of
clarifications or instructions issued by Architect in response to Contractor’s
notices or requests for information pursuant to subsection (e)(i) and (e)(ii),
Contractor may request a Change Order pursuant to ARTICLE 23. If Contractor
fails to perform the obligations of subsections (e)(i) and (e)(ii), Contractor
shall pay such costs to Owner as would have been avoided if Contractor had
performed such obligations. Contractor shall not be liable to Owner for damages
resulting from errors, inconsistencies or omissions in the Contract Documents or
for differences between field measurements or conditions and the Contract
Documents unless Contractor recognized or should have recognized such error,
inconsistency, omission or difference and knowingly failed to report it to
Architect.

(f) Examine all Construction Documents prepared by the Design Team which are to
be filed with Governmental Authorities; and file any and all such documents,
arrange for all necessary expediting services that may be required to obtain all
necessary permits or other approvals of such Governmental Authorities, and
obtain the same;

(g) Provide Owner with not less than four (4) sets of hard copies and (4) sets
of CD ROMS, labeled and identified by transmittal, of (i) all documents filed
with, and (ii) all Project Approvals issued by, Governmental Authorities;

(h) Consult with and advise Owner and the appropriate members of the Design Team
concerning all materials, equipment, and major design, and construction elements
to be incorporated into the Work, taking into consideration costs, availability,
lead time for ordering materials, speed and feasibility of construction and
maintenance;

(i) Review preliminary estimates, if any, prepared by the Design Team and
Consultants with respect to the proposed and anticipated costs of the Work and
attend any meetings required by Owner to reconcile any differences between such
cost projections and the information contained in the latest preliminary budgets
furnished to Owner; and assist in revising such cost projections and preliminary
budgets to reflect any adjustments required to meet Owner’s budgetary needs and
goals;

(j) In consultation with the Design Team, update the latest construction cost
estimate approved by Owner for Work (including Work Authorizations) (which
updated estimate, from and after the same is approved by Owner shall be deemed
the “Construction Budget”), setting forth in such manner and detail as Owner may
require, all anticipated costs of the Work (including any Work Authorizations)
for (i) all Subcontractors performing labor or furnishing materials under
Subcontracts, on a trade-by-trade and unit cost basis, (ii) all of Contractor’s
field personnel and labor (including the number of people in each category which
Contractor expects

 

– 28 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

to utilize during each month of the Construction Phase) referred to in
subsection (a)(i) hereof, (iii) Work Reimbursables and all General Conditions
Costs, broken down on an itemized, line item basis and (iv) all other projected
Reimbursable Costs (in addition to Subcontract Costs). Contractor will provide
to Owner a monthly cash flow analyses that Owner will utilize in Owner’s
financial planning for all Costs of the Work, including those attributable to
each Work Authorization, and Contractor agrees that such information will be
accurate and provided in a timely manner and that, to the extent possible given
the state of the Construction Documents at the time, will be held to the highest
standards of care in providing such cash flow analysis;

(k) Update as required, but not less often than monthly, the Construction Budget
in order to keep Owner apprised, at all times, of the financial condition and
cash outlay requirements of the various components of the Project, which updated
Construction Budget shall include increases or decreases in the costs and shall
be accompanied by a list of pending or anticipated items not yet approved,
identifying all estimated cost increases or decreases associated with such
pending items;

(l) Continuously review the Construction Documents as they are being prepared
and make recommendations to Owner (and make recommendations to the appropriate
members of the Design Team) with respect to the following:

(i) the availability of labor, materials and supplies;

(ii) elimination of possible conflicts and/or overlapping jurisdictions among
the various trades or overlapping responsibilities among Subcontractors;

(iii) discrepancies and deficiencies in the Construction Documents, or between
the Construction Documents and existing conditions at the Project Site;

(iv) conduct of construction operations under good construction practices;

(v) costs of labor, supplies, materials and equipment to be used in the
performance of the Work;

(vi) unit prices and alternates;

(vii) required temporary support facilities;

(viii) construction detailing; and

(ix) construction economies through alternative methods (including value
engineering), materials, or concepts, consistent with Owner’s requirements and
sound construction practice;

(m) (i) Establish, implement and observe all safety, health and environmental
protection measures during performance of the Work, consistent with the
requirements of (x) the Williams-Steiger Occupational Safety and Health Act of
1970, as the same may be amended from time to time and other Applicable Laws,
(y) NRS Chapter 618, Nevada Administrative Code Chapter 618 as they may be
amended from time to time (if a “wrap up” insurance program

 

– 29 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

is established, Contractor will be required to comply with NRS 616B.725 Safety
Requirements for “Consolidated Insurance Programs”) and (z) the Contract
Documents; (ii) prepare or, as appropriate, assist in the preparation of all
site safety plans as required by Owner’s insurance carrier; (iii) submit to
Owner, and periodically update, as necessary, appropriate or may be required,
safety plans for the Project, showing the manner in which the aforesaid measures
are implemented; (iv) consult with Owner and its fire protection planning
Consultant regarding any fire safety plans to be developed for the Project for
its approval; and (v) designate a responsible person or persons of Contractor’s
organization or an independent person or persons from another firm or
organization, as appropriate, whose duty shall be the prevention of accidents.
The performance of such services by Contractor shall not relieve it or any of
its Subcontractors of their respective responsibilities for the safety of
persons and property in compliance with this Agreement and all Applicable Laws;

(n) In consultation with Owner and the Design Team, develop a Project Site
construction plan indicating location of fences, site access, cranes (including
but not limited to, NRS 618 and NAC 618 requirements applicable to cranes),
hoists, equipment storage areas, trailer locations, parking areas, pedestrian
protection and means of mobilization of men and materials at the Project,
including the schedule for installation and removal; and prepare and submit to
Owner, for its review and approval, a site logistics plan;

(o) Advise and make recommendations to Owner and the Design Team regarding the
best order and sequence for the development of the Construction Documents; and
regarding the division of the Work in the Construction Documents to facilitate
bidding and the award of separate contracts to the various trades;

(p) Maintain written records (and electronic copies) of all communications with,
and recommendations made to, the Design Team and Consultants and their responses
thereto, make the same available for inspection by Owner at all times and
promptly furnish to Owner copies of all correspondence between Contractor and
the Design Team and Consultants relative to the Work by means of electronic mail
or copies;

(q) Consult with Owner (and, if requested by Owner, consult with the appropriate
members of the Design Team) regarding, and obtain Owner’s approval of, at least
three (3) prospective subcontractors for each trade (including any trades that
Contractor plans to self perform) to be included on the bid list (the “Bid
List”) and conduct informal pre-bid meetings with any or all bidders of each
trade designated by Owner for the purpose of explaining the scope of the Work;

(r) In the presence of Owner and with its full participation, negotiate the most
favorable price terms of each Subcontract (which shall be in the form attached
hereto as Exhibit “I”), including, without limitation, the maximum savings to be
realized by Owner under the Owner Controlled Insurance Program, consistent with
Owner’s goals for the Project and subject to the approval of Owner; and
recommend to Owner the awarding of Subcontracts in accordance with the
Subcontract Approval Letter attached hereto as Exhibit “B”;

(s) Immediately prior to the award of Subcontracts approved by Owner meet with,
Owner (and, if requested by Owner, meet with the appropriate members of the
Design Team) to discuss any adjustments to be made to the Construction Budget,
taking into account the budgetary constraints specified by Owner;

 

– 30 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(t) Upon Owner’s request, pre-purchase and as Owner’s agent, or assist Owner to
pre-purchase any long-lead materials and/or equipment to be incorporated in the
Work and, when appropriate, provide assistance to Owner in having any contracts,
purchase orders or other agreements executed in connection with such
pre-purchased materials and/or equipment assigned to the appropriate
Subcontractors;

(u) Meet with Owner and its insurance Consultants to discuss, and make
determinations regarding, the development and implementation of an effective
risk management program for the Project, including Owner’s insurance package for
the Project (which Owner has elected to effect under an OCIP policy or
policies); and consult with Owner during the Pre-Construction Phase and
throughout the subsequent development of the Project on any elements of such
package which Contractor believes Owner should further consider with its
insurance Consultants; and

(v) If and when requested by Owner, attend and participate in meetings or
presentations made to Lender, Governmental Authorities or any other persons or
entities designated by Owner relative to any aspect of the Project.

Contractor agrees to perform such other and additional services, prepare such
other schedules, reports, budgets and other technical data, and attend such
meetings during the Pre-Construction Phase for the Project as Owner may request
in order to assist in the preparation of the Construction Documents, cost
estimates, updated Progress Schedule, updated Construction Budget (with
appropriate cash flow analysis), and any other documents and instruments
relative to the Work, to the end that Substantial Completion and Final
Completion for the Work may be brought and maintained within the budgetary and
time requirements agreed to by Owner and Contractor.

7.2. Construction Phase. Contractor agrees that during the Pre-Construction
Phase and in connection with the performance of the Work (inclusive of each Work
Authorization) during the Construction Phase (the “Construction Phase”), which
shall commence as set forth in the applicable Progress Schedule and shall
terminate on the date of Final Completion of the Work (including any “Work
Authorization”), it shall perform the following services:

(a) Establish procedures for the orderly and expeditious performance and
Substantial Completion and Final Completion of the Work (inclusive of each Work
Authorization) in accordance with the terms of this Agreement; perform, or cause
to be performed, all Work necessary in connection therewith; establish
procedures for administration of Subcontracts; maintain coordination among
Subcontractors; and keep a monthly inventory of all major items that may be
susceptible to being stolen, including, without limitation, such items as
computers;

(b) Prepare Project Site organization and lines of authority in order to carry
out the Work on a coordinated basis;

(c) Organize staff and assign personnel to various areas to provide a positive
and efficient means by which all Work may be controlled, coordinated and
expedited;

 

– 31 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(d) Update monthly, or more frequently if requested by Owner, in consultation
with Owner, and submit to Owner for its approval, the Construction Budget, and
make such adjustments thereto, including adjustments by reason of approved
Change Orders, Construction Directives (including potential cost impacts), and
Field Orders, as Owner may deem appropriate, to keep Owner currently informed as
to the anticipated aggregate Costs of the Work; it being expressly understood
and agreed that Contractor shall not furnish any cost data or other financial
information to any third parties (including the members of the Design Team and
Consultants) without Owner’s prior written approval in each instance;

(e) Require submission of, and review, progress schedules of Subcontractors and
make adjustments to such schedules as appropriate so as to continue the
expeditious Substantial Completion and Final Completion of the Work (included in
any Work Authorization) within the time periods set forth in the applicable
Progress Schedule; and promptly advise Owner of any potential delays to the
Work;

(f) Except as otherwise provided in ARTICLE 23 hereof, obtain Owner’s written
approval of any changes in the Work and any approvals or other documents
necessary in connection therewith;

(g) Conduct necessary job and coordination meetings, which job meetings shall be
held not less often than weekly and which coordination meetings shall be held as
required; attend all such meetings; and notify Owner at least forty-eight
(48) hours in advance of any meetings at which attendance by Owner or any
members of the Design Team is required or desirable;

(h) Prepare detailed written-minutes of each job and coordination meeting and
furnish copies thereof to Owner (and, as applicable, to appropriate members of
the Design Team) within forty-eight (48) hours of any such meeting, organized
for specific action items;

(i) Prepare and maintain an on-Project Site record, communication and sample
keeping system, including a current set of the Construction Documents, which
reflect all changes in the Work necessitated by reason of Change Orders,
Construction Directives, Field Orders and Field Clarification Memoranda;
progress schedules; progress photos taken not less often than once every month;
daily manpower breakdowns; Shop Drawing logs; material lists; records of all
pertinent communications with, and recommendations made to, the Design Team and
the Design Team’s responses thereto, and daily reports recording manpower
breakdowns on a trade-by-trade basis with a description of the Work being
performed each day by each trade, equipment and material deliveries, visitors,
special occurrences, weather conditions, and other Work related information,
make such on Project records available for inspection to Owner (and, if
requested by Owner, to the appropriate members of the Design Team) and deliver,
daily, to Owner, a copy of the daily reports. In addition, copies of all
correspondence pertaining to the Work shall be maintained by Contractor and
shall be made available to Owner upon request;

(j) Prepare or, as appropriate, assist in the preparation of an “as-built”
foundation plan, showing all footings, mats, foundations and shear walls up to
the street grade elevation;

(k) Submit to Owner each month a “Job Progress Report”, which shall describe the
following: (i) the financial condition of the Work, including Subcontract
awards, Project

 

– 32 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

modifications, anticipated cost summary, Change Order summary and projected cash
flow; (ii) construction status, including an updated Progress Schedule with
projected critical dates compared with original milestone dates, status of job
progress to date, current Work activity, projected Work activity for the
following month, job progress photos and status of materials required; and
(iii) drawing status, including status of drawing schedules, status of “Shop
Drawings”, “Shop Drawing Schedules”, status of Coordination Drawings,
Coordination Drawing routing schedules and coordination meeting minutes;

(l) Obtain from Subcontractors, assemble and review, brochures, guarantees,
certificates of compliance, attic stock, operation and maintenance manuals and
other agreements and instruments; and review and comment on their form and any
inconsistencies between any of the foregoing and the Contract Documents;

(m) In cooperation with Architect (and any other appropriate members of the
Design Team), obtain, process, review, approve, reject and take other
appropriate action with respect to Shop Drawings, Product Data and Samples (as
defined below), for compliance with the Construction Documents as follows:

(i) Promptly following the commencement of the Work, Contractor, in full
cooperation with Owner and Architect (and any other appropriate members of the
Design Team), shall prepare a list of and schedule for all Shop Drawings (the
“Shop Drawing Schedule”). Such Shop Drawing Schedule shall (i) be broken down by
items of Work, (ii) set forth all Shop Drawings that are to be submitted,
(iii) indicate the dates by which all such Shop Drawings shall be prepared,
submitted, reviewed and approved by both Contractor and the appropriate members
of the Design Team, as to which dates time is of the essence, and (iv) be based
upon and coordinated with the Progress Schedule approved by Owner for the
performance of the Work. A copy of the Shop Drawing Schedule shall be promptly
forwarded to Owner for its records.

(ii) Prior to submitting the same to Architect (for itself and for distribution
to the other appropriate members of the Design Team), Contractor shall
(1) carefully review all Shop Drawings to ensure that they are fully coordinated
and complete; (2) verify all materials, field measurements and field
construction criteria related thereto; (3) check the Shop Drawing for complete
dimensional accuracy; (4) check to insure that the Work contiguous with and
having bearing on the Work shown on any such Shop Drawing is accurately and
clearly shown; (5) check the Shop Drawing against composite drawings; (6) verify
that all equipment will fit into the assigned spaces; (7) coordinate the
information contained within such Shop Drawing with the requirements of the Work
and the Construction Documents; (8) report to Owner and to the appropriate
members of the Design Team any inconsistencies between any such Shop Drawing and
the Construction Documents; (9) if necessary, assist the appropriate members of
the Design Team in reconciling any such inconsistencies; and (10) mark and sign
the Shop Drawing as “Approved” or “Approved as Noted”.

(iii) “Shop Drawing Process”

(1) Shop Drawings are drawings, diagrams, schedules and other data specially
prepared for the Work by Contractor or a Subcontractor, Sub-subcontractor,
manufacturer, supplier or distributor to illustrate some portion of the Work.

 

– 33 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(2) Product Data are illustrations, standard schedules, performance charts,
instructions, brochures, diagrams and other information furnished by Contractor
to illustrate materials or equipment for some portion of the Work.

(3) Samples are physical examples which illustrate materials, equipment or
workmanship and establish standards by which the Work will be judged.

(4) Shop Drawings, Product Data, Samples and similar submittals are not Contract
Documents. The purpose of their submittal is to demonstrate for those portions
of the Work for which submittals are required by the Contract Documents the way
by which Contractor proposes to conform to the information given and the design
concept expressed in the Contract Documents. Review by Architect will be taken
in such reasonable promptness as to cause no delay to the Project. Informational
submittals upon which Architect is not expected to take responsive action may be
so identified in the Contract Documents. Submittals which are not required by
the Contract Documents may be returned by Architect without action.

(5) Contractor shall review for compliance with the Contract Documents, approve
and submit to Architect Shop Drawings, Product Data, Samples and similar
submittals required by the Contract Documents with reasonable promptness and in
such sequence as to cause no delay in the Work or in the activities of Owner or
of separate contractors. Submittals which are not marked as reviewed for
compliance with the Contract Documents and approved by Contractor may be
returned by Architect without action.

(6) By approving and submitting Shop Drawings, Product Data, Samples and similar
submittals, Contractor represents that Contractor has determined and verified
materials, field measurements and field construction criteria related thereto,
or will do so, and has checked and coordinated the information contained within
such submittals with the requirements of the Work and of the Contract Documents.

(7) Contractor shall perform no portion of the Work for which the Contract
Documents require submittal and review of Shop Drawings, Product Data, Samples
or similar submittals until the respective submittal has been approved by
Architect.

(8) The Work shall be in accordance with approved submittals except that
Contractor shall not be relieved of responsibility for deviations from
requirements of the Contract Documents by Architect's approval of Shop Drawings,
Product Data, Samples or similar submittals unless Contractor has specifically
informed Architect in writing of such deviation at the time of submittal and
Architect has given specific written approval to the specific deviation as a
Change Order or Construction Directive has been issued authorizing the
deviation. Contractor shall not be relieved of responsibility for errors or
omissions in Shop Drawings, Product Data, Samples or similar submittals by
Architect's approval thereof.

 

– 34 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(9) Contractor shall direct specific attention, in writing or on resubmitted
Shop Drawings, Product Data, Samples or similar submittals, to revisions other
than those requested by Architect on previous submittals. In the absence of such
written notice Architect's approval of a resubmission shall not apply to such
revisions.

(10) Contractor shall not be required to provide professional services which
constitute the practice of architecture or engineering unless such services are
specifically required by the Contract Documents for a portion of the Work or
unless Contractor needs to provide such services in order to carry out
Contractor's responsibilities for construction means, methods, techniques,
sequences and procedures. Contractor shall not be required to provide
professional services in violation of applicable law. If professional design
services or certifications by a design professional related to systems,
materials or equipment are specifically required of Contractor by the Contract
Documents, Owner and Architect will specify all performance and design criteria
that such services must satisfy. Contractor shall cause such services or
certifications to be provided by a properly licensed design professional, whose
signature and seal shall appear on all drawings, calculations, specifications,
certifications, Shop Drawings and other submittals prepared by such
professional. Shop Drawings and other submittals related to the Work designed or
certified by such professional, if prepared by others, shall bear such
professional’s written approval when submitted to Architect. Owner and Architect
shall be entitled to rely upon the adequacy, accuracy and completeness of the
services, certifications or approvals performed by such design professionals,
provided Owner and Architect have specified to Contractor all performance and
design criteria that such services must satisfy. Architect will review, approve
or take other appropriate action on submittals only for the limited purpose of
checking for conformance with information given and the design concept expressed
in the Contract Documents. Contractor shall not be responsible for the adequacy
of the performance or design criteria required by the Contract Documents.

(n) Inspect and coordinate the work of all Subcontractors, enforce the terms of
their respective Subcontracts and enforce strict discipline and good order among
all Subcontractors to the end that the Work may be performed strictly in
accordance with the terms of such Subcontracts and the Contract Documents. In
connection with the foregoing, Contractor shall (i) require any Subcontractor to
stop the performance of any Work which does not comply with the requirements of
its respective Subcontract, the Contract Documents, or recognized trade
standards; (ii) reject and correct, or cause to be corrected, those portions of
the Work which do not conform to the requirements of the applicable Subcontract,
the Contract Documents, or recognized trade standards; (iii) inspect all
materials, supplies and equipment delivered or installed in connection with, or
pursuant to, any Subcontract to insure that the same are in compliance with the
requirements of the applicable Subcontract, the Contract Documents, or
recognized trade standards and reject and require replacement of all
non-conforming materials, supplies and equipment; (iv) require any Subcontractor
who is falling behind in the Progress Schedule to accelerate its work at its own
cost and expense; and (v) not employ on the Work any person or Subcontractor
unfit for or unskilled in the assigned task and, subject to Owner’s prior
approval, remove such unfit or unskilled employee or such Subcontractor from the
Project Site and/or the Project;

 

– 35 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(o) Arrange for all cutting, fitting or patching that may be required to
complete the Work or to make its several parts fit together properly;

(p) Resolve disputes between Subcontractors relative to the performance of their
work or the furnishing of materials, supplies or equipment in connection with
the Work;

(q) Arrange for the storage of all materials, supplies, systems and equipment
provided in connection with the performance of the Work;

(r) Maintain the Project Site in a safe and orderly fashion and provide Project
Site clean-up of the Work on a regular basis during the course of construction;

(s) Cooperate with Owner’s security services to safeguard Owner’s property and
the Work;

(t) Enforce the implementation of necessary safety, health and environmental
protection measures as well as measures required by Owner’s OCIP carrier (as
required under ARTICLE 7 hereof) during the performance of the Work, which shall
include, without limitation, the erection and maintenance of all reasonable
safeguards and the posting of danger signs and other warnings against hazards,
conduct inspections and require that all Subcontractors comply with all Federal,
State and local safety, health, equal opportunity and affirmative action,
environmental protection and other requirements of Applicable Laws as well as
all necessary safety, health and environmental protection measures as provided
therein; and ensure compliance by all Subcontractors with any fire safety plans
developed for the Project;

(u) Prepare all Requisitions; determine, prior to the submission of each
Requisition, whether and to what extent the sums requested therein are due and
payable; and certify the same to Owner, and, if applicable, Lender;

(v) Make recommendations with respect to any changes Contractor may consider
necessary or desirable in connection with the Work; it being understood and
agreed that, except as otherwise provided in Sections 23.7 and 23.8 hereof, no
changes may be made in connection with the Work without the prior written
approval of Owner;

(w) Issue to Subcontractors (i) all Change Orders approved by Owner, and
(ii) all Field Orders, Construction Directives and Field Clarification Memoranda
in the manner and in accordance with the provisions set forth in ARTICLE 23
hereof;

(x) With respect to portions of the Work to be performed pursuant to a Change
Order, or a Field Order, or Construction Directive on a time and material,
unit-cost or other similar basis, keep and require the keeping of records and
computations thereof, promptly deliver a copy thereof to Owner, and maintain
accurate cost accounting records;

(y) Review all Subcontractors’ insurance documents to assure compliance with the
provisions of their respective Subcontracts and the requirements set forth in
Owner’s OCIP Exhibit “F-1” hereof;

 

– 36 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(z) (i) Assist Owner and the Design Team in determining when Substantial
Completion of the Work (including each Work Authorization) has taken place;
(ii) subsequent thereto, assist them in the preparation of a list of incomplete
or unsatisfactory Work (the “Punch List”); and (iii) perform or cause to be
performed, and supervise all work necessary to complete the items set forth on
the Punch List on or before the applicable Final Completion Date; provided,
however, that failure to include any element of the Work on such Punch List
shall not alter the responsibility of Contractor to complete the Work in
accordance with the Contract Documents; and subsequent to the completion of all
items set forth on the Punch List and any other unfinished portions of the Work,
provide written notice to Owner and the Design Team that the Work (including
each Work Authorization) has reached the stage of Final Completion and is ready
for final inspection;

(aa) Assist Owner’s maintenance personnel in the initial start-up, testing and
operation of the Work and all systems comprising a portion of the same, as well
as the training of personnel;

(bb) Prior to making final payment under any Subcontract, (i) prepare a
Subcontract status summary indicating its financial status, complete with a
summary of all approved Change Orders and payments made to date and (ii) secure
and deliver to Owner all required guarantees, affidavits, releases of liens,
waivers, certificates, consent of any surety to final payment, “as-built”
drawings, attic stock, maintenance manuals, operating instructions and other
documents required to be delivered under this Agreement in connection with the
Work in the form required by Owner; and Contractor shall provide a full set of
as-built shop drawings in CADD format of all structural, MEP, Lighting, Low
Voltage & Audio, Fire Suppression, Fire-Life Safety, and Security Systems. In
addition to 4 hard sets, 4 complete CD ROM sets shall be provided.

(cc) Secure and deliver to Owner all governmental consents, permits, approvals,
sign-offs, licenses and permits customarily obtained by a construction
manager/general contractor performing services and functions similar to the
services and functions being performed by Contractor hereunder; it being
expressly understood that the making of final payment by Owner to Contractor
hereunder shall be conditional upon the deliverance by Contractor of the
foregoing to Owner.

Notwithstanding the division of Contractor’s Work into the Pre-Construction and
Construction Phases as provided in this ARTICLE 7, Contractor understands and
agrees that portions of the Work to be performed by Contractor in the
Pre-Construction Phase may overlap and be combined with portions of the Work to
be performed in the Construction Phase.

7.3. Warranty

(a) Contractor warrants to Owner that materials and equipment furnished under
the Agreement will be of good quality and new unless otherwise required or
permitted by the Contract Documents, that the Work will be free from defects not
inherent in the quality required or permitted, and that the Work will conform to
the requirements of the Contract Documents. Work not conforming to these
requirements, including substitutions not properly approved, may be considered
defective. Contractor’s warranty excludes remedy for damage or defect caused by
abuse, modifications not executed by Contractor, improper or insufficient
maintenance, improper

 

– 37 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

operation, or normal wear and tear in normal usage. If required by Architect,
Contractor shall furnish satisfactory evidence as to the kind and quality of
materials and equipment. Except as otherwise specifically provided in this
Agreement, Contractor makes no additional warranties, whether express or
implied, and the Contractor disclaims any other warranties.

(b) Contractor hereby guarantees all Work for a period of one (1) year, or such
longer period of time as may be prescribed by law, the terms of any special
warranty required by the Contract Documents or the terms of any Subcontract,
manufacturer specification, purchase order, operating manual, equipment
description, or any other document or instrument addressing warranty
obligations, commencing on the earlier of (i) the date of Substantial Completion
of the Work (including each Work Authorization), as the case may be, or
(ii) should any portion of such Work be placed into full and permanent
operation, use and occupancy and provided, that Owner shall be satisfied that
all interrelated systems, equipment or other components of Work that may affect
such portion of the Work shall have been fully completed and operational and
Owner shall have accepted such portion of the Work and such interrelated items
of Work for such purposes, then, in such event, with respect to such portion of
the Work, the date of the commencement of such operation, use, occupancy and
acceptance, or (iii) should this Agreement be sooner terminated by Owner or
Contractor, the effective date of such termination. In the event the Work or any
portion thereof is found defective or not in accordance with the Contract
Documents within such time periods, Contractor shall correct it or cause it to
be corrected promptly after written notice from Owner to do so unless Owner has
previously given written acceptance of such condition. Owner shall give such
written notice promptly after discovery of the same. This warranty shall not be
voided, reduced, limited or otherwise impaired by Owner’s or its designees’ use,
occupancy, installation or performance of other work set forth in Sections 6.7
and 6.8 hereof and (iv) Contractor warrants that in case of emergencies,
Contractor, within twenty-four (24) hours of notice (verbal or written) shall
diligently and continuously pursue any necessary repairs or replacements of
defects until corrected and will restore the Work to the condition required by
the Contract Documents. Contractor shall also restore both surface and
subsurface, both collateral and primary conditions disturbed during warranty
work to their prior state.

(c) Nothing contained in subparagraph (b) of this Section 7.3 shall be construed
to establish a period of limitation with respect to any other obligation which
Contractor might have under the Contract Documents (including subparagraph (a)
of this Section 7.3) or otherwise at law. The establishment of the time periods
noted in subparagraph (b) of this Section 7.3 or such longer period of time as
may be prescribed by law or by the terms of any warranty required by the
Contract Documents, the terms of any Subcontract, manufacturer specification,
purchase order, operating manual, equipment description or any other document or
instrument addressing warranty obligations, relates only the specific obligation
of Contractor to correct the Work, and has no relationship to the time within
which Contractor’s obligation to comply with the Contract Documents may be
sought to be enforced, nor to the time within which proceedings may be commenced
to establish Contractor’s liability with respect to Contractor’s obligations
other than specifically to correct the Work.

(d) Anything contained in this ARTICLE 7 or elsewhere herein to the contrary
notwithstanding, the parties expressly agree that, if and to the extent
defective or non-conforming Work shall be observed by Owner or the Design Team
within the warranty period

 

– 38 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

established under subsection (b) above, then, in such event, any applicable
statute of limitations between Owner and Contractor relative to such Work shall
commence to run and any alleged cause of action shall be deemed to have accrued
upon the expiration of the one-year warranty period set forth in the provisions
of said subsection (b) hereof. Owner shall give notice to Contractor promptly
after Owner’s actual discovery of the defective or non-conforming Work. During
the one (1) year warranty period, if Owner fails to notify Contractor and give
Contractor an opportunity to make the correction, Owner waives the rights to
require correction by Contractor and to make a claim for breach of warranty as
to such defect or non-conforming item.

(e) An OCIP Notice of Work Completion form shall be completed by Contractor as a
part of the punch list for each portion of the Work.

ARTICLE 8.

SUBCONTRACTING OF THE WORK

8.1. (a) Unless otherwise agreed upon in writing by Owner, all items of the Work
and all materials, supplies and equipment to be furnished in connection
therewith (other than those items identified as a part of General Conditions
Costs that are customarily performed and/or furnished by general contractors
with their own labor force or caused to be performed and/or furnished by
Contractor through third parties) shall be performed and/or furnished by
subcontractors, materialmen, and suppliers (collectively, “Subcontractors”),
approved by Owner, pursuant to written subcontracts (“Subcontracts”) awarded by
Contractor.

(b) Prior to awarding any Subcontract for the various portions of the Work
(including any Self Performed Work), Contractor shall (i) recommend to Owner,
(ii) consult with Owner (and if requested by Owner, with the appropriate members
of the Design Team) regarding, and (iii) obtain Owner’s approval of all
subcontractors to be included on the Bid List as qualified to bid the various
portions of the Work, as well as the methods of, and the form of, Subcontract
awards. Thereafter, Contractor shall (a) prepare, in consultation with Owner and
subject to its approval, the invitation for bid documents; (b) request sealed
bids from the various prospective subcontractors on the Bid List; (c) conduct,
in the presence and pursuant to the directive of Owner (and, if Owner so
requests, in cooperation with the appropriate members of the Design Team),
formal pre-bid meetings with bidders of each trade involved in the performance
of the Work for the purpose of explaining the scope of the Work relative
thereto; (d) in the presence of Owner, open, review and analyze all subcontract
bids obtained; (e) in consultation with Owner determine the appropriate strategy
to employ in the bid negotiation process; (f) schedule the bid negotiation
session, which shall be held at a time and day(s) acceptable to Owner so as to
permit it to be a full participant at each bid negotiation; and (g) in the
presence and with the full participation of Owner negotiate the most favorable
price and terms to be included in each Subcontract award. Thereafter, Contractor
shall furnish the Subcontract Approval Letter advising Owner of (i) which
subcontract bids it is considering to accept, (ii) the price of the proposed
Subcontract awards (showing how the same relates to the Construction Budget and,
if applicable, the Guaranteed Maximum Cost) and (iii) OCIP insurance cost
deduction as specified in Exhibit “F-1.” If such Subcontract is in excess of $2
million dollars, the Contractor shall ensure that the applicable Subcontractor
shall execute a “Major Subcontractor’s Consent” in the form attached hereto as
Exhibit “H” or in another similar form mutually agreed upon in advance

 

– 39 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

and in writing by Owner and Contractor. Upon receipt by Owner of Contractor’s
Subcontract Approval Letter, Owner shall return the Subcontract Approval Letter
setting forth Owner’s acceptance, rejection or other comment regarding
Contractor’s award of the Subcontracts in question; it being expressly
understood, however, that, Owner shall have the option to require Contractor to
substitute for the subcontractor shown on the Subcontract Approval Letter,
another subcontractor who was a full participant throughout the bid process, but
was not ultimately picked for the final award by Contractor. If the proposed but
rejected subcontractor was capable of performing the Work, the Guaranteed
Maximum Cost shall be increased or decreased by the difference, if any,
occasioned by such change, and an appropriate Change Order shall be issued
before commencement of the substitute Subcontractor’s Work. However, no
increases shall be allowed for such change unless the Contractor has acted as
required by the Agreement. Contractor, upon receipt of a Subcontract Approval
Letter setting forth Owner’s acceptance or other comments regarding any
particular subcontractor or Subcontract award, promptly shall award the
Subcontract in question in Contractor’s own name and on its own behalf and not
as agent for Owner; it being expressly understood and agreed that,
notwithstanding Owner’s acceptance or other comments regarding any particular
subcontractor or Subcontract award, the finally selected Subcontractors shall at
all times be deemed to be engaged by Contractor and not by Owner and Contractor
shall be liable to Owner for all Work performed by said Subcontractors as if
Contractor shall have itself performed the same. Copies of said executed
Subcontracts shall be promptly delivered to Owner.

8.2. Each Subcontract shall conform to, and shall provide that it is subject to,
the requirements of this Agreement, shall be in accordance with the form
attached hereto as Exhibit “I,” and shall require that all Work performed or
materials, supplies or equipment furnished pursuant thereto shall comply with
the Contract Documents. It is expressly understood and agreed that no portion of
the Work shall be performed, and no materials or equipment required on account
of the Work shall be furnished, by any finally selected Subcontractor unless and
until a Subcontract for the same is entered into between Contractor and the
Subcontractor in question in accordance with the provisions of Section 8.1
hereof and a copy thereof is delivered to Owner, unless Owner expressly waives,
in each instance, the requirement that the same be delivered as aforesaid.

8.3. It is understood and agreed that, except as otherwise provided in
Section 8.2 hereof, each Subcontract to be entered into by Contractor in
connection with the Work:

(a) shall, unless Owner and Owner’s Lender approve Contractor providing a
subguard policy (“Subguard Insurance”) in lieu of such payment and performance
bond, require the Subcontractor to obtain and execute payment and performance
bonds in the form of bond annexed hereto as Exhibit “C-2”, and

(b) shall contain the following:

(i) provisions for a hold-back for Retainage in an amount equal to that set
forth in Section 3.4 and subject to a requirement that Contractor ensure that
Retainage withheld is sufficient to cover OCIP insurance and adjustment based
upon reported payroll;

 

– 40 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(ii) an obligation on the part of the Subcontractor promptly to repair, at no
additional cost to Owner, any latent defects and to replace any defective
materials, supplies or equipment within the warranty period in subsection (b)
hereof;

(iii) a requirement that each Subcontractor provide and maintain in full force
and effect the insurance more particularly described in Exhibits “F” and “F-1”
hereof required to be carried by the Subcontractor and that each Subcontractor
comply with the requirements of Exhibit “F” and Exhibit “F-1”;

(iv) a provision that if this Agreement is terminated by Owner pursuant to
ARTICLE 14 hereof, the Subcontract, at the option of Owner, may be terminated or
assigned by Contractor to Owner, Lender or such entity or entities as Owner may
direct; that in the event of an assignment, Owner, Lender or such other entity
or entities, as the case may be, shall assume all of Contractor’s liabilities
thereunder; and that in the event of the termination of this Agreement no
Subcontractor shall have any claim against Owner by reason of such termination,
nor shall any Subcontractor be entitled to recover anticipated profits on
account of work not performed or on account of materials or equipment not
incorporated or installed in the Project, nor for reimbursement for losses
arising out of matters covered by insurance, but, subject to Owner’s right of
set-off, any claim shall be limited to recovering only the reasonable and actual
out-of-pocket costs and expenses incurred by such Subcontractor for work
satisfactorily performed or materials and equipment properly incorporated or
installed in the Project prior to the effective date of such termination;

(v) a provision that incorporates into such Subcontracts all of the provisions
of this Agreement, to the extent that they are applicable to Subcontractors,
whether administrative or substantive and whether or not affecting the
performance of the Subcontractor’s work;

(vi) a provision that permits Contractor to terminate or cancel such Subcontract
in the event that the Subcontractor shall become a party to any “insolvency
proceeding”, as such term is defined (as it relates to Subcontractor) under
subsection 14.1(a)(iii) hereof or in the event of breach of the Subcontract’s
terms by Subcontractor or any other occurrence or omission thereunder which
would result in a delay in the timely progress of the Work;

(vii) a requirement that all Work performed or materials, supplies or equipment
furnished pursuant to any Subcontract shall strictly comply with the Contract
Documents;

(viii) a provision which expressly incorporates the terms of Section 29.18
hereof regarding governing law, dispute resolution, waiver of the right to trial
by jury and submission to jurisdiction;

(ix) a provision requiring the Subcontractor to cooperate with separate
contractors in the manner set forth in ARTICLE 27 hereof;

(x) a provision binding the Subcontractor to the provisions of ARTICLE 12
relating to the assignment of this Agreement;

 

– 41 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(xi) a provision that if Contractor in good faith shall determine that the
portion of the lump sum contract price remaining unpaid under the Subcontract
will not be sufficient to complete the Subcontractor’s work in accordance with
the Subcontract, then no additional payments need to be made to Subcontractor
unless and until, Subcontractor, at its sole cost and expense, performs a
sufficient portion of the work so that the portion of the lump sum contract
price then remaining unpaid, as determined by Contractor, shall be sufficient to
complete the Subcontract; and

(xii) a provision requiring the Subcontractor to comply with the terms of the
OCIP and to cooperate with the OCIP administrator.

ARTICLE 9.

DISCOUNT, REBATES AND REFUNDS

All cash discounts shall accrue to Owner, provided Owner advances funds to
Contractor with which to make payments relative thereto. Contractor promptly
shall inform Owner of the availability of all cash discounts so as to afford
Owner the opportunity to obtain the same. All trade discounts, rebates and
refunds and all returns from the sale of surplus materials and equipment shall
accrue to Owner and Contractor shall take such steps as are necessary to insure
that Owner receives all of the foregoing.

ARTICLE 10.

ACCOUNTING RECORDS

Contractor shall check and inventory all materials, equipment and supplies used
in connection with the Work or incorporated in the Project, shall check all
labor performing Work and shall keep full and detailed accounting and auditing
records and procedures so as to insure the proper financial management of the
Work performed under this Agreement in accordance with a system approved by
Owner. Owner and Lender, and each of their respective agents and representatives
shall have access to, and shall have the right to audit, at any time and for a
period of six (6) years after Final Completion of the Project, all of
Contractor’s records, books, correspondence, instructions, drawings, receipts,
vouchers, memoranda, electronic files and similar data relating to the
performance of the Work and the construction of the Project and Contractor’s
shall preserve all such records for a period of six (6) years after final
payment to Contractor hereunder.

ARTICLE 11.

APPLICATION FOR PAYMENT

11.1. Pre-Construction Phase Compensation Payments. Owner shall make progress
payments to Contractor on account of the Pre-Construction Phase Compensation as
set forth in Section 3.2 hereof.

11.2. Compensation Payments. Owner shall make progress payments to Contractor at
monthly intervals for reimbursement of the Work Compensation and the Fixed Fee
and Costs in

 

– 42 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

accordance with the most recent schedule of values (“Schedule of Values”)
submitted by the Contractor. The Schedule of Values shall allocate the entire
Work Compensation amounts amongst the various portions and components of the
Work, except that the Contractor’s Fee shall be shown as a single separate item.
The Schedule of Values shall be prepared in such form and supported by such data
to substantiate its accuracy as the Owner or its Lender may reasonably require.
Such data shall include documentation substantiating the purchase of stored
materials. Contractor’s compensation payments shall be subject to the following
procedures (or such other procedures as reasonably may be established by Owner
hereafter):

(a) On or before the twenty fifth (25th) day of the calendar month during which
the Work commences and on or before the twenty fifth (25th) day of each calendar
month thereafter, including the twenty fifth (25th) day following the calendar
month in which Substantial Completion of the Work occurs, Contractor and Owner
(and, if requested by Owner, Lender and/or their respective representatives and
the appropriate members of the Design Team) shall conduct a walk-through to
determine construction progress and to review, evaluate, modify, reject or
approve the Subcontractors’ monthly requisitions for payment, together with
amounts being requisitioned by Contractor on account of Work performed.
Contractor, at the time of such walk-through, shall have prepared and submitted
to Owner (and, as applicable, to Lender and/or their respective representatives)
a “pencil copy” of an “aggregate application or requisition for payment”. Within
five (5) days after the walk through, but in no event later than the first
(1st) day of the month immediately succeeding the month in which the walk
through occurred, Contractor shall prepare and submit to Owner (and, as
applicable, to Lender and/or their respective representatives and the
appropriate members of the Design Team) a revised aggregate requisition or
application for payment which shall summarize and incorporate determinations
made during such walk-through meeting. Such revised aggregate requisition or
application for payment (“Requisition”) shall be in a form satisfactory to Owner
(and, as applicable, Lender), setting forth in complete detail (i) one-hundred
percent (100%) of the Subcontract Costs incurred by Contractor in connection
with the Work performed during the immediately preceding calendar month for
which Contractor shall be entitled to reimbursement as provided in ARTICLE 4
hereof, (ii) one hundred percent (100%) of all other Reimbursable Costs (other
than the Subcontract Costs), if any, incurred by Contractor during the
immediately preceding calendar month for which Contractor shall be entitled to
reimbursement hereunder; (iii) one hundred percent (100%) of all General
Conditions Costs incurred by Contractor in connection with the Work performed
during the period in question for which Contractor shall be entitled to
reimbursement as provided in Section 3.3 and ARTICLE 4 hereof; (iv) the amount
payable on account of the Fixed Fee, as the case may be; and (v) the amount of
the Work Retainage to be held back under the terms of this Agreement. The
aggregate Requisition for payment shall be deemed only a recommendation to Owner
of the value of the Work of the Subcontractors and the other amounts due to
Contractor with respect to the applicable payment period. Owner shall not be
bound thereby and may withhold all or a portion of any amount requested in any
such aggregate Requisition for payment if appropriate under the provisions of
this Agreement. Owner shall require that any or all Requisitions be accompanied
by such documents (including written executed releases of lien from Contractor
and Subcontractors in the forms attached hereto as Exhibits “G-1” through “G-4”)
as Owner and/or Lender may deem appropriate, including documents to evidence
that title to the equipment or materials incorporated in the Project, or
pre-purchased as provided in ARTICLE 21 hereof, is unencumbered.

 

– 43 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(b) Each Requisition, including the Requisition covering the month in which
Substantial Completion occurs, shall constitute a representation by Contractor
that (i) the partial payment then requested to be disbursed has been incurred by
Contractor on account of the Work or is justly due to Subcontractors on account
thereof, (ii) the materials, supplies and equipment for which such Requisition
is being submitted have been installed or incorporated into the Project or have
been stored at the Project Site or at such off-Project Site storage locations as
shall have been approved in writing by Owner, (iii) the materials, supplies and
equipment are not subject to any liens or encumbrances, (iv) no mechanic’s,
laborer’s, vendor’s, materialman’s or other liens have been filed in connection
with the Project or any of the materials, supplies or equipment incorporated
therein or purchased in connection therewith for which the Owner has previously
made payment pursuant to the terms of this Agreement, (v) the Work which is the
subject of such Requisition has been performed in accordance with the Contract
Documents, and (vi) if Owner elects to require Contractor to perform and
complete the Project (including any Work Authorizations) on the basis of a
Guaranteed Maximum Cost, that the partial payment then requested to be
disbursed, together with all sums previously disbursed under prior Requisitions
does not exceed that portion of the Guaranteed Maximum Cost, which is allocable
to the portion of the Work actually completed up to the date of such Requisition
and that the remainder of the Guaranteed Maximum Cost or will be sufficient to
pay in full the Costs necessary to perform and complete the Work (including any
Work Authorizations). Contractor shall carefully examine all payment breakdowns
and applications for payment submitted by Subcontractors in order to ensure that
no “front-end loading” takes place; shall report any attempts to so “front-end
load” in writing to Owner; and shall under no circumstances, except with the
specific prior written approval of Owner, request or allow payments to be made
to any Subcontractor which are “front-end loaded” and which do not accurately
reflect the true value of the work performed or the materials, supplies or
equipment actually furnished.

(c) At Owner’s request, on or before the fifteenth (15th) day after the receipt
of any Requisition, including the Requisition covering the month in which
Substantial Completion of the portion of the Work under consideration occurs,
the appropriate members of the Design Team shall approve and certify to Owner
that the portion of the partial payment shown on the Requisition in question
which corresponds to the portion of the Work which such appropriate members of
the Design Team have responsibility for have been completed to their
satisfaction.

(d) On or before the thirtieth (30th) day after Owner’s receipt of any
Requisition (including the Requisition for Substantial Completion), as well as
any and all other documentation and supporting data as Owner and/or Lender may
reasonably require that Contractor furnish with each Requisition, and further
provided, that (i) subject to the provisions of ARTICLE 13 hereof, no
mechanic’s, laborer’s, vendor’s, materialman’s or other liens shall have been
filed (and not removed of record or discharged) in connection with the Project
or any of the materials, supplies or equipment incorporated therein or purchased
in connection therewith; (ii) Contractor shall have furnished Owner with
written, statutorily compliant releases of lien executed by Contractor and each
Subcontractor waiving in connection with all payments Contractor’s and each
Subcontractor’s rights to file any claims or liens against the Project Site for
services rendered on account of the Work which is the subject of the Requisition
(such written release of claims or liens shall be (a) with respect to payments
on all Requisitions except for the final Requisition, in the forms annexed
hereto and made a part hereof as Exhibit “G-1” and (b) with respect to the
payment on the final Requisition in the statutorily compliant form

 

– 44 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

annexed hereto and made a part hereof as Exhibit “G-2”); and (iii) Owner shall
have been satisfied that all such required accompanying documentation and other
supporting data are in the form, and contain such information, as Owner and/or
Lender may reasonably require, Owner shall pay Contractor an amount equal to
that amount shown on the Requisitions as shall have been certified by the
appropriate member of the Design Team and approved by Owner or, in the absence
of such certifications, that amount shown on the Requisitions as Owner (and, as
applicable, Lender) shall have approved. Contractor shall process and make
payments for all obligations to Subcontractors which are covered by the
Requisition so paid by Owner within ten (10) business days of receipt of payment
from Owner of the amount approved. The preceding sentence is strictly for the
benefit of Owner in order that satisfactory morale and relations with
Subcontractors be maintained and shall not under any circumstances confer any
right upon any third party. This provision shall be waivable by Owner, in
writing, in its absolute discretion.

(e) Within thirty (30) days following Final Completion of the entire Work under
a Work Authorization, inclusive of all Punch List items, as certified by the
appropriate members of the Design Team and approved by Owner (or, in the absence
of such certifications, as determined by Owner in its judgment reasonably
exercised and, as applicable, approved by and Lender), Contractor’s submission
of a final Requisition to Owner (accompanied by all “as-built” drawings,
certificates, releases of lien and other documents and instruments not
theretofore delivered to Owner as required under subsection (b) and
subsection (aa), Owner shall pay to Contractor an amount equal to the aggregate
of the balance remaining unpaid to Contractor.

(f) The Owner will, within thirty days after receipt of the Contractor’s
Application for Payment, either pay Contractor for such amount as the Owner
determines is properly due, or notify the Contractor in writing of the Owner’s
reasons for withholding payment in whole or in part in the form described in
subsection 11.2(g) and in accordance with subsection 11.2(j).

(g) Owner may withhold the following amounts from the progress payment due
Contractor:

(i) Retention in the amount or percentage set forth in the Work Authorization,
not to exceed 10% but no retention shall be required on the Contractor’s Fee;
and

(ii) An amount equal to the sum of:

(1) Any work or labor that has not been performed or materials or equipment that
has not been furnished for which payment is being sought; and

(2) Costs and expenses reasonably necessary to correct or repair any work which
is the subject of the request for payment and which is not materially in
compliance with the Contract to the extent that such costs and expenses exceed
fifty percent (50%) of the retention withheld; and

(iii) The amount Owner has paid or is required to pay pursuant to an official
notice from a state agency or employee benefit trust fund, for which Owner is or
may be liable to Contractor or its subcontractors in accordance with NRS
Chapters 608, 612, 616A to 616D, inclusive, or 617.

 

– 45 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(h) If the Owner intends to withhold any amount from a payment to be made to the
Contractor, the Owner must give, on or before the date the payment is due a
written notice to the Contractor of any amount that will be withheld. The
written notice of withholding must:

(i) identify the amount of the request for payment that will be withheld from
the Contractor.

(ii) give a reasonably detailed explanation of the condition or the reason the
Owner will withhold that amount, including without limitation, a specific
reference to the provision or section of the Agreement, and any documents
relating thereto, and the applicable building code, law of regulation with which
the Contract has failed to company; and

(iii) be signed by an authorized agent of the Owner.

(i) The Contractor who receives a notice of withholding pursuant to
subsection (h) may:

(i) give the Owner a written notice and thereby dispute in good faith and for
reasonable cause the amount withheld, or the condition or reason for the
withholding; or

(ii) correct any condition or reason for the withholding described in the notice
of withholding and thereafter provide written notice to the Owner of the
correction of the condition or reason for withholding. The notice of correction
must be sufficient to identify the scope and manner of the correction of the
condition or reason for the withholding and be signed by an authorized
representative of the Contractor.

(j) If the Owner receives a written notice from the Contractor of the correction
of a condition or reason for the withholding pursuant to subsection (i)(ii), the
Owner shall:

(i) pay the amount withheld by the Owner for that condition or reason for the
withholding on or before the date the next payment is due to the Contractor, or

(ii) object to the scope and manner of the correction or the condition or reason
for the withholding, on or before the date the next payment is due to the
Contractor, in a written statement which sets forth the condition or reason for
the objection and which complies with subsection (h). If the Owner objects to
the scope and manner of the correction of a condition or reason for the
withholding, he shall nevertheless pay to the Contractor, along with the payment
to be made pursuant to the Contractor's next payment request, the amount
withheld for the correction of the condition or reason for the withholding to
which the Owner no longer objects.

(k) To the extent consistent with NRS Chapter 624, the Owner may adjust or
reject a payment application or nullify a previously approved payment
application, in whole or in part, as may reasonably be necessary to protect the
Owner from loss or damage based upon the following to the extent the Contractor
is responsible therefore under the Contract and to the extent that such costs
and expenses exceed fifty percent (50%) of the retention amount:

(i) the Contractor's repeated failure to perform the Work as required by the
Contract Documents;

 

– 46 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(ii) loss or damage arising out of or relating to this Agreement and caused by
the Contractor to the Owner or others to whom the Owner may be liable.

(l) It is further agreed that Owner may withhold payment from Contractor for
failure to comply with the provisions of the OCIP as described in Exhibit “F-1”
and that Owner may withhold payment to Contractor to the extent the true up
Contractor and Subcontractor payroll records do not conform to initial OCIP
credits.

11.3. To the fullest extent permitted by law, Owner shall have the right to
apply any amounts withheld from Contractor pursuant to the terms of this
Agreement in such manner as Owner may deem proper to satisfy such claims, to
secure such protection and to complete the Work. Such application shall be
deemed payment for the account of Contractor.

11.4. No payment by Owner of any Requisition shall constitute acceptance by
Owner of any Work completed or stored material, and no such payment shall be
construed as a waiver of any right or claim by Owner in connection with such
Work or stored material.

ARTICLE 12.

ASSIGNMENT

12.1. Contractor shall not assign this Agreement or the performance of all or
any of its obligations hereunder without the prior written consent of Owner,
which consent may be given or withheld in Owner’s sole and exclusive discretion.
Any assignment or attempted assignment of this Agreement in violation of the
provisions of this Section 12.1 shall be deemed null and void and of no force or
effect. A transfer (by one or more transfers) of a majority of Contractor’s
stock or of Contractor’s controlling interest, directly or indirectly, by
operation of law or otherwise, shall be deemed a transfer of Contractor’s
interest in this Agreement in violation of the terms of this provision. The
provisions of this Section 12.1 may not be waived or otherwise modified except
by a written instrument executed by Owner.

12.2. This Agreement shall be freely assignable by Owner without the consent of
Contractor to Lender, any person or entity designated by Lender, any entity
owned or controlled, directly or indirectly, by Owner or to an affiliated
company or joint venture in which Owner or such affiliated company of Owner has
an interest (collectively or individually hereafter referred to as a “Permitted
Assignee”), provided, such Permitted Assignee agrees to assume Owner’s
obligations and liabilities hereunder. In all other cases, Owner’s assignment of
this Agreement is subject to the prior approval of Contractor, which approval
shall not be unreasonably withheld or delayed. If Owner shall assign this
Agreement as aforesaid, Contractor agrees that it shall deal with such Permitted
Assignee or other approved assignee in the place and stead of Owner and that it
shall perform all of its obligations under this Agreement and perform and
complete the Work in the manner required by this Agreement. In such event, such
Permitted Assignee or other approved assignee may, among other things, use the
Contract Documents without payment of any additional fees or charges and may
enforce the obligations of Contractor hereunder with the same force and effect
as if enforced by Owner, provided, such Permitted Assignee or other approved
assignee assumes the obligations and liabilities of Owner. Contractor shall
certify, in the form reasonably required by any such Permitted Assignee or other
approved assignee, that

 

– 47 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

the undertakings contained herein as to the obligations in favor of such
Permitted Assignee or other approved assignee shall run in favor of such
Permitted Assignee or other approved assignee.

ARTICLE 13.

LIENS AND CLAIMS

13.1. Contractor shall not cause, suffer or permit any liens or claims to be
filed against the Project Site, or against the Project by reason of any labor,
services or materials supplied or claimed to have been supplied by Contractor or
any Subcontractor to the extent Owner has paid pursuant to the terms of this
Agreement. If, at any time, there is any such lien or claim filed by a
Subcontractor or anyone claiming under or through Contractor or a Subcontractor
for work performed or materials, supplies or equipment furnished in connection
with the Work for which Owner shall have paid or reimbursed Contractor, and
Contractor shall not have reimbursed such Subcontractor or other person or
entity, then, Contractor shall, within fifteen (15) days after notice from
Owner, cause such lien or encumbrance to be canceled and discharged of record by
payment, deposit, bond (including any notice of bond in the case of any work
which is covered by a payment and performance bond), order of court of competent
jurisdiction or otherwise, at Contractor’s sole cost and expense, and at no cost
to Owner.

13.2. If, at any time, there is any such lien or claim by a Subcontractor or
anyone claiming under or through Contractor or a Subcontractor for work
performed or materials, supplies or equipment furnished in connection with the
Work for which Owner shall not have paid or reimbursed Contractor by reason of
Owner’s exercise of its right to withhold payment to Contractor under the
applicable provisions of this Agreement, then, Contractor shall, likewise,
within fifteen (15) days after notice from Owner, cause such lien or encumbrance
to be canceled and discharged of record at Contractor’s sole cost and expense,
and at no cost to Owner. Notwithstanding anything to the contrary herein,
Contractor reserves all rights and remedies afforded to it by NRS Chapters 624
and 108.

13.3. If any lien or other encumbrance required to be removed at Contractor’s
sole cost and expense pursuant to Sections 13.1 and 13.2 hereof is not
discharged of record as aforesaid, Owner shall have the right to take such
action as Owner shall deem appropriate (which shall include the right to cause
such lien or other encumbrance to be canceled and discharged of record), and in
such event, all costs and expenses incurred by Owner in connection therewith
(including, without limitation, premiums for any bond furnished in connection
therewith, and reasonable attorneys’ fees, court costs and disbursements), shall
be paid by Contractor to Owner on demand, or at the option of Owner, deducted
from any payment then due or thereafter becoming due from Owner to Contractor in
accordance with the provisions of this Agreement.

 

– 48 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

ARTICLE 14.

EVENTS OF DEFAULT AND

TERMINATION OR SUSPENSION OF AGREEMENT

14.1. Events of Default

(a) If, at any time during the performance of the Work, any of the following
events (“Events of Default”) shall occur:

(i) Contractor shall default in observing and performing any of its material
obligations under the Contract Documents and such default shall not have been
cured within seven (7) days after Owner shall have given Contractor written
notice thereof, unless default is of such nature that it cannot be cured within
such seven (7) day period, in which case no Event of Default shall occur so long
as Contractor shall, with written notice to Owner, diligently prosecute the
curing of same; provided, however, if Contractor shall default in the
performance of any such obligation three (3) or more times, then notwithstanding
that each of such defaults shall have been cured by Contractor, any further
similar default shall be deemed an Event of Default without the ability to cure;
or

(ii) Any of the key personnel assigned to the Project in accordance with the
provisions of ARTICLE 16 hereof shall cease to be in Contractor’s employ and
Contractor fails to provide substitutes acceptable to Owner, in Owner’s
reasonable discretion, within one (1) week; or

(iii) Contractor becomes a party to any insolvency proceeding in a capacity as a
debtor, and, in the case of any involuntary proceeding only, such proceeding is
not stayed or discharged within thirty (30) days after the commencement of same;

then, to the extent permitted by law, Owner may serve written notice upon
Contractor terminating this Agreement on a date specified by Owner in said
notice. For purposes hereof the term “insolvency proceeding” as used herein
shall include the filing of a petition for relief under Chapter 11 of Title 11
or Chapter 7 of the United States Bankruptcy Code by Contractor or the consent
or acquiescence to the taking of any such action, or the filing by or against
Contractor of any petition or action looking to, or seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any other present or future Federal or State statute, law or
regulation, or the appointment, with or without the consent of Contractor, of
any trustee, custodian, receiver or liquidator of Contractor or of any of its
property or assets or Contractor’s making an assignment for the benefit of
creditors.

(b) Upon the occurrence of an Event of Default, at Owner’s option, exercised by
written notice to Contractor, and in addition to, and not as a waiver of, any
and all rights and remedies available to Owner under the terms of this Agreement
or at law or in equity, title to any or all materials and supplies, the Work in
process, dies and tools (whether on the Project Site or located at an
off-Project Site location) which are necessary for, or useful in connection
with, Final Completion of the Work, as determined by Owner, shall vest in Owner
and Owner may take possession of and utilize the same for Final Completion of
the Work. Owner shall pay to

 

– 49 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

Contractor within thirty (30) days of vestiture with respect to only those items
for which title shall have vested in Owner an amount equal to (i) the aggregate
of (x) the actual unpaid Work Compensation incurred by Contractor in its proper
performance of the Work, plus Costs incurred by Contractor in its proper
performance of the Work in progress up to the date of termination, plus the
portion of the Fixed Fee attributable thereto (including that portion of such
Work Compensation, Costs and Fixed Fee theretofore held back which Contractor
shall be entitled to receive pursuant to the provisions of this Agreement),
(ii) an amount equal to the additional costs and expenses (including, without
limitation, attorneys’ fees, court costs and disbursements) incurred, or to be
incurred, by Owner over those which would have been incurred by it in connection
with the Project had Contractor not defaulted hereunder, including, without
limitation, the additional expense of engaging another construction
manager/general contractor, as well as additional compensation for the
additional services of the Design Team and/or any Consultants made necessary by
such default. Owner shall have the right to set-off against the aforesaid
payment, any amounts then due and payable by Contractor to Owner hereunder or
which may accrue as damages owing by Contractor to Owner under the terms of this
Agreement. Contractor shall execute any further documents (including Form UCC-1
and UCC-3 Financing Statements) required by Owner to confirm Owner’s ownership
interest. Contractor shall ensure that each subcontract provide that if such
subcontract is terminated for a material breach, such Subcontractor shall not be
entitled to recover anticipated profits on account of work performed or on
account of materials or equipment not incorporated or installed in the Project.
Further, in such case, such Subcontractor shall be limited to recovering only
the reasonable and actual out-of-pocket costs and expenses incurred by such
Subcontractor for work satisfactorily performed or materials and equipment
incorporated or installed in the Project prior to the effective date of such
termination.

(c) Upon the happening of any of the events set forth in subsection (a) of this
Section 14.1, Owner shall have the right, in addition to all other rights and
remedies, to complete or cause the Work to be completed, by such means, and in
such manner, by contract or otherwise, as Owner deems advisable, subject,
however, to the terms and conditions of the payment and performance bonds
required of Subcontractors hereunder. Owner may deduct any costs, expenses and
losses (including, without limitation, attorneys’ fees and disbursements) it
incurs in connection therewith from any payment then due or thereafter becoming
due to Contractor without prejudice to any other remedies Owner may have.

(d) Upon the happening of any of the events set forth in subsection (a) of this
Section 14.1, any or all Subcontracts entered into by Contractor in connection
with the Work, at Owner’s option, shall be assigned to Owner, Lender or such
other entity or entities as Owner or Lender may direct and, in such event,
Owner, Lender or such other entity or entities, as the case may be, shall assume
all of Contractor’s liabilities hereunder arising from and after the date of
such assignment; provided, however, that such assignment shall not relieve
Contractor from its liability to such Subcontractors or to Owner (and each
Subcontract shall so provide) for claims arising in connection with, or by
reason of, portions of the Work performed prior to the date of termination.

(e) In the event of the happening of any of the events set forth in
subsection (a) of this Section 14.1, Contractor shall not interfere, directly or
indirectly, with Owner’s right and attempt to complete the Work by others or any
of the Subcontractors.

 

– 50 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(f) If Owner terminates this Agreement for cause (as distinguished from its
convenience) and it shall be determined that Owner’s termination was wrongful or
unjustified, such termination shall be deemed to be a termination for Owner’s
convenience under subsection 14.2(a) below, and Contractor’s sole right, remedy
and recourse against Owner shall be governed and determined by said
subsection (a).

14.2. Suspension or Termination of Work for Owner’s Convenience

(a) Owner, at any time, and for any reason whatsoever in Owner’s sole
discretion, may terminate this Agreement for its own convenience. Any such
termination shall be effected by delivering to Contractor a notice of
termination specifying the date upon which such termination shall become
effective (which date shall be at least fifteen (15) days prior to the effective
date of such termination) and any specific portion of the Work to be completed
by Contractor prior to such termination. Upon receipt of any such notice of
termination, Contractor shall:

(i) stop all Work under this Agreement on the date, and to the extent, specified
in the notice of termination;

(ii) enter into no further Subcontracts except as may be necessary for
completion of such portion of the Work under this Agreement, if any, which is
not terminated;

(iii) unless directed otherwise by Owner, terminate all Subcontracts entered
into by Contractor in connection with the Work to the extent that they relate to
portions of the Work to be performed subsequent to the date specified in the
notice of termination as the date upon which such termination shall become
effective;

(iv) at Owner’s option, assign to Owner, Lender or such other entity or entities
as Owner may direct, in the manner, at the times and to the extent directed by
Owner, all of the right, title and interest of Contractor under any or all
Subcontracts entered into by Contractor in connection with the Work, in which
case, Owner, Lender or such other entity-or entities, as the case may be, shall
assume all of Contractor’s obligations arising under such Subcontracts from and
after the date of such assignment. Contractor shall include in each and every
Subcontract a provision specifically contemplating and validating any such
assignment and further providing that in the event of any such assignment, the
Subcontractor agrees to continue to perform its services under the Subcontract
without interruption;

(v) to the extent required by Owner and subject to the prior written approval of
Owner, settle all outstanding liabilities and all claims arising out of such
termination of Subcontracts, which approval by Owner shall be final for all the
purposes of this subsection (a); provided, however, that in the event of a
termination of this Agreement pursuant to the provisions of this subsection (a),
no Subcontractor shall have any claim against Owner by reason of such
termination, nor shall any Subcontractor be entitled to recover anticipated
profits on account of Work unperformed or on account of materials or equipment
not incorporated or installed in the Project, nor for reimbursement for losses
arising out of matters covered by insurance, but shall be limited to recovering
only the reasonable and actual out-of-pocket costs and expenses incurred by such
Subcontractor for Work satisfactorily performed or materials, supplies and
equipment procured, fabricated, incorporated or installed in the Project prior
to the effective date of such termination;

 

– 51 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(vi) transfer title to Owner, to the extent not already vested in Owner, and
deliver in the manner, at the times, and to the extent, if any, directed by
Owner (x) fabricated or unfabricated parts, Work in progress, completed Work,
supplies and other materials and equipment produced as a-part of, or acquired in
connection with the performance of, the Work terminated by such notice of
termination, and (y) the Contract Documents and other drawings, sketches,
specifications, Shop Drawings, information and other property in the possession
of Contractor, which such items shall be updated completely to reflect the
“as-built” condition of the Project as of the termination date;

(vii) use its best efforts to sell, in the manner, at the times, to the extent,
and at the price or prices directed or authorized by Owner, any property of the
types, referred to in clause (vi) of this subsection (a)(vii); provided,
however, that Contractor (x) shall not be required to extend credit to any
purchaser, and (y) may acquire any such property under the conditions prescribed
and at a price or prices approved by Owner; and provided, further, that the
proceeds of any such transfer or disposition shall be applied in reduction of
any payments to be made by Owner to Contractor under this Agreement or shall
otherwise be credited in such other manner as Owner may direct;

(viii) complete performance of such part of the Work as shall have been
specified in the notice of termination to be completed on or before the
effective date of such termination; and

(ix) prior to the effective date of such termination, take such actions as may
be necessary, or as Owner may reasonably direct, for the protection and
preservation of the property related to the Work and the Project which is in the
possession of Contractor and in which Owner has or may acquire an interest.

(b) In the event that Owner terminates this Agreement for convenience and the
total compensation (including Pre-construction Services, Fixed Fee and Costs)
paid or to be paid to Contractor for Work performed as of the date of such
termination totals less than $100 Million Dollars (excluding the $5 Million
Dollars Early Termination Fee), Contractor shall be entitled to an Early
Termination Fee of $5 Million Dollars (“Early Termination Fee”), as set forth in
Section 3.6. Such Early Termination Fee is for the purpose of paying Contractor
for its expectation damages it would incur in the event of early termination not
arising from a material breach of this Agreement by Contractor. In the event
such termination for convenience occurs and the total compensation paid or to be
paid to Contractor for Work performed as of the date of such termination totals
more than $100 Million Dollars (excluding the $5 Million Dollars Early
Termination Fee), then Contractor shall not be entitled to any Early Termination
Fee or to any damages, costs, fee or profit for any Work not performed as of the
date of such termination.

14.3. Owner may, at any time and for any reason, direct Contractor to suspend,
stop or interrupt the Work or any portion thereof for a period of time. Such
direction shall be in writing and shall specify the period during which the Work
is to be stopped. Contractor shall resume the Work upon the date specified in
such direction or upon such other date as Owner may thereafter

 

– 52 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

specify in writing. Said suspension, stoppage or interruption shall be
recognized as an Excusable Delay and disposed of in accordance with the
provisions of Section 6.3 hereof. Notwithstanding anything to the contrary
herein, Contractor reserves all rights and remedies afforded it by NRS Chapter
624 regarding any Work stoppage or interruption.

14.4. Contractor may suspend performance upon ten days’ written notice to Owner
upon the following conditions:

(a) Owner has failed to pay Contractor in the time and manner set forth in the
Contract; and

(i) Owner has failed to provide Contractor with written notice of Owner’s
withholding payment in the time and manner set forth in the Contract; or

(ii) Owner has provided Contractor with written notice of Owner’s withholding
payment in the time and manner set forth in the Contract and Contractor has
provided Owner with written notice of Contractor’s reasonable and good faith
dispute of the amount withheld or the condition to be corrected; or

(b) Contractor has provided Owner a written request for a Change Order and:

(i) Owner fails to issue the Change Order; and

(ii) Owner fails to give written notice to Contractor of the reasons why the
Change Order is unreasonable or explain that additional information and time are
necessary to make a determination.

ARTICLE 15.

BONDS

15.1. Contractor shall furnish payment and performance bonds in the form of
bonds annexed hereto as Exhibit “C-1” in the amount of the full contract value
of the Self-Performed Work and shall be issued with the Owner as obligee and
Lender as an additional obligee. Bonds shall remain in effect for the entire
length of the Project and shall cover only Work self-performed by Contractor.

15.2. Contractor shall maintain in full force and effect Subguard Insurance with
limits no less than $25,000,000 per loss and $50,000,000 in the aggregate,
protecting Contractor, Owner and Lender for default of performance of
Subcontractors that Owner designates to be covered by the Subguard Insurance for
the duration of their respective Subcontracts. In the event of a loss,
Contractor shall immediately apply the Subguard Insurance claim proceeds to the
Project and shall be solely responsible for any retentions and co-pays that may
exist with the Subguard Insurance. Owner may, in its sole discretion, require
Contractor to increase Subguard Insurance limits for the Project. Owner may,
also at its sole discretion, require Subcontractors that Owner designates
provide performance and payment bonds in lieu of such Subguard Insurance for one
hundred percent (100%) of the construction value of such designated
Subcontracts. In the event that Owner requires such payment and performance
bonds, they shall

 

– 53 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

be in the form attached hereto as Exhibit “C-2.” In the event that Owner
requires higher Subguard Insurance limits or performance and payment bonds for
designated Subcontractors, Contractor will pass through the incremental cost of
providing such to Owner.

ARTICLE 16.

MANAGEMENT OF THE WORK

BY CONTRACTOR AND OWNER

16.1. All of Contractor’s management and Project supervisory personnel shall be
named in each Work Authorization and shall remain until Substantial Completion
of the Work that is the subject of such Work Authorization, unless otherwise
agreed upon by Owner.

16.2. It is understood and agreed that Contractor (i) shall remove, at the
request of Owner, any employee assigned to the Project that Owner shall deem
unnecessary for the Project or unfit to perform the task assigned to him or
otherwise finds objectionable, and (ii) shall not make any substitutions of
Staff Persons that have been approved by Owner without first obtaining Owner’s
prior approval therefor, which approval shall be within Owner’s reasonable
discretion.

16.3. Owner hereby designates and appoints Brian Feigenbaum, Owner’s Project
Representative and anyone else whom, with prior notice to Contractor, Brian
Feigenbaum may designate or appoint to act in conjunction with him to represent
Owner and to exercise any and all rights, powers and duties expressly granted to
Owner hereunder. Whenever this Agreement requires or permits the approval or
consent of Owner, such approval or consent shall be deemed given only if
furnished by Brian Feigenbaum and/or his designee, appointee or successor. Any
such approval or consent given by Brian Feigenbaum and/or his designee,
appointee or successor shall be binding on Owner unless and until Contractor has
received written notice from Owner of a different designation.

ARTICLE 17.

CONSULTANTS

Contractor understands that Owner intends to retain Consultants to furnish
certain services. Contractor hereby agrees that upon its receipt of notice of
the retention of the services of such Consultants, accompanied by a designation
of the nature of the service to be performed, Contractor shall recognize, and
cooperate with, each of them to the end that their services may be performed in
the best interest of the Project.

ARTICLE 18.

APPLICABLE LAWS

18.1. Contractor shall use commercially reasonable efforts to advise Owner
concerning any trade standards and Applicable Laws of Governmental Authorities
(including any and all utility companies furnishing services to the Project)
where compliance therewith is discretionary

 

– 54 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

rather than mandatory. For purposes of this Agreement, the term “Applicable
Laws” shall be deemed to mean any and all laws, statutes, codes, ordinances,
orders, rules, regulations, requirements, policies, judgments, decrees and
injunctions of any Governmental Authority, now existing or hereafter enacted,
adopted, issued or amended from time to time, whether foreseen or unforeseen,
ordinary or extraordinary, bearing on health or safety of persons or property
which may be applicable to the Project or the Project Site or any part thereof.
Nothing contained herein shall be construed to require Contractor to act as a
licensed design professional.

18.2. Contractor shall at all times comply with all applicable union and trade
standards, all rules and other requirements of any insurance carriers providing
insurance for the Project and any Applicable Laws of all Governmental
Authorities (including any and all utility companies furnishing services to the
Project or the Project Site); provided, however, that if non-compliance is due
to errors or omissions in the Construction Documents and Contractor had no
knowledge of such non-compliance, nothing herein shall be deemed to shift any
liability on account of such non-compliance from Architect or other members of
the Design Team to Contractor. In that regard, Contractor’s obligations are set
forth in ARTICLE 1 and ARTICLE 17 subsections 7.1(e)(i), 7.1(e)(ii) and
7.1(e)(iii).

ARTICLE 19.

INSURANCE

19.1. The parties hereby agree that Contractor and its Subcontractors and
vendors shall procure and maintain insurance as set forth in Exhibits “F” and
“F-1” hereof and shall comply with the requirements of Exhibits “F” and “F-1.”

19.2. (a) Contractor shall promptly investigate and make a full written report
to Owner and Owner’s insurance carriers as to all alleged accidents and/or
alleged claims for damages relating to construction of the Project or any other
property of Owner, including any damage or destruction to the Project or such
other property and the estimated cost of repair and shall perform all necessary
record-keeping related to same. At the request of Owner, Contractor shall
acquaint itself with all terms and conditions of Owner’s insurance policies and
cooperate with and make all reports required by the insurance carrier(s) and
shall do nothing to jeopardize the rights of Owner and/or any other party
insured under said policies. Contractor and Owner each shall notify the other
(and, at Owner’s request, Contractor shall notify Owner’s insurance carriers) of
any casualty or of any claim made against the other or both jointly and
severally on account of personal injury or property damage, and shall cooperate
fully with any insurance carrier in connection with any such claim, which
cooperation shall include, without limitation, attendance at meetings and court
proceedings and the like; provided, however, that, by so cooperating, Contractor
shall not settle any losses, complete loss reports, adjust losses or endorse
loss drafts without the prior written approval of Owner.

(b) Contractor shall notify Owner promptly upon the discovery of any defect with
respect to the Project, without relieving Contractor of the responsibility for
addressing such defect as a part of its services, as provided elsewhere in this
Agreement.

 

– 55 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(c) Contractor shall provide such information to Owner and Owner’s insurance
carriers and shall attend such meetings as shall be necessary from time to time
to ensure that the insurance carried hereunder appropriately addresses issues
pertaining to and conditions at the Project Site, including, without limitation,
exposure information, loss control and protection of the Project Site and
current replacement cost figures.

ARTICLE 20.

OWNER’S ELECTIONS

20.1. (a) Owner and Contractor agree that, notwithstanding the provisions of
ARTICLE 3 and ARTICLE 4 hereof, Owner may elect to have the Project or any Phase
thereof performed by one or more Guaranteed Maximum Costs as set forth in Work
Authorizations approved in advance and in writing by Owner and shall be subject
to Lender approval. The term “Guaranteed Maximum Cost” shall mean the Costs of
the Work (as defined in Section 4.1) plus the Contractor’s Fixed Fee (as defined
in Section 3.3) guaranteed by the Contractor not to exceed the amount stated in
the applicable Work Authorization. Accordingly, after the date on which the
Construction Documents for the subject Project Phase are eighty percent
(80%) complete for filing with the appropriate Governmental Authority so as to
commence the permit application process or are sufficiently complete to enable
Contractor to award Subcontracts for the major trades (all as determined by
Owner), Contractor shall submit to Owner a statement for the Guaranteed Maximum
Cost for such Project Phase, which statement shall be broken down in such detail
as Owner reasonably may request and shall include (i) the Subcontract Costs to
be incurred by Contractor for the proposed Work; (ii) all General Conditions
Costs and Reimbursable Costs for the proposed Work; (iii) the Fixed Fee to be
incurred; (iv) the Contingency in the amount set forth in Section 3.5 hereof;
the Progress Schedule as set forth in ARTICLE 6; the daily liquidated damages
amount and cap; the OCIP reconciliation; and Contractor’s list of assigned
supervisory personnel. Such submission shall be supported by a detailed
estimate, clearly indicating and itemizing the cost and scope of each element of
the proposed Work, consistent in format with previous submissions of the
construction budget, anticipated cost reports and other cost estimates submitted
to Owner and clearly indicating and justifying any changes thereto.

(b) Owner shall have the option, within thirty (30) days after its receipt from
Contractor of its statement of the Guaranteed Maximum Cost (including all the
information required in subsection 20.1(a)) (i) to accept such Guaranteed
Maximum Cost by issuing a written Work Authorization and require Contractor to
perform the Work for said Guaranteed Maximum Cost, (ii) to meet with Contractor,
discuss the Guaranteed Maximum Cost, resolve any disagreement and issue a Work
Authorization that allows Contractor to perform the proposed Work for the
Guaranteed Maximum Cost, as adjusted by Owner and Contractor, (iii) to reject
the Guaranteed Maximum Cost and require Contractor to perform the proposed Work
on the basis of the Costs to be incurred for the proposed Work plus the Fixed
Fee, or (iv) to reject the Guaranteed Maximum Cost, terminate this Agreement for
convenience pursuant to the terms of ARTICLE 14, and award the performance of
the uncompleted portions of the Work to another general contractor selected by
Owner.

 

– 56 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(c) If Owner shall elect to require Contractor to perform and complete all or
any portion of the Work on the basis of the Guaranteed Maximum Cost included in
a Work Authorization, all terms and provisions heretofore set forth in this
Agreement (including, without limitation, Owner’s right to approve all
Subcontracts) shall be binding on the parties.

(d) Owner shall have the option to roll up all previously executed Work
Authorizations into one Master Work Authorization as provided in Section 3.9
hereof.

ARTICLE 21.

MATERIALS AND EQUIPMENT

21.1. Contractor hereby agrees that, immediately upon the purchase by Contractor
(and Owner’s payment to Contractor) or any of its Subcontractors of any building
materials, fixtures or equipment to be incorporated into the Project, such
materials, fixtures and equipment shall (subject to the right of the Design Team
to reject the same prior to Final Completion of the Project for failure to
conform to the Construction Documents) become the sole property of Owner,
notwithstanding that such materials, fixtures or equipment have not been
incorporated in, or made a part of, such Project or the Project Site at the time
of purchase; provided, however, that nothing contained herein shall be construed
to transfer the risk of loss in excess of the insurance required to be carried
by Owner under Exhibit “F-1” hereof and the amount of any applicable deductible
from Contractor to Owner prior to the incorporation of such materials or
equipment into the Project, whether such items are delivered to the Project Site
or stored at off-Project Site storage locations approved by Owner, or whether
such loss is the result of damage, theft, vandalism or any other cause, or
whether the same was caused by the negligent acts or omissions of Contractor or
its Subcontractors or their failure to comply with their respective obligations
under this Agreement or the Subcontracts.

21.2. Contractor warrants that (a) title to all materials and equipment
incorporated in the Work and paid for by Owner, including, without limitation,
title to materials and equipment pre-purchased by Contractor in accordance with
the provisions of Section 21.3 hereof, shall pass to Owner free and clear of all
liens, claims, security interests and encumbrances of every kind against Owner.

21.3. (a) Contractor shall be entitled to pre-purchase certain materials and
equipment to be incorporated in the Work provided, that Owner shall have given
its prior written consent thereto in each instance. If Owner shall have approved
any such pre-purchasing of materials or equipment as aforesaid, Contractor shall
pre-purchase the same in Owner’s name, as agent for Owner and on Owner’s behalf.
In such event, Owner shall advance the amount necessary to enable Contractor to
pre-purchase such materials or equipment upon presentation to Owner of a bill or
statement therefor, together with any other documents as reasonably may be
requested by Owner. Contractor, simultaneously with its receipt of any such
advance from Owner, shall deliver to Owner a bill of sale with respect to the
materials or equipment pre-purchased evidencing unencumbered title to the same
in Owner’s name, together with any warranties and other documents as reasonably
may be requested by Owner.

 

– 57 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(b) All materials and equipment pre-purchased as aforesaid shall be stored at
the Project Site or at such off-Project Site storage locations as shall have
been approved in writing in each instance by Owner. Any materials or equipment
stored at such off-Project Site storage locations shall be segregated from
materials and equipment of others, shall be clearly labeled to evidence Owner’s
ownership interest and shall otherwise be stored in such manner as directed by
Owner. Storage costs and other reasonable expenses incurred by reason of such
off-Project Site storage in accordance with the provisions of this Section 21.3
shall be included in the Costs. Until incorporation into the Project, Owner
shall be responsible for insuring materials, fixtures and equipment stored at
such off-Project Site storage locations and the risk of loss or damage to such
materials and equipment shall remain with Contractor until the incorporation of
such materials and equipment into the Project, in each case to the extent and as
set forth in Section 21.1 hereof.

21.4. In the event that Work includes installation of materials or equipment
furnished by Owner, it shall be the responsibility of the Contractor to examine
the items so provided and thereupon handle, store and install the items, unless
otherwise provided in the Contract Documents, with such care and skill as to
provide a satisfactory and proper installation. Loss or damage due to acts or
omissions of Contractor shall be the responsibility of Contractor and may be
deducted from amounts due or to become due to Contractor. Any defects discovered
in such materials or equipment shall be reported at once to Owner. Following
receipt of written notice from Contractor of defects, Owner shall promptly
inform Contractor what action, if any, Contractor shall take with regard to the
defects.

ARTICLE 22.

SUBSTITUTIONS

22.1. (a) The products, materials and equipment of manufacturers referred to in
the Construction Documents are intended to establish the standard of quality and
design required by Owner. Anything contained in the Construction Documents or
herein to the contrary notwithstanding, products, materials or equipment of
manufacturers other than those specified may not be used unless authorized by
Owner in writing as provided in this ARTICLE 22.

(b) The Design Team, in consultation with Owner, shall be the judge of
equivalency of proposed substitute products, materials, and equipment. The
Design Team shall make written recommendations of acceptance or rejection of
substitute products, materials or equipment to Owner for its consideration.
Owner shall then authorize and direct the Design Team in writing to issue to
Contractor either written approval or written rejection of the substitution, it
being expressly understood that Owner, in its sole discretion, may direct
rejection of a proposed substitution notwithstanding the fact that the Design
Team may have judged it equivalent and recommended acceptance of the same.

22.2. When two or more products, materials or equipment are specified in the
Construction Documents for an item of Work, any one thereof shall be deemed
acceptable and Contractor shall have the choice as to which product, material or
equipment to use.

 

– 58 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(a) When only one product, material or equipment is specified in the
Construction Documents for an item of Work and the term “or equal” is used in
connection with such product, material or equipment Contractor, subject to its
obligation to bear any and all additional costs associated with using such
substitute item, including, without limitations, any and all costs incurred by
Owner in connection with professional fees payable for the additional services
of the Design Team, may offer a substitution by submitting a written application
to the Design Team, in sufficient time (taking into account the progress of the
Work, the period of delivery of the goods concerned and adequate time for the
Design Team review), setting forth and fully identifying (i) the proposed
substitute, together with substantiating data, samples, brochures and other
supporting documentation of the substitute item proposed, including, without
limitation, evidence that the proposed substitution (w) is equal in quality and
serviceability to the specified item, (x) will not entail changes in detail,
schedule and construction of related Work, (y) conforms with the design of the
Project and its artistic intent and (z) will not result in an increase in the
Cost of the Work, or alternatively, will result in an increase in costs, as
indicated in the application which will be borne by Contractor, and (ii) the
changes in other parts of the Work required by reason of the proposed
substitute, including any cost consequences associated therewith, with any
resulting increase being borne by Contractor. A copy of any such application
shall be delivered to Owner and Owner’s Representative simultaneously with its
delivery to the Design Team.

(b) When only one product, material or equipment is specified in the
Construction Documents for an item of Work, the term “or equal” is not used in
connection with such product, material or equipment and such product, material
or equipment is available, Owner, in its sole discretion, may direct the
rejection of any substitution proposed by Contractor. Notwithstanding the
foregoing, if such specified product, material or equipment shall become
unavailable for a period of time or is no longer manufactured and Owner receives
reasonably satisfactory proof from Contractor that the same shall be unavailable
for reasons other than the fault of Contractor or any Subcontractor, including
failure of Contractor or a Subcontractor to order such product in a timely
manner, consistent with the Contract Documents and the scheduling requirements
for the Work, then, in such event, (i) Owner shall consent to such substitution,
in which event any change in Costs incurred in connection with the use of such
substitute item shall be confirmed by a Change Order and included in the Cost of
the Work hereunder and (ii) Contractor shall not be required to bear the costs
associated with the additional services of the Design Team made necessary by
reason of Contractor’s submission of any such proposed substitute product. If
such specified product, material or equipment shall become unavailable for a
period of time or is no longer manufactured and Contractor fails to satisfy
Owner that the same shall be unavailable for reasons other than the fault of
Contractor or a Subcontractor, as described in the previous sentence, then, in
such event, the provisions of this subsection (b) shall become operative and
Contractor shall not be entitled to the benefit of a Change Order.

22.3. Contractor shall support any request for a substitution with sufficient
evidence to permit the Design Team to make a fair and equitable recommendation
to Owner on the merits of the proposal. Any item by a manufacturer other than
those cited in the Construction Documents, or of brand name, or model number or
size or generic species other than those cited in the Construction Documents,
shall be considered a substitution.

 

– 59 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

22.4. Acceptance of substitutions shall not relieve Contractor from
responsibility for compliance with all of the requirements of the underlying
Contract Documents.

22.5. In no event shall the Substantial Completion Date or the Final Completion
Date be extended by any circumstance resulting from a proposed substitution, nor
shall Contractor be entitled to any reimbursement on account of Costs related
thereto, without the issuance of a Change Order approved by Owner in accordance
with ARTICLE 23 hereof.

ARTICLE 23.

CHANGES IN THE WORK

23.1. (a) A change order (“Change Order”) shall be the written instrument
required to authorize any change in the Project which would result in (i) a
change, in the form of additions to, deletions of, or other revisions in, the
basic character, design or scope of the Work, (ii) a change in the Substantial
Completion Date or the Final Completion Date of any portion of the Work, or
(iii) a change resulting in an increase or decrease in the Costs, or, as
applicable, a Guaranteed Maximum Cost or Fixed Fee ("Changes").

(b) Owner, without invalidating or abandoning this Agreement, may at any time
and from time to time require Changes and, subject to this ARTICLE 23,
Contractor may, if warranted, be entitled to an equitable adjustment to the
Project Schedule and its compensation, including its Costs and Fee and, if
applicable, the Guaranteed Maximum Cost. In the case of a deductive Change,
Contractor's Fixed Fee and Contingency shall be reduced in proportion to the
decrease in Costs. Changes shall be requested in writing by Owner (a
“Directive”) and shall be submitted to Contractor, or, alternatively, may be
requested by Contractor in writing to Owner as a potential change order ("PCO").
In order for such Changes to be deemed a part of the Project and authorized by
Owner, they shall be executed in the manner set forth below:

(i) Forthwith upon Contractor’s receipt of a Directive, Contractor shall prepare
and furnish to Owner a signed proposal (“Contractor’s Statement”), in form
satisfactory to Owner. Contractor’s Statement shall set forth in detail, with
suitable quantity takeoffs by trades and work classifications, and using the
“unit price” and/or other costing method specified by Owner, Contractor’s
(x) estimate of the cost or savings to be incurred or realized by reason of the
implementation of the Changes, which cost shall be at the best price obtainable
for, and shall reflect the most economical manner of affecting, such Changes,
and (y) subject to the provisions below, the resulting increase or decrease in
the various components of the Costs or, as applicable, the Guaranteed Maximum
Cost (including any associated insurance credit). If the change reflected in the
Directive is, in Contractor’s good faith opinion, a material change in the basic
character, design or scope of the Project, then Contractor’s Statement shall
also (x) set forth the impact on the Progress Schedule (including the
Substantial Completion Date and the Final Completion Date) which would result
from implementation of the Changes and (y) be accompanied by such other
information as Owner may reasonably request.

(ii) If Owner approves Contractor’s Statement, Owner will process and deliver a
signed Change Order to Contractor and the same shall constitute a validly issued
Change Order.

 

– 60 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(c) Any work performed by Contractor which is contrary to the Work, as required
by the Contract Documents, shall be performed at Contractor’s sole risk, cost
and expense, unless the same shall have been authorized in writing by a Change
Order, or a Directive therefor shall have been confirmed by Owner by a duly
issued Change Order, in accordance with Section 23.1(b) hereof.

23.2. (a) If Owner shall in good faith dispute any of the items set forth in
Contractor’s Statement, then Owner shall, within thirty (30) days after
Contractor’s submission, give a responsive notice which notice shall set forth
(i) those items in Contractor’s Statement which Owner disputes as unreasonable
or explain that additional information and time are needed to make the
determination, (ii) those items in Contractor’s Statement which Owner does not
dispute and (iii) whether Owner desires that Contractor perform any portion of
the Changes shown on the Directive (x) corresponding to a non-disputed item or
(y) corresponding to a disputed item.

(b) If Owner’s dispute notice shall direct Contractor to perform any portion of
the Changes shown on the Directive corresponding to a non-disputed item, that
portion of Contractor’s Statement which related to the non-disputed item,
together with Owner’s direction to Contractor to perform any portion of the
Changes shown on the Directive corresponding to the non-disputed item, as set
forth in Owner’s dispute notice, shall constitute a validly issued Change Order,
and Contractor shall promptly undertake to perform the same.

(c) If Owner’s dispute notice shall direct Contractor to perform any portion of
the Changes shown on the Directive corresponding to a disputed item, Owner’s
dispute notice shall be deemed a notice of demand for prompt resolution of the
subject matter of the dispute by the mutual agreement of the parties, failing
which it shall be resolved by dispute resolution, as provided in Section 29.18
hereof. Notwithstanding the foregoing, unless Owner shall otherwise agree in
each instance, Contractor shall promptly undertake to perform and pursue
prosecution of the portion of the Changes shown on the Directive corresponding
to the disputed item during the pendency of any such resolution, and the
determination reached by mutual agreement or rendered by dispute resolution
relative to the disputed item, together with Owner’s direction to Contractor to
perform the portion of the Changes shown on the Directive corresponding to the
disputed item, as set forth in Owner’s dispute notice, shall constitute a
validly issued Change Order. For purposes of this subparagraph (c) of this
Section 23.2 only, however, such Change Order shall not, without a corresponding
determination reached by mutual agreement or rendered under the dispute
resolution provisions in Section 29.18, as the case may be, obligate Owner to
pay any additional monies to Contractor, and if applicable, shall not extend the
Substantial Completion Date or the Final Completion Date except to the extent so
determined by the parties or determined in the dispute resolution proceedings.
During the pendency of any such dispute, Contractor shall not be entitled to
receive payments on account of Costs and associated Fixed Fee incurred by
Contractor in performing the portion of the Changes shown on the Directive
corresponding to the disputed item, but Owner shall pay any portion of Costs and
Fixed Fee Owner does not in good faith dispute.

(d) If Owner fails to settle the disputed items in the Directive or to provide
Contractor with the dispute notice as described above:

(i) Contractor’s compensation shall be increased by the amount sought by
Contractor in the Contractor’s Statement;

 

– 61 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(ii) Contractor’s Progress Schedule shall be increased by the amount sought in
such Contractor’s Statement;

(iii) Contractor may submit to Owner an invoice for labor, materials, equipment
or services that are the subject of such Contractor’s Statement, plus reasonable
Contractor’s Fixed Fee; and

(iv) Owners shall pay Contractor for such labor, materials, equipment or
services, plus Contractor’s Fixed Fee with the next payment made to Contractor.

(e) It is also understood and agreed that insurance costs related to the OCIP
will be identified in Insurance Premium Worksheets and that deductive Change
Orders will be subsequently executed reflecting insurance cost adjustments.

23.3. Any time extension shall be granted to Contractor only by issuance of an
executed Change Order.

23.4. If Contractor does not respond promptly or disagrees with the method for
adjustment in Contractor’s Compensation, the method and the adjustment shall be
determined by Owner on the basis of reasonable expenditures and savings of those
performing the Work attributable to the change, including, a reasonable
allowance for overhead and profit, which shall be four percent (4%) (or twelve
and one-half percent (12.5%) in the case of Self-Performed Work). Contractor
shall keep and present, in such form as Owner may reasonably prescribe, an
itemized accounting together with appropriate supporting data. Unless otherwise
provided in the Contract Documents, costs for the purposes of this Section 23.4
shall be limited to the following:

(a) costs of labor, including social security, old age and unemployment
insurance, fringe benefits required by agreement or custom, and workers'
compensation insurance;

(b) costs of materials, supplies and equipment, including cost of
transportation, whether incorporated or consumed;

(c) rental costs of machinery and equipment, exclusive of hand tools, whether
rented from Contractor or others;

(d) costs of premiums for all bonds and insurance, permit fees, and sales, use
or similar taxes related to the Work; and

(e) additional costs of supervision and field office personnel directly
attributable to the change.

23.5. The amount of credit to be allowed by Contractor to Owner for a deletion
or change which results in a net decrease in Contractor’s Compensation shall be
actual net cost as confirmed by Owner. When both additions and credits covering
related Work or substitutions are involved in a change, the allowance for
overhead and profit shall be figured on the basis of net increase, if any, with
respect to that change.

 

– 62 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

23.6. Pending final execution of the total cost of a Change Order to Owner,
amounts not in dispute for such changes in the Work shall be included in
Requisitions or applications for payment. For any portion of such cost that
remains in dispute, Owner will make an interim determination for purposes of
monthly certification for payment for those costs. That determination of cost
shall adjust Contractor’s Compensation on the same basis as a Change Order,
subject to the right of either party to disagree and assert a claim in
accordance with subsection 23.2.

When Owner and Contractor agree concerning the adjustments in Contractor’s
Compensation and Progress Schedule, or otherwise reach agreement upon the
adjustments, such agreement shall be effective immediately and shall be recorded
by preparation and execution of an appropriate Change Order.

23.7. Contractor and the Design Team shall have the authority to order “minor
changes” in the Work by the issuance of written field orders approved in advance
by Owner (“Field Orders”). For purposes hereof, “minor changes” in the Work
shall mean only administrative or other similar changes which are required to
avoid conflicts between different trades; provided, however, that in no event
shall any Field Order be issued to authorize any change which may necessitate or
warrant a Change Order, or which may result in (a) a change in the design,
character or scope of the Project or any part thereof, (b) a change in the time
set forth in the Progress Schedule for the performance of the Work, or (c) any
extension of the Substantial Completion Date or the Final Completion Date, as
each of the foregoing may only be authorized by a Change Order, or (d) any
adverse impact on the fit-out work being performed by any Subtenant or a
Subtenant’s Contractor. Copies of all Field Orders shall be submitted by
Contractor promptly to Owner.

23.8. The Design Team and Contractor shall have the authority to resolve
conflicts in, or clarify, the Construction Documents by the issuance of written
request for information (“RFI”); provided, however, that in no event shall any
RFI be issued to authorize any clarification or change which may necessitate or
warrant a Change Order, a Directive or which may result in (a) a change in the
design, character or scope of the Project or any portion thereof, (b) an
increase in the Costs of the Work, (c) a change in the time set forth in the
Progress Schedule for the performance of the Work, or (d) any extension of the
Substantial Completion Date or Final Completion Date, as each of the foregoing
may only be authorized by a Change Order. Copies of all RFI’s shall be submitted
by Contractor promptly to Owner and Architect.

ARTICLE 24.

INSPECTION AND TESTING

24.1. If the underlying Contract Documents or any Applicable Laws of
Governmental Authorities require that any portion of the Work be inspected or
tested, Contractor shall give Owner and the Design Team timely notice of
readiness of the Work for inspection or testing and the date fixed for such
inspection or testing.

 

– 63 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

24.2. (a) Whenever, in the opinion of Owner or the Design Team, it is desirable
to require special inspection or testing of the Work or its individual
components, they shall have authority to do so whether or not such Work is then
fabricated, installed, covered or completed. All costs incurred in connection
with such special inspection or testing shall be a Reimbursable Cost by the
issuance of a Change Order unless it reveals a test failure as a result of the
acts or omissions of Contractor or any Subcontractor, in which event, Contractor
shall bear, at its sole cost and expense, all costs of such special inspection
or testing, including, without limitation, the Design Team’s and Consultants’
additional services made necessary thereby. No inspection performed or failed to
be performed by Owner hereunder shall be deemed a waiver of any of Contractor’s
obligations hereunder or be construed as an approval or acceptance of the Work
or any part thereof. If Owner discovers a defect during a test or inspection, it
shall notify Contractor within ten (10) days of such discovery; otherwise, Owner
is responsible for any additional costs that are incurred by reason of its
failure to timely notify Contractor.

(b) In the event of a test failure of any item of the Work, Owner and/or the
Design Team may require inspection or testing of any or all of the other similar
items of the Work. The costs and expenses incurred by Contractor in connection
with such inspection or testing set forth in this Section 24.2(b) shall be a
Cost of the Work unless (i) the test failure prompting such additional testing
or inspection was a result of the acts or omissions of Contractor or any
Subcontractor, or the failure of either of the foregoing to comply with the
provisions of this Agreement or the Subcontract, respectively, or (ii) such
additional testing or inspection results in a test failure which results from
the acts or omissions of Contractor or any Subcontractor, in which either event
Contractor shall bear, at its sole cost and expense, all costs of such
additional inspection or testing, including, without limitation, the Design
Team’s and Consultants’ additional services made necessary thereby, and if Owner
has reason to believe there exists additional defects in other items of Work.

(c) In the event that any special inspections or tests shall necessarily result
in a delay in the performance of the Work, then, the Substantial Completion Date
and the Final Completion Date shall be appropriately extended by a Change Order;
provided, however, that the Substantial Completion Date and the Final Completion
Date shall not be extended if such special inspections or tests (i) were
required by Owner or the Design Team as a result of the acts or omissions of
Contractor or any Subcontractor, or the failure of either of the foregoing to
comply with the provisions of this Agreement or the Subcontract in question,
respectively, or (ii) resulted in a test failure which was a result of the acts
or omissions of Contractor or any Subcontractor.

24.3. If any Work shall be covered or concealed contrary to the request of Owner
or the Design Team or the requirements of the Construction Documents, such Work,
if required by Owner or the appropriate members of the Design Team, shall be
uncovered for examination, inspection or testing at Contractor’s sole cost and
expense. If any such test results are below specified minimums, Owner or the
Design Team may order additional examination, testing or inspection. Such
additional examination, inspection or testing shall be at Contractor’s sole cost
and expense. Should Owner or the Design Team have reason to believe that defects
exist in any Work which has already been covered or concealed, although no
request not to cover or conceal such Work had been previously made by Owner or
the Design Team, then such Work, upon written direction by Owner or the Design
Team, shall be promptly uncovered by Contractor and subjected to such tests,
inspection or examination as may be deemed appropriate by Owner or the Design
Team. In such case, the provisions of subsections 24.2(a), (b) and (c) shall
control with respect to the costs associated with such uncovering.

 

– 64 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

24.4. Any Work rejected as not conforming to the requirements set forth in this
Agreement shall immediately be reconstructed, made good, replaced or corrected
by Contractor, including portions of the Work destroyed or damaged by such
removal or replacement, at Contractor’s sole cost and expense, to the extent the
same is caused by, or results from, Contractor’s or its Subcontractors’ acts or
omissions or the failure of either of the foregoing to comply with the
provisions of this Agreement or the Subcontract, respectively. All rejected
materials shall be removed from the Project Site, at Contractor’s sole cost and
expense, within the time period specified by Owner. Acceptance of materials and
workmanship by Owner shall not relieve Contractor from Contractor’s liability
for or obligation to replace all Work which is not in full compliance with the
underlying Contract Documents.

24.5. At Owner’s option, Owner may accept nonconforming Work or materials,
instead of requiring its removal, correction or replacement, as the case may be,
and the credit to Owner to be reflected in a Change Order shall be an amount
equal to that amount which Contractor would have incurred had it been required
to repair, remove and/or correct such defective or nonconforming Work or
materials.

24.6. Contractor agrees to cooperate and coordinate with all inspection and
testing agencies and to review and consult with Owner regarding the
reasonableness of all fees or charges shown on said agencies’ invoices.

ARTICLE 25.

OWNERSHIP AND USE OF DOCUMENTS; CONFIDENTIALITY

25.1. Contractor agrees that the Contract Documents, technical data and other
information of whatsoever kind or nature and whether prepared or furnished by
Contractor or received by it from Owner, the Design Team and/or Consultants
under or in connection with this Agreement and any and all other information
concerning Owner or Owner’s operations that Contractor may obtain or of which it
may become aware (“Confidential Information”) shall be accepted and treated as
proprietary information which has a substantial commercial value to Owner.
Accordingly, Contractor further agrees that Contractor shall not use (either for
itself or others) or disclose (to third parties) any such Confidential
Information in any manner except to the extent that such use or disclosure may
be necessary, as determined by Owner in its sole judgment, for the performance
of the Work hereunder. Without limitation of the foregoing, all said documents
furnished to Contractor are to be used only with respect to this Project and are
not to be used on or in connection with any other project. Submission or
distribution of documents to Governmental Authorities in connection with the
obtaining of Project Approvals or otherwise meet official regulatory
requirements or for other proper and necessary purposes in connection with the
performance of the Work at the Project shall not be construed as a violation of
this Section 25.1. Additionally, should this Agreement be terminated, Owner
shall not provide Contractor’s proprietary schedules and estimates to any other
contractor, and those documents shall remain Contractor’s property.

 

– 65 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

25.2. Except as otherwise provided in subsection 7.2(i) hereof, Contractor is
specifically prohibited from (i) photographing any portion of the Work for
publicity and advertising or for any other purpose, (ii) from conducting or
allowing others to conduct tours of the Project Site for others to view without
the prior written permission of Owner, which permission may be withheld in
Owner’s sole discretion and (iii) from making any press releases regarding any
aspect of the Project. Further, Contractor shall not release information on the
Project or the subject matter of this Agreement to the public without the prior
written consent of Owner, which consent may be withheld in Owner’s sole
discretion. Contractor shall not use any name or trademark of Owner or of any
company affiliated with Owner, without prior express written authorization from
Owner.

25.3. Contractor further agrees that it shall cause its employees, agents and
Subcontractors to be bound by the provisions of this ARTICLE 25.

25.4. The requirements of this ARTICLE 25 shall survive the expiration or any
earlier termination of this Agreement or the expiration or any earlier
termination of Contractor’s employment or retention of any employees, agents or
Subcontractors, as the case may be, and shall be binding upon Contractor and any
such employees, agents or Subcontractors.

ARTICLE 26.

NONDISCLOSURE

26.1. Without limitation of the provisions of ARTICLE 25 hereof, it is agreed
that neither Contractor nor any Subcontractor shall divulge Confidential
Information concerning the Project or concerning Owner or Owner’s operations to
anyone without Owner’s prior written consent, except as otherwise specifically
permitted by the Contract Documents and except such public disclosures as may be
required by law. If such disclosure is required by law, Contractor or any
Subcontractor in question shall provide Owner with a copy of any such proposed
public disclosure in advance and will endeavor to incorporate any comments Owner
may suggest in such regard.

26.2. No signs advertising the Work to be performed by Contractor or any
Subcontractor or identifying any person, firm or entity concerned with the Work
to be performed by Contractor or any Subcontractor shall be allowed at the
Project Site or elsewhere unless approved in writing by Owner in advance, which
approval shall lie within Owner’s sole and exclusive discretion.

ARTICLE 27.

RIGHT TO PERFORM WORK AND TO AWARD SEPARATE CONTRACTS;

AND COOPERATION WITH SEPARATE CONTRACTORS

27.1. Contractor understands that Owner reserves the right to perform, by
separate contractors retained by Owner, additional work related to the Project,
and, in connection therewith, Owner may retain the services of one or more
separate contractors and to award separate contracts.

 

– 66 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

27.2. Contractor agrees to cooperate with the separate contractors providing
services for Owner pursuant to such separate contracts and to provide such
assistance for the purpose of coordinating the work of such separate contractors
with the Work to be performed hereunder by Contractor, as well as integrating
the Progress Schedule prepared by Contractor and approved by Owner hereunder
with the schedules of such separate contractors as may be necessary or proper in
the interest of the Project. Contractor shall afford Owner and any separate
contractors the opportunity to install or cause the installation of equipment or
furnishings in the Project, provided, that such installation shall not
materially interfere with Contractor’s performance of its obligations. Any
material interference shall be deemed an Owner Delay, as provided under
Section 6.3(b).

27.3. If any part of Contractor’s Work depends, for proper execution or results,
upon the work of any separate contractor, Contractor shall, prior to proceeding
with the Work, promptly report to Owner any apparent discrepancies or defects in
such other work that render it unsuitable for such proper execution and results.
Except in the case of defects not then reasonably discoverable, failure of
Contractor to make such reports shall constitute an acceptance of such separate
contractor’s work as fit and proper to receive the Work.

27.4. If Contractor causes damage to the property of Owner or any separate
contractors or to other work or property on the Project Site, Contractor, at its
sole cost and expense and at no expense to Owner, shall promptly remedy such
damage as provided in this Agreement.

27.5. If Contractor delays or causes damage to the work or property of any
separate contractor, Contractor shall, upon due notice, promptly attempt to
settle with such other contractor by agreement, or otherwise, to resolve the
dispute. If such separate contractor initiates any litigation against Owner on
account of any delay or damage alleged to have been caused by Contractor, Owner
shall notify Contractor who shall defend such proceedings at Contractor’s
expense, and if any judgment or award against Owner arises therefrom, Contractor
shall pay or satisfy it to the extent the delay or damage was caused by
Contractor.

27.6. If a dispute arises between Contractor and any separate contractor as to
their responsibility for cleaning up, Owner may clean up (or require Contractor
to clean up) and charge the cost thereof to Contractor and any such separate
contractors responsible therefor as Owner shall determine to be appropriate.

27.7. Contractor understands that performance of incomplete portions of the work
of separate contractors may have to be performed either before, simultaneously
with or after Contractor’s Work and that the Work may have to be stopped,
interrupted or suspended temporarily if, in Owner’s judgment, such stoppage,
interruption or suspension is necessary for the timely and efficient completion
of the Project. Accordingly, Contractor covenants that, upon request by Owner,
it shall stop or suspend any activity or Work during any period which, in
Owner’s reasonable judgment, would unreasonably interfere with, or unreasonably
delay, prosecution or completion of the Project. If Owner shall so request that
Contractor stop, interrupt or suspend any activity or Work, and if and to the
extent that there are delays in the performance of the Work as a result thereof
and Contractor demonstrates that the Work is actually delayed thereby, then, in
such event, the period of time during which the Work shall have ceased shall be
recognized as an Excusable Delay and disposed of in accordance with the
provisions of Section 6.3 hereof.

 

– 67 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

27.8. If any separate contractor (i) delays Contractor’s Work or (ii) causes
damage to the Work or property of Contractor, then, in such event, in the case
of delays described in item (i) above, such delays shall be recognized as
Excusable Delays and disposed of in accordance with the provisions of
Section 6.3 hereof.

27.9. When Owner performs construction or operations related to the Project with
Owner’s own forces, Owner shall be deemed to be subject to the same obligations
which apply to Contractor under this Agreement, including without excluding
others, those stated in ARTICLE 27.

ARTICLE 28.

TERRORIST ACTS

In the event that Work is damaged and/or destroyed by terrorist acts, then
Contractor shall not be liable for such damages and shall not be obligated to
correct the Work that has been damaged by such acts and/or to complete or
rebuild the Work if destroyed by such acts, unless Owner and Contractor execute
a mutually acceptable Change Order that adjusts the Costs of the Work and
contract time set forth in the Progress Schedule.

ARTICLE 29.

ADDITIONAL PROVISIONS

29.1. Practice of Architecture and/or Engineering. Nothing contained in this
Agreement shall be deemed to require or authorize Contractor to perform or do
any acts which would be deemed the practice of architecture or engineering
within the meaning of the laws of the State of Nevada, and Contractor agrees
that at no time shall it contend that the carrying out of any of the duties and
obligations of this Agreement requires it to do so.

29.2. Effectiveness of Agreement. This Agreement, when executed by the parties,
shall be effective as of the date first stated above in this Agreement. Except
as otherwise expressly provided below, all understandings and agreements,
whether oral or written, heretofore had among Contractor and Owner with respect
to the Project are superseded by this Agreement. This Agreement fully and
completely expresses the agreement of the parties with respect to the Work and
the Project and shall not be modified or amended except by written agreement
executed by each of the parties hereto. The parties understand and agree that no
representations of any kind whatsoever have been made other than as appear in
this Agreement, that they have not relied on any such representations and that
no claim that they have so relied on may be made at any time or for any purpose.

29.3. Enforcement of Subcontracts. Contractor covenants and agrees that it shall
diligently enforce all of the terms, conditions and provisions of each of the
Subcontracts. In addition, Contractor agrees to assume toward Owner, and shall
be responsible to Owner for, the performance by Subcontractors of all of
Subcontractors’ work under the Subcontracts, with the same force and effect as
if Contractor itself shall have contracted to perform such Work.

 

– 68 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

29.4. Cooperation with Lender. Contractor shall reasonably cooperate with Lender
and its representatives at all times in the course of the performance of the
Work, shall issue such certifications and/or “will serve letters” as Lender may
reasonably require from time to time, and any changes or modifications
reasonably requested by Lender to this Agreement shall be agreed to by
Contractor and this Agreement shall be deemed amended, at the option of Owner,
by written agreement, to include such changes or modifications, provided any
such changes or modifications requested by Lender shall not materially alter the
business terms hereof or Contractor’s obligations to Owner hereunder.

29.5. Independent Contractor. It is expressly understood and agreed by the
parties hereto that Contractor, in performing its obligations under this
Agreement, shall be deemed an independent contractor and not an agent or
employee of Owner and nothing contained in this Agreement shall be construed to
mean that Contractor and Owner are joint venturers or partners or to establish
any contractual relationship between Owner and any Subcontractors.

29.6. Access and Cooperation.

(a) Contractor agrees (i) to grant Owner and its employees, Lender, the Design
Team, Consultants, any separate contractors, and any other contractors, persons,
entities and/or personnel performing work or services for the Project reasonable
access to the Work whenever same is in progress, and (ii) to cooperate
reasonably with the foregoing persons or entities throughout the performance of
the Work to the end that the Project may be completed in the most expeditious
and economic manner and in furtherance of the interests of Owner.

(b) In addition to the foregoing provisions, Contractor further agrees that, if
requested by Owner, it shall make available to Lender office space at the
Project Site, which office space shall not be less than 150 square feet and
shall be adequately ventilated with heat and air conditioning and furnished with
desks, chairs, telephone equipment, a plan table and file cabinets.

29.7. Performance of Work During the Pendency of Disputes. In the event that a
dispute shall arise under this Agreement in connection with payments to be made
on any Requisition, or for any other reason, Contractor shall continue during
the pendency of such dispute to perform its duties and responsibilities under
this Agreement and the Work in accordance with the terms hereof as if no such
dispute shall have arisen and shall, in connection therewith, maintain the
Construction Budget, the Progress Schedule, the Substantial Completion Date and
the Final Completion Date. During the pendency of any such dispute, Contractor
shall be entitled to receive payments from Owner only on account of non-disputed
items and payments on account of disputed items shall be deferred until the
final resolution of the dispute. The party in whose favor any decision or
judgment is rendered shall be entitled to receive from the other party any and
all costs, including reasonable attorneys’ fees and disbursements, incurred by
such party. For purposes hereof, a “favorable decision” shall be deemed to be
one in which the amount of the final judgment awarded exceeds the latest bona
fide offer made by the party against whom the judgment is rendered.
Notwithstanding anything to the contrary stated herein, Contractor reserves all
its rights and remedies under NRS Chapter 624.

 

– 69 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

29.8. Integrity and Ethical Conduct.

(a) Contractor acknowledges and understands that Owner is committed to have the
Work performed in accordance with the ethical standards applicable to, or
governing, the conduct of construction practices. In furtherance thereof,
Contractor hereby agrees to comply with and observe all applicable Federal,
State and local laws, rules, regulations, requirements, trade standards and
ethical guidelines governing said conduct.

(b) Contractor further acknowledges and understands that, at any time during the
term of this Agreement, Owner shall have the right to conduct any and all
investigations (including, without limitation, fingerprinting and photographing
for security purposes) relative to Contractor, Contractor’s employees,
Contractor’s Subcontractors and any of their employees, and all other persons
with whom Contractor contracts in the proper performance of the services called
for hereunder, as Owner, in its sole discretion, reasonably exercised, deems
necessary to ensure that the services called for hereunder are performed in
accordance with the highest ethical standards applicable to, or governing, the
conduct of construction practices. Accordingly, Contractor agrees that upon
Owner’s receipt of any results of such investigations, and without having to
specify the reasons therefore, Owner, in its sole discretion, and to the maximum
extent permitted by any labor agreements and at law, shall have the right to
immediately deny access to any and all areas of the Project Site to any persons
and/or to require Contractor to replace any persons assigned to the Project.
Contractor further agrees that all persons entering the Project and at the
Project Site in connection with the Work shall be required to wear, at all
times, security badges designated by Owner.

29.9. Notices. Every notice, demand, request, consent, approval or other
communication (other than Directives, PCOs, RFIs, Change Orders, Shop Drawing
submittals and similar notices) which either party hereto is required or desires
to give or make to the other party hereto shall, notwithstanding any other
provisions of this Agreement, be effective only if given in writing and
delivered by hand and receipted for, or by registered or certified mail,
postage-prepaid, return receipt requested as follows:

 

(a)    If to Owner, addressed to:    HRHH Hotel/Casino, LLC and   

HRHH Development, LLC

4185 Paradise Road

Las Vegas, Nevada 89169

   Attention: Brian Feigenbaum    With a copy to:    Kummer Kaempfer Bonner
Renshaw & Ferrario    3800 Howard Hughes Pkwy, 7th Floor    Las Vegas, Nevada
89169    Attention: James E. Smyth

 

– 70 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

   and (b)    If to Contractor, addressed to:    M.J. Dean Construction, Inc.   

5055 West Patrick Lane, Suite 101

Las Vegas, Nevada 89118

Attention: Bill Moore

   With a copy to:    Jolley Urga Wirth Woodbury & Standish    3800 Howard
Hughes Pkwy, 16th Floor    Las Vegas, Nevada 89169    Attention: Martin A.
Little

29.10. Construction of Language. The language in this Agreement shall be
construed according to its customary meaning within the building industry in the
State of Nevada. Whenever used, the singular number shall include the plural,
and the plural the singular, and the use of any gender shall be applicable to
all genders.

29.11. Captions and Titles. Captions and titles of the different Articles and
Sections of this Agreement are solely for the purpose of aiding and assisting in
the location of different material in this Agreement and are not to be
considered under any circumstances as parts, provisions or interpretations of
this Agreement.

29.12. No Waiver. The failure of either party to insist upon the strict
performance of any provisions of this Agreement, the failure of either party to
exercise any right, option or remedy hereby reserved, or the existence of any
course of performance hereunder shall not be construed as a waiver of any
provision hereof or of any such right, option or remedy or as a waiver for the
future of any such provision, right, option or remedy or as a waiver of a
subsequent breach thereof. The consent or approval by either party of any act by
the other party requiring such party’s consent or approval shall not be
construed to waive or render unnecessary the requirement for that party’s
consent or approval of any subsequent similar act by the other party. The
payment by Owner of any amount due hereunder with knowledge of a breach of any
provision of this Agreement shall not be deemed a waiver of such breach. No
provision of this Agreement shall be deemed to have been waived unless such
waiver shall be in writing signed by the party to be charged.

29.13. Indemnification.

(a) To the fullest extent permitted by law, Contractor shall indemnify and hold
harmless Owner, and its respective members, officers, principals and partners
(disclosed or undisclosed), shareholders, agents, employees, successors,
affiliates and assigns (collectively, “Indemnitees”, individually, “Indemnitee”)
from and against all losses, claims, costs, damages, and expenses (including,
without limitation, reasonable attorneys’ fees and disbursements), arising out
of or resulting from the performance of the Work, provided, that any such claim,
loss,

 

– 71 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

cost, and expense is attributable to personal injury, sickness, disease or
death, or to injury to or destruction of property (excluding the Work itself)
resulting therefrom but only to the extent caused by Contractor, subcontractor
or anyone for whose acts they may be liable; such obligation shall not be
construed to negate abridge, or otherwise reduce any other right or obligation
of indemnity which would otherwise exist as to any Indemnitee; or in the event
of contributory negligence by any party indemnified hereunder, Contractor shall
only be liable for payment of such indemnity claims in direct proportion to its
percentage of fault.

(b) In any and all claims against any Indemnitee by any employee of Contractor,
or of its Subcontractors or anyone directly or indirectly employed by either
Contractor or its Subcontractors or anyone for whose acts either Contractor or
its Subcontractors may be liable, the indemnification obligation under this
Section 29.13 shall not be limited in any way by any limitation on the amount or
type of damages, compensation or benefits payable by or for Contractor under
workers’ or workmen’s compensation acts, disability acts or other employee
benefit acts.

(c) The obligations of Contractor under this Section 29.13 shall not extend to
the liability of Architect, other members of the Design Team, Consultants, or
their respective agents or employees, arising out of the preparation or approval
of the Construction Documents.

29.14. Severability. If any provision of the underlying Contract Documents is
invalid or unenforceable as against any person, party or under certain
circumstances, the remainder of the underlying Contract Documents and the
applicability of such provision to other persons, parties or circumstances shall
not be affected thereby. Each provision of the underlying Contract Documents
shall, except as otherwise herein provided, be valid and enforced to the fullest
extent permitted by law.

29.15. Duty Same as Covenant. Whenever in this Agreement any words of obligation
or duty regarding any party are used, they shall have the same force and effect
as those in the form of express covenants.

29.16. Design Team and Consultants. All references in this Agreement to the
Design Team or Consultants shall be deemed to mean the persons or entities so
stated herein or any other person or entity designated from time to time by
Owner to serve in such capacity.

29.17. Rights and Remedies. The duties and obligations imposed by the Contract
Documents and the rights and remedies available thereunder shall be in addition
to, and not a limitation upon, any of the duties, obligations, rights and
remedies otherwise imposed or available at law or in equity.

29.18. Dispute Resolution, Governing Law and Consent to Jurisdiction

(a) Disputes subject to binding arbitration. However, if both parties agree, the
dispute may first be mediated.

(b) If a dispute relates to or is the subject of a mechanic's lien, the party
asserting such mechanic’s lien may proceed in accordance with applicable law to
comply with the lien notice or filing deadlines prior to resolution of the
dispute by mediation or by arbitration.

 

– 72 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

(c) Any dispute arising out of or related to the Agreement may, after 30 days’
notice of such dispute to the other party subject to mediation if agreed to by
the parties.

(d) If a dispute is mediated, the parties shall share the mediator's fee and any
filing fees equally. The mediation shall be held Las Vegas, Nevada, unless
another location is mutually agreed upon. Agreement reached in mediation shall
be enforceable as settlement agreement in any court having jurisdiction thereof.

(e) Any dispute arising out of or related to the Agreement shall 30 days after
submission of the dispute to the other party be subject to binding arbitration
which, unless the parties mutually agree otherwise, shall be held in Las Vegas,
Nevada in accordance with the Construction Industry Arbitration Rules of the
American Arbitration Association currently in effect. Prior to arbitration, the
parties may endeavor to resolve disputes by mediation.

(f) The demand for arbitration shall be filed in writing with the other party to
the Contract and with the American Arbitration Association.

(g) A demand for arbitration shall be made within a reasonable time after the
claim giving rise to the dispute has arisen, and in no event shall it be made
after the date when institution of legal or equitable proceedings based on such
claim would be barred by the applicable statute of limitations. If the parties
participate in mediation, they may agree to extend the deadline in which a claim
shall be arbitrated.

(h) This Agreement shall be governed by the laws of the State of Nevada, both as
to interpretation and performance.

(i) The party filing a notice of demand for arbitration must assert in the
demand all claims and disputes then known to that party on which arbitration is
permitted to be demanded.

(j) Judgment on Final Award. The award rendered by the arbitrator or arbitrators
shall be final, and judgment may be entered upon it in accordance with
applicable law in any court having jurisdiction thereof.

29.19. Binding Effect. It is expressly understood by the parties hereto that
delivery by Owner of the within Agreement for review and execution by Contractor
shall confer no rights nor impose any obligations on either party, unless and
until both Contractor and Owner shall have executed this Agreement and duplicate
originals thereof shall have been delivered to the respective parties hereto.

29.20. Interpretations in Writing.

(a) Any and all interpretations of Contract Documents or of any of the Work to
be performed or payments to be made relative to the Project must be in writing
to be valid.

(b) This provision is not intended to prohibit or deny normal discussion,
recommendations, explanations, suggestions, approvals, rejections and similar
activity in pursuit of the Work at the Project on an oral basis, such as at job
conferences at the Project Site. In such instances, the written minutes,
correspondence, Shop Drawing records, and other written data shall govern over
personal claims regarding oral statements made contrary to the written data.

 

– 73 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

29.21. Prohibited Interests. No principal, officer, shareholder, family member,
employee, agent or consultant of Contractor who, on behalf of Contractor,
negotiates, makes, accepts or approves, or takes part in negotiating, making,
accepting or approving any Subcontractor or any Subcontract or other agreement
entered into by Contractor in connection with the Work, shall become directly or
indirectly interested personally in the Subcontractor or any Subcontract or such
other agreement, unless approved in advance and in writing by Owner.

29.22. Knowledge of Contractor. For all purposes of this Agreement, Contractor
shall be deemed to have knowledge of all matters of which Contractor has actual
notice and all matters of which Contractor should or would have knowledge if
Contractor were performing its obligations under this Agreement with the skill,
judgment and expertise of other general contractors of comparable stature to
Contractor undertaking projects of similar scope to the Project in the Las Vegas
metropolitan area.

29.23. Waste Disposal. Contractor shall provide and shall require all
Subcontractors to provide to it, and in turn it shall provide to Owner,
originals or, where originals are unavailable, copies of, all documents relating
to the transport, handling, storage and/or disposal of all wastes and demolition
debris from the Project and the Project Site, including, but not limited to,
waste manifests, bills of lading, dumping permits and landfill receipts.

29.24. Non-recourse. Contractor agrees to look solely to Owner’s interest in the
Project for the satisfaction of any right, remedy, or lien of Contractor, or for
the collection of a judgment (or other judicial process) requiring the payment
of money by Owner in the event of any liability by Owner, and no other property
or assets of Owner (or any officer, director, shareholder, principal or
affiliated entity of Owner) shall be subject to suit, levy, execution,
attachment, or other enforcement procedure for the satisfaction of Contractor’s
rights or remedies under or with respect to this Agreement.

29.25. Privileged Business. Contractor acknowledges that Owner and its
subsidiaries and other affiliated companies, own and operate businesses that are
subject to and exist because of privileged licenses issued by governmental
authorities. If requested, Contractor shall, and Contractor shall cause all
Subcontractors to, timely provide Owner with such documentation and information
to substantiate the fact that Contractor has recent experience working in the
casino resort industry and, if required, shall timely obtain any qualification
or clearance required by any regulatory authority having jurisdiction over Owner
or any of its subsidiary or affiliated entities. If Contractor or any
Subcontractor fails to satisfy such requirements, or if Owner or any of its
affiliated companies are directed to cease doing business with Contractor or any
Subcontractor, then such event shall be deemed a material breach of the
Agreement by Contractor and Owner shall have the right to terminate the
Agreement and/or any Subcontract or purchase order for cause, among all other
remedies available to Owner.

29.26. Lender-Required Consents, Certificates and Reports. Owner’s Lender
requires Owner to include in this Agreement terms that require Contractor to
timely complete and submit the consents, certificates and reports in the forms
set forth in Exhibits “J-1” through

 

– 74 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

“J-5”. Further, Contractor agrees to reasonably cooperate with Owner’s Lender
and to provide any and all additional information, progress reports, waivers,
consents or assurances as reasonably requested by Owner or Lender.

{Signature Page Follows}

 

– 75 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

OWNER:

HRHH HOTEL/CASINO, LLC,

a Delaware limited liability company

By:  

/s/ FRED J. KLEISNER

Name:   Fred J. Kleisner Title:   President

 

HRHH DEVELOPMENT, LLC,

a Delaware limited liability company

By:  

/s/ FRED J. KLEISNER

Name:   Fred J. Kleisner Title:   President

 

CONTRACTOR:

 

M.J. DEAN CONSTRUCTION, INC.

a Nevada corporation

By:  

/s/ MICHAEL J. DEAN

Name:   Michael J. Dean Title:   President

 

– 76 –



--------------------------------------------------------------------------------

CONSTRUCTION MANAGEMENT AND GENERAL CONTRACTOR’S AGREEMENT

 

 

DEFINED TERMS INDEX

  

Allowance

   12

Applicable Laws

   55

Architect

   1

as-built

   20

Bid List

   30

Certificate of Occupancy

   19

Change Order

   60

Changes

   60

Concealed Conditions

   7

Confidential Information

   65

Consolidated Insurance Programs

   30

Construction Budget

   28

Construction Documents

   1

Construction Phase

   2, 31

Consultants

   1

Contract Documents

   3

Contractor

   1

Contractor Controlled Contingency

   10

Contractor’s Statement

   60

Costs

   13

Design Team

   1

design-assist

   7

Directive

   60

Early Termination Fee

   52

Environmental Laws

   9

Environmental Report

   7

Events of Default

   49

Excusable Delays

   20

Existing Improvements

   1

fast track and/or design-assist

   3

fast-track

   7

Field Orders

   63

Final Completion

   4, 19

Final Completion Date

   18

Fixed Fee

   10

front-end loading

   44

General Conditions Costs

   13

General Conditions Work Items

   13

Governmental Authority

   19

hard hats

   24

Harmon Corridor

   1

hazardous materials

   9

Hazardous Materials

   8

hazardous substances

   9

hazardous wastes

   9

Indemnitee

   71

  

Indemnitees

   71

insolvency proceeding

   41

Job Progress Report

   32

Lender

   3

Major Subcontractor’s Consent

   39

Master Work Authorization

   12

minor changes

   63

Owner

   1

Owner Controlled Contingency

   10

PCO

   60

Permitted Assignee

   47

pollutants or contaminants

   9

Pre-Construction Phase

   2, 26

Pre-Construction Services

   26

Program Audit

   26

Progress Schedule

   18, 27

Project

   1

Project Approvals

   19

Project Phase

   2

Project Site

   1

Punch List

   27, 37

Reimbursable Costs

   15

Requisition

   43

RFI

   63

Schedule of Values

   43

Self-Performed Work

   10

Shop Drawing Process

   33

Shop Drawing Schedule

   33

Shop Drawing Schedules

   33

Shop Drawings

   33

solid wastes

   9

Subcontract Approval Letter

   3

Subcontract Costs

   15

Subcontractors

   39

Subcontracts

   39

Substantial Completion

   4, 19

Substantial Completion Date

   17

the Agreement

   4

the Contract

   4

this Agreement

   4

this Contract

   4

unit price

   60

will serve letters

   69

Work

   1

Work

   2

Work Authorization

   2, 31


 

– 77 –



--------------------------------------------------------------------------------

SCHEDULES “1-A,” “1-B,” and “1-C”

Project Site

(Legal Description)

[omitted]



--------------------------------------------------------------------------------

SCHEDULE 1-A

(Legal Description of Hotel/Casino Property)

[omitted]



--------------------------------------------------------------------------------

SCHEDULE 1-B

(Legal Description of Café Property)

[omitted]



--------------------------------------------------------------------------------

SCHEDULE 1-C

(Legal Description of Adjacent Property)

[omitted]



--------------------------------------------------------------------------------

EXHIBIT “A”

Work Authorization

This Work Authorization (this “Work Authorization”) is executed and entered into
as of the      day of             , 200     by and between HRHH Hotel/Casino,
LLC and HRHH Development, LLC (hereinafter referred to as “Owner”) and M. J.
Dean Construction, Inc. (“Contractor”) pursuant to the Construction Management
and General Contractors Agreement (the “Agreement”) dated as of             ,
                                , 20         by and between Owner and
Contractor. This Work Authorization hereby incorporates by reference all of the
terms and conditions of the Agreement as if such terms and conditions were set
forth in their entirety in this Work Authorization. In the event of a conflict
between the terms of this Work Authorization and the Agreement, this Work
Authorization will govern and prevail.

1. Compensation: In total consideration for the timely full and complete
performance of the Work under this Work Authorization and all other obligations
of Contractor hereunder, Owner agrees to pay to Contractor a sum of money equal
to the Guaranteed Maximum Cost to be the total of (i) Cost of the Work and
(ii) the Contractor’s Fixed Fee as defined in Article 3 of the Agreement and
subject to adjustment only as expressly provided in Article 23, which Guaranteed
Maximum Cost shall not exceed              Dollars (            ), (hereinafter
referred to as the “GMC”), inclusive of all costs, overhead, profit, taxes,
equipment, labor, insurance, permits, and those costs further delineated below.

A schedule of values including an itemized cost breakdown of the GMC as defined
in Article 4 of the Agreement is attached hereto as Attachment #1.

A. The Cost of the Work equals $                    ;

B. The Contractor's Fixed Fee equals $                    ; and

C. The Contingency as set forth in Article 3 of the Agreement (and which is
included in the GMC is $                    , of which $                     is
Contractor-Controlled Contingency and $                 is Owner-Controlled
Contingency.

2. The GMC does include the Contractor's Fixed Fee, which, pursuant to
subsection 3.3.1 of the Agreement, shall be subject to Change Order as provided
in Article 23 of the Agreement.

3. Owner’s Project Manager:

4. Contractor’s Key Personnel: A list of Contractor's key personnel is attached
herein as Attachment #5; Subcontractor List attached herein as Attachment #6.

5. Scope of Work: The Construction Documents upon which this Work Authorization
is based are identified in the attached Attachment #2.

6. Assumptions, Allowances, Clarifications and exclusions on which the GMC is
based are attached hereto as Attachment #3.



--------------------------------------------------------------------------------

7. Schedule: The Contractor acknowledges that the Work under this Work
Authorization shall be performed in compliance with the following schedule and
in accordance with the Contractor’s Bar Chart Schedule, dated
                    , attached hereto as Attachment #4.

Start Date for the Work under this Work Authorization is                     .

The Substantial Completion Date for the Work under this Work Authorization is
                    .

The Final Completion Date for the Work under this Work Authorization is
                    .

8. The Contractor shall be compensated for Self-Performed Work as set forth in
Subsection 3.3.2 and such Self-Performed Work shall be identified in Attachment
#6 and shall be included in the GMC.

9. Retention. Retention in an amount equal to ten percent (10%) of the total
GMC.

10. Liquidated Damages. Pursuant to Section 6.1(b), commencing with the first
day after the Substantial Completion Date and continuing for each and every day
thereafter until Substantial Completion of the Work, Contractor shall pay to
Owner liquidated damages, at the rate of $                     for calendar day
up to a maximum (or total) amount of $                    . Owner and Contractor
acknowledge such damages to be a fair and reasonable estimate of the damage to
be suffered by Owner. In addition to Owner’s right to terminate under ARTICLE
14, the above payments are and will be Owner’s sole and exclusive remedy at law
and in equity with respect to the Work not being achieved by the Substantial
Completion Date or Final Completion Date. The payment of such amount as
liquidated damages is not intended as a forfeiture or penalty, but is intended
to compensate Owner for such default.

11. OCIP Insurance Cost Calculation. Pursuant to Section 5(n) and Exhibit “F-1”,
the applicable cost of insurance premiums under the OCIP equals
                    .

12. Payment/Performance Bond. A performance bond is/is not required in the
amount of $                    . A payment bond is/is not required in the amount
of                     .

13. Concealed Conditions. Pursuant to Section 2.6, Contractor represents and
warrants that as of the date of this Work Authorization it has no knowledge of
any Concealed Conditions that would entitle Contractor to an increase in time or
compensation for the Work that is the subject of this Work Authorization.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Work Authorization to the
Master Agreement to be duly executed as of the date first written above.

 

OWNER:

HRHH HOTEL/CASINO, LLC,

a Delaware limited liability company

By:  

 

Name:  

 

Title:  

 

 

HRHH DEVELOPMENT, LLC,

a Delaware limited liability company

By:  

 

Name:  

 

Title:  

 

 

CONTRACTOR:

M.J. DEAN CONSTRUCTION, INC.

a Nevada corporation

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT “B”

Subcontract Approval Letter

[omitted]



--------------------------------------------------------------------------------

EXHIBIT “C-1”

Form of Contractor Payment and Performance Bonds

[omitted]



--------------------------------------------------------------------------------

EXHIBIT “C-2”

Form of Subcontractor Payment

and Performance Bonds

[omitted]



--------------------------------------------------------------------------------

EXHIBIT “D”

Phase I Environmental Site Assessment

[omitted]



--------------------------------------------------------------------------------

EXHIBIT “E”

General Conditions Work Items

[omitted]



--------------------------------------------------------------------------------

EXHIBIT “F”

Insurance Requirements

[omitted]



--------------------------------------------------------------------------------

EXHIBIT “F-1”

Project Insurance Manual

[omitted]



--------------------------------------------------------------------------------

EXHIBIT “G-1”

Conditional Waiver and Release Upon Progress Payment

[omitted]



--------------------------------------------------------------------------------

EXHIBIT “G-2”

Unconditional Waiver and Release Upon Progress Payment

[omitted]



--------------------------------------------------------------------------------

EXHIBIT “G-3”

Conditional Waiver and Release Upon Final Payment

[omitted]



--------------------------------------------------------------------------------

EXHIBIT “G-4”

Unconditional Waiver and Release Upon Final Payment

[omitted]



--------------------------------------------------------------------------------

EXHIBIT “H”

Major Subcontractor's Consent

[omitted]



--------------------------------------------------------------------------------

EXHIBIT “I”

Subcontract Form

[omitted]



--------------------------------------------------------------------------------

EXHIBIT “J-1”

General Contractor’s Consent

[omitted]



--------------------------------------------------------------------------------

EXHIBIT “J-2”

General Contractor’s Certificate

[omitted]



--------------------------------------------------------------------------------

EXHIBIT “J-3”

Form of Anticipated Cost Report

[omitted]



--------------------------------------------------------------------------------

EXHIBIT “J-4”

AIA Form G702 Application For Payment

[omitted]



--------------------------------------------------------------------------------

EXHIBIT “J-5”

Contractor’s Affidavit

[omitted]